Exhibit 10.1


 
 
 
 
 
 
 
FOR
BUNGE FINANCE EUROPE B.V.
AS BORROWER
ARRANGED BY
ABN AMRO BANK N.V., BNP PARIBAS, HSBC FRANCE, ING BANK N.V., NATIXIS AND
SUMITOMO MITSUI BANKING CORPORATION
WITH
ABN AMRO BANK N.V., BNP PARIBAS, NATIXIS 
AND COÖPERATIEVE RABOBANK U.A. (RABOBANK) 
AS SUSTAINABILITY CO-ORDINATORS
WITH
ABN AMRO BANK N.V.
ACTING AS AGENT


AS AMENDED AND RESTATED PURSUANT TO AN AMENDMENT AND RESTATEMENT AGREEMENT DATED
16 DECEMBER 2019
 
REVOLVING FACILITY AGREEMENT
 








[***] Certain information in this document, marked by brackets, has been
excluded pursuant to Item 601(b)(10) of Regulation S-K under the Securities Act
of 1933, as amended, because it is both (i) not material and (ii) would likely
cause competitive harm to the registrant if publicly disclosed.






--------------------------------------------------------------------------------


 





CONTENTS
Clause
Page

1.
Definitions and Interpretation    1

2.
The Facility    28

3.
Purpose    30

4.
Conditions of Utilisation    31

5.
Utilisation    32

6.
Repayment    33

7.
Prepayment and Cancellation    34

8.
Interest    37

9.
Interest Periods    38

10.
Changes to the Calculation of Interest    38

11.
Fees    39

12.
Tax Gross Up and Indemnities    41

13.
Increased Costs    46

14.
Other Indemnities    47

15.
Mitigation by the Lenders    48

16.
Costs And Expenses    49

17.
Representations    50

18.
Positive Covenants    54

19.
Negative Covenants    57

20.
Acknowledgement    60

21.
Covenant of Agent and Lenders and Patriot Act notice    61

22.
Events of Default    62

23.
Use of Websites    66

24.
Changes to the Lenders    68

25.
Changes to the Borrower    72

26.
Role of the Agent and the Arrangers and the Reference Banks    73

27.
Conduct of Business by the Finance Parties    82

28.
Sharing Among the Finance Parties    82

29.
Payment Mechanics    84

30.
Set-Off    86

31.
Notices    87

32.
Calculations and Certificates    90

33.
Partial Invalidity    90



 
 
 




--------------------------------------------------------------------------------

 





34.
Remedies and Waivers    90

35.
Amendments and Waivers    91

36.
Confidentiality    94

37.
Confidentiality of Reference Bank Quotations    98

38.
Contractual Recognition of Bail-In    100

39.
Counterparts    100

40.
Governing Law    101

41.
Enforcement    101

Schedule 1 Applicable Margin
102

Schedule 2 Sustainability Benchmark
105

Schedule 3 The Original Lenders *
107

Schedule 4 Conditions Precedent to Initial Utilisation
110

Schedule 5 Utilisation Request
113

Schedule 6 Form of Transfer Certificate
114

Schedule 7 Timetables
116

Schedule 8 Form of Accordion Increase Certificate
117

Schedule 9 Form of Sustainability Certificate
119

Exhibit
Form of Parent Guarantee    122









 
 
 




--------------------------------------------------------------------------------


 





THIS AGREEMENT is dated 12 December 2017 (as amended and restated pursuant to an
amendment and restatement agreement dated _____________ 2019) (this "Agreement")
and made between:
(1)
BUNGE FINANCE EUROPE B.V. a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) incorporated under the laws of The
Netherlands having its corporate seat (statutaire zetel) in Rotterdam, The
Netherlands and its registered office at 1391 Timberlake Manor Parkway,
Chesterfield, Missouri 63017, United States of America and registered with the
Dutch Commercial Register (Handelsregister) under number 24347428 (the
"Borrower");

(2)
ABN AMRO BANK N.V., BNP PARIBAS, HSBC FRANCE, ING BANK N.V., NATIXIS and
SUMITOMO MITSUI BANKING CORPORATION as mandated lead arrangers and bookrunners
(each an "Arranger" and together the "Arrangers");

(3)
THE FINANCIAL INSTITUTIONS listed in Schedule 3 (The Original Lenders) as
lenders (the "Original Lenders"); and

(4)
ABN AMRO BANK N.V. as agent of the other Finance Parties (the "Agent").

IT IS AGREED as follows:
INTERPRETATION
1.
DEFINITIONS AND INTERPRETATION

1.1
Definitions

In this Agreement:
"2014 Facility" means the US$1,750,000,000 revolving facility agreement dated
17 March 2014 (as amended on 10 August 2015) between, amongst others, Bunge
Finance Europe B.V., as borrower, ABN AMRO Bank N.V., as agent, and the persons
listed therein as lenders.
"Acceptable Bank" means:
(a)
a bank or financial institution which has a rating for its long-term unsecured
and non credit-enhanced debt obligations of BBB+ or higher by Standard & Poor's
Rating Services or Fitch Ratings Ltd or Baa1 or higher by Moody's Investor
Services Limited or a comparable rating from an internationally recognised
credit rating agency; or

(b)
any other bank or financial institution approved by the Agent.

"Accordion Increase Certificate" a certificate substantially in the form set out
in Schedule 8 (Form of Accordion Increase Certificate).


1
 




--------------------------------------------------------------------------------

 





"Accordion Increase Date" means, in relation to an increase of the Total
Commitments in accordance with Clause ‎2.2 (Accordion Increase), the later of:
(a)
the proposed Accordion Increase Date specified in the relevant Accordion
Increase Certificate; and

(b)
the date on which the Agent executes the relevant Accordion Increase
Certificate,

which date shall be the last date of the Interest Period of each Loan then
outstanding.
"Additional Commitment Lenders" means the Accordion Lenders and the New
Accordion Lenders.
"Affiliate" means, with respect to any specified Person, any other Person which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such specified Person. For purposes of this definition "control"
of a Person means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities or otherwise, and the terms
"controlling" and "controlled" have meanings correlative to the foregoing.
Notwithstanding the foregoing:
(a)
in relation to Crédit Agricole Corporate and Investment Bank, the term
"Affiliate" shall include any Caisse Régionale of the Crédit Agricole Group
and/or LCL;

(b)
in relation to ABN AMRO Bank N.V., the term "Affiliate" shall exclude the state
of The Netherlands and any of its subsidiaries other than ABN AMRO Bank N.V.,
but include any entity that acquires the business of ABN AMRO Bank N.V. to which
the Dutch state is entitled; and

(c)
in relation to Natixis, the term "Affiliate" shall include any members of the
Banque Populaire and Caisse d'Epargne networks within the meaning of articles
L.512-11, L.512-86 and L.512-106 of the French Monetary and Financial Code (Code
Monétaire et Financier).

"Agreement" means as set out in the preamble.
"Amendment and Restatement Agreement" means the amendment and restatement
agreement relating to this Agreement dated _____________ 2019 between, amongst
others, the Borrower and the Agent.
"Applicable Margin" means as set out in Schedule 1 (Applicable Margin) hereto.
"Applicable Moody's Rating" means the Rating that Moody's provides of (i) the
Parent or (ii) if Moody's does not provide a Rating of the Parent, then the
Bunge Master Trust or (iii) if Moody's does not provide a Rating of the Parent
or the Bunge Master Trust then BLFC provided that BLFC is at that time an
Investor Certificateholder.
"Applicable Rating" means an Applicable Moody's Rating or an Applicable S&P
Rating.




2
 




--------------------------------------------------------------------------------

 





"Applicable S&P Rating" means the Rating that S&P provides of (i) the Parent or
(ii) if S&P does not provide a Rating of the Parent, then the Bunge Master Trust
or (iii) if S&P does not provide a Rating of the Parent or the Bunge Master
Trust then BLFC provided that BLFC is at that time an Investor
Certificateholder.
"Article 55 BRRD" means Article 55 of Directive 2014/59/EU establishing a
framework for the recovery and resolution of credit institutions and investment
firms.
"Authorisation" means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.
"Availability Period" means the period beginning on the date of this Agreement
and ending on the Final Maturity Date.
"Available Commitment" means, on any date, a Lender's Commitment minus:
(a)
its participation in any outstanding Loans on such date; and

(b)
in relation to any proposed Utilisation, its participation in any Loans that are
due to be made on or before the proposed Utilisation Date,

other than that Lender's participation in any Loans that are due to be repaid or
prepaid on or before the proposed Utilisation Date.
"Available Facility" means the aggregate for the time being of each Lender's
Available Commitment.
"BAFC" means Bunge Asset Funding Corp., a Delaware corporation, and its
successors and permitted assigns.
"Bail-In Action" means the exercise of any Write-down and Conversion Powers.
"Bail-In Legislation" means:
(a)
in relation to an EEA Member Country which has implemented, or which at any time
implements, Article 55 BRRD, the relevant implementing law or regulation as
described in the EU Bail-In Legislation Schedule from time to time; and

(b)
in relation to any state other than such an EEA Member Country or (to the extent
that the United Kingdom is not such an EEA Member Country) the United Kingdom,
any analogous law or regulation from time to time which requires contractual
recognition of any Write-down and Conversion Powers contained in that law or
regulation.

"Basel III" means:
(a)
the agreements on capital requirements, a leverage ratio and liquidity standards
contained in "Basel III: A global regulatory framework for more resilient banks
and banking systems", "Basel III: International framework for liquidity risk
measurement, standards and monitoring" and "Guidance for national authorities
operating the countercyclical capital buffer" published by the Basel Committee



3
 




--------------------------------------------------------------------------------

 





on Banking Supervision in December 2010, each as amended, supplemented or
restated;
(b)
the rules for global systemically important banks contained in "Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement – Rules text" published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and

(c)
any further guidance or standards published by the Basel Committee on Banking
Supervision relating to "Basel III".

"BLFC" means Bunge Limited Finance Corp., a Delaware corporation, and its
successors and permitted assigns.
"Blocking Regulation" means Regulation (EU) No 2271/96 of the European
Parliament and of the Council of 22 November 1996 protecting against the effects
of the extraterritorial application of legislation adopted by a third country,
and actions based on or resulting therefrom.
"Board of Directors" means, with respect to any Person, the board of directors
of such Person or any duly authorised committee thereof.
"Borrower Account" means any account established by or for the Borrower, other
than the Series 2003-1 Collection Subaccount (or any sub-subaccount thereof),
for the purpose of depositing funds borrowed hereunder or under any Pari Passu
Indebtedness and any amounts paid pursuant to the Series 2003-1 VFC Certificate
and all amounts received with respect to Hedge Agreements.
"Break Costs" means the amount (if any) by which:
(a)
the interest minus the Applicable Margin which a Lender should have received for
the period from the date of receipt of all or any part of its participation in a
Loan or Unpaid Sum to the last day of the current Interest Period in respect of
that Loan or Unpaid Sum, had the principal amount of that Loan or Unpaid Sum
received been paid on the last day of that Interest Period;

exceeds:
(b)
the amount which that Lender would be able to obtain by placing an amount equal
to the principal amount of that Loan or Unpaid Sum received by it on deposit
with a leading bank in the London interbank market for a period starting on the
Business Day following receipt or recovery and ending on the last day of that
Interest Period.

"Bunge Master Trust" means the trust created pursuant to the Pooling Agreement.
"Business Day" means a day (other than a Saturday or Sunday) on which banks are
open for general business in London, Amsterdam and New York City.
"Capital Stock" means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options (whether or not currently
exercisable), participations or


4
 




--------------------------------------------------------------------------------

 





other equivalents of or interests in (however designated) the equity (which
includes, but is not limited to, common stock or shares, preferred stock or
shares and partnership and joint venture interests) of such Person (excluding
any debt securities convertible into, or exchangeable for, such equity).
"Change of Control" means the occurrence of any of the following:
(a)
the Parent becomes aware (by way of a report or any other filing pursuant to
Section 13(d) of the United States Securities Exchange Act of 1934 (the
"Exchange Act"), proxy, vote, written notice or otherwise) of the acquisition by
any Person or group (within the meaning of Section 13(d)(3) or Section 14(d)(2)
of the Exchange Act, or any successor provision), including any group acting for
the purpose of acquiring, holding or disposing of securities (within the meaning
of Rule 13d-5(b)(1) under the Exchange Act), in a single transaction or in a
related series of transactions, by way of merger, consolidation or other
business combination, of 50% or more of the total voting power of the Voting
Stock of the Parent then outstanding;

(b)
the sale, lease or transfer, in one or a series of related transactions, of all
or substantially all of the assets of the Parent and its Subsidiaries, taken as
a whole, to any Person that is not a Subsidiary of the Parent;

(c)
the first day on which a majority of the members of the Parent's Board of
Directors are not Continuing Directors; or

(d)
the Borrower shall not be directly, or indirectly wholly-owned by the Parent.

"Code" means the US Internal Revenue Code of 1986, as amended.
"Commitment" means:
(a)
in relation to an Original Lender as at the Effective Time, the amount set
opposite its name under the heading "Commitment" in Schedule 3 (The Original
Lenders) and the amount of any other Commitment transferred to it under this
Agreement or assumed by it under Clause 2.2 (Accordion Increase); and

(b)
in relation to any other Lender, the amount of any Commitment transferred to it
under this Agreement or assumed by it under Clause 2.2 (Accordion Increase),

to the extent not cancelled, reduced or transferred by it under this Agreement.
"Confidential Information" means all information relating to the Borrower, any
Obligor, the Group, the Finance Documents or the Facility of which a Finance
Party becomes aware in its capacity as, or for the purpose of becoming, a
Finance Party or which is received by a Finance Party in relation to, or for the
purpose of becoming a Finance Party under, the Finance Documents or the Facility
from either:
(a)
any member of the Group or any of its advisers; or

(b)
another Finance Party, if the information was obtained by that Finance Party
directly or indirectly from any member of the Group or any of its advisers,



5
 




--------------------------------------------------------------------------------

 





in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes
(i)
information that:

(A)
is or becomes public information other than as a direct or indirect result of
any breach by that Finance Party of Clause 36‎ (Confidentiality); or

(B)
is identified in writing at the time of delivery as non-confidential by any
member of the Group or any of its advisers; or

(C)
is known by that Finance Party before the date the information is disclosed to
it in accordance with paragraphs (A) or (B) above or is lawfully obtained by
that Finance Party after that date, from a source which is, as far as that
Finance Party is aware, unconnected with the Group and which, in either case, as
far as that Finance Party is aware, has not been obtained in breach of, and is
not otherwise subject to, any obligation of confidentiality; and

(ii)
any Reference Bank Quotation.

"Confidentiality Undertaking" means a confidentiality undertaking substantially
in a recommended form of the LMA or in any other form agreed between the
Borrower and the Agent.
"Continuing Directors" means, as of any date of determination, any member of the
Board of Directors of the Parent who (1) was a member of such Board of Directors
on the date of this Agreement; or (2) was nominated for election, appointed or
elected to such Board of Directors with the approval of a majority of the
Continuing Directors who were members of such Board of Directors at the time of
such nomination or election (either by a specific vote or by approval of the
Parent's proxy statement in which such member was named as a nominee for
election as a director).
"Contractual Obligation" means as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
"CP Satisfaction Date" means 12 December 2017.
"CRD IV" means:
(a)
Regulation (EU) No 575/2013 of the European Parliament and of the Council of 26
June 2013 on prudential requirements for credit institutions and investment
firms and amending Regulation (EU) No 648/2012 ("CRR"); and

(b)
Directive 2013/36/EU of the European Parliament and of the Council of 26 June
2013 on access to the activity of credit institutions and the prudential
supervision of credit institutions and investment firms, amending Directive
2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC.



6
 




--------------------------------------------------------------------------------

 





"Daily Report" means a report prepared by the Servicer on each Business Day
required pursuant to Section 4.01 of the Servicing Agreement or Clause 18
(Positive Covenants) of this Agreement, in substantially the form of Exhibit B
attached to the Series 2003-1 Supplement.
"Default" means an Event of Default or any event or circumstance specified in
Clause 22 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.
"Defaulting Lender" means any Lender:
(a)
which has failed to make its participation in a Loan available or has notified
the Agent that it will not make its participation in a Loan available by the
Utilisation Date of that Loan in accordance with Clause 5.4 (Lenders'
participation); or

(b)
which has otherwise rescinded or repudiated a Finance Document,

unless, in the case of paragraph (a) above:
(i)
its failure to pay is caused by:

(A)
administrative or technical error; or

(B)
a Disruption Event; and

payment is made within 5 Business Days of its due date; or
(ii)
the Lender is disputing in good faith whether it is contractually obliged to
make the payment in question.

"Defaulted Loan" has the meaning as defined in Annex X of the Pooling Agreement.
"Delinquent Loan" has the meaning as defined in Annex X of the Pooling
Agreement.
"Designated Obligors" means the Parent and the Subsidiaries of the Parent set
forth on Schedule IV to the Parent Guarantee (and their successors) and any
other Subsidiaries of the Parent designated by the Parent from time to time
under the Pooling Agreement that satisfy the conditions set forth in the
definition of "Eligible Obligor" in Annex X to the Pooling Agreement.
Notwithstanding the immediately preceding sentence, with the prior written
consent of the Majority Lenders (which consent shall not be unreasonably
withheld), the Borrower may from time to time identify, on the instructions of
the Parent, the Parent and/or certain Subsidiaries that shall not be classified
as Designated Obligors.
"Disruption Event" means either or both of:
(a)
a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facility (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out)





7
 




--------------------------------------------------------------------------------

 





which disruption is not caused by, and is beyond the control of, any of the
Parties; or
(b)
the occurrence of any other event which results in a disruption (of a technical
or systems-related nature) to the treasury or payments operations of a Party
preventing that, or any other Party:

(i)
from performing its payment obligations under the Finance Documents; or

(ii)
from communicating with other Parties in accordance with the terms of the
Finance Documents,

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.
"Dutch Civil Code" means the Dutch Civil Code (Burgerlijk Wetboek).
"Dutch FSA" means the Dutch Financial Supervision Act (Wet op het financieel
toezicht), including any regulations issued pursuant thereto.
"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
"Effective Time" has the meaning given to the term "Effective Time" in the
Amendment and Restatement Agreement.
"Environmentally Significant Regions" means the Cerrado biome regions across
states of Maranhao, Tocantins, Piaui, Bahia and Mato Grosso in the country of
Brazil.
"EU Bail-In Legislation Schedule" means the document described as such and
published by the Loan Market Association (or any successor person) from time to
time.
"Event of Default" means any event or circumstance specified as such in
Clause 22 (Events of Default).
"Executive Order" means Executive Order No. 13224 of September 23, 2001 –
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
To Commit, or Support Terrorism.
"Facility" means the revolving loan facility made available under this Agreement
as described in Clause 2 (The Facility).
"Facility Office" means the office or offices notified by a Lender to the Agent
in writing on or before the date it becomes a Lender (or, following that date,
by not less than five Business Days' written notice) as the office or offices
through which it will perform its obligations under this Agreement.
"FATCA" means:
(a)
sections 1471 to 1474 of the Code or any associated US Treasury Regulations or
other official guidance;



8
 




--------------------------------------------------------------------------------

 





(b)
any treaty, law, regulation or other official guidance enacted in any other
jurisdiction, or relating to an intergovernmental agreement between the US and
any other jurisdiction, which (in either case) facilitates the implementation of
paragraph (a) above; or

(c)
any agreement pursuant to the implementation of paragraphs (a) or (b) above with
the US Internal Revenue Service, the US government or any governmental or
taxation authority in any other jurisdiction.

"FATCA Application Date" means:
(a)
in relation to a "withholdable payment" described in section 1473(1)(A)(i) of
the Code (which relates to payments of interest and certain other payments from
sources within the US), 1 July 2014; or

(b)
in relation to a "passthru payment" described in section 1471(d)(7) of the Code
not falling within paragraph (a) above, the first date from which such payment
may become subject to a deduction or withholding required by FATCA.

"FATCA Deduction" means a deduction or withholding from a payment under a
Finance Document required by FATCA.
"FATCA Exempt Party" means a Party that is entitled to receive payments free
from any FATCA Deduction.
"FCPA" has the meaning given to it in Clause 18.20 (Sanctions).
"Fee Letter" means:
(a)
any letter or letters dated on or about the date of this Agreement between the
Arrangers and the Borrower (or the Agent and the Borrower) setting out any of
the fees referred to in Clause 11 (Fees);

(b)
any letter or letters dated on or about the date of the Amendment and
Restatement Agreement between any Finance Party and the Borrower setting out any
fees in respect of the Amendment and Restatement Agreement; and

(c)
any other agreement dated after the date of this Agreement setting out fees
payable to a Finance Party referred to in this Agreement or under any other
Finance Document.

"Final Maturity Date" means 12 December 2022.
"Finance Document" means this Agreement, the Amendment and Restatement
Agreement, any Fee Letter, any Transfer Certificate, the Parent Guarantee and
any other agreement or document from time to time entered into pursuant to any
of the foregoing documents and any other document designated in writing as such
by the Agent and the Borrower.
"Finance Party" means the Agent, an Arranger, a Lender or a Sustainability
Co-ordinator.


9
 




--------------------------------------------------------------------------------

 





"GAAP" means generally accepted accounting principles in the United States, as
in effect from time to time.
"Governmental Authority" means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
"Group" means the Borrower, the Parent and the Designated Obligors.
"Guarantee Obligation" means as to any Person (the "guaranteeing person"), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) with respect to which the guaranteeing person
has issued a reimbursement, counterindemnity or similar obligation, in either
case guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends
or other obligations (the "primary obligations") of any other third Person (the
"primary obligor") in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person's maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.
"Hedge Agreements" means all swaps, caps or collar agreements or similar
arrangements dealing with interest rates or currency exchange rates or the
exchange of nominal interest obligations, either generally or under specific
contingencies.
"Hedge Termination Amounts" means, as the context requires hereunder, all
amounts (i) due and owing by the Borrower or (ii) received by the Borrower, in
each case in connection with the termination of a Hedge Agreement entered into
by the Borrower.
"Impaired Agent" means the Agent at any time when:
(a)
it has failed to make (or has notified a Party that it will not make) a payment
required to be made by it under the Finance Documents by the due date for
payment;

(b)
the Agent otherwise rescinds or repudiates a Finance Document;



10
 




--------------------------------------------------------------------------------

 





(c)
(if the Agent is also a Lender) it is a Defaulting Lender; or

(d)
an Insolvency Event has occurred and is continuing with respect to the Agent;

unless, in the case of paragraph (a) above:
(i)
its failure to pay is caused by:

(A)
administrative or technical error; or

(B)
a Disruption Event; and

payment is made within 5 Business Days of its due date; or
(ii)
the Agent is disputing in good faith whether it is contractually obliged to make
the payment in question.

"Indebtedness" means, as to any Person, without duplication:
(a)
all obligations of such Person for borrowed money;

(b)
all obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments;

(c)
all obligations of such Person to pay the deferred purchase price of property,
except trade accounts payable arising in the ordinary course of business;

(d)
all obligations of such Person as lessee which are capitalised in accordance
with GAAP other than any liability in respect of a lease which would, in
accordance with GAAP in effect prior to 15 December 2018, have been treated as
an operating lease;

(e)
all obligations of such Person created or arising under any conditional sales or
other title retention agreement with respect to any property acquired by such
Person (including, without limitation, obligations under any such agreement
which provides that the rights and remedies of the seller or lender thereunder
in the event of default are limited to repossession or sale of such property);

(f)
all obligations of such Person with respect to letters of credit and similar
instruments including, without limitation, obligations under reimbursement
agreements;

(g)
all indebtedness of others secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by) a
Lien on any asset of such Person, whether or not such indebtedness is assumed by
such Person; and

(h)
all Guarantee Obligations of such Person (other than guarantees of obligations
of direct or indirect Subsidiaries of such Person).





11
 




--------------------------------------------------------------------------------

 





"Insolvency Event" in relation to a Finance Party means that the Finance Party:
(a)
is dissolved (other than pursuant to a consolidation, amalgamation or merger);

(b)
becomes insolvent or is unable to pay its debts or fails or admits in writing
its inability generally to pay its debts as they become due;

(c)
makes a general assignment, arrangement or composition with or for the benefit
of its creditors;

(d)
institutes or has instituted against it, by a regulator, supervisor or any
similar official with primary insolvency, rehabilitative or regulatory
jurisdiction over it in the jurisdiction of its incorporation or organisation or
the jurisdiction of its head or home office, a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors' rights, or a petition is presented
for its winding-up or liquidation by it or such regulator, supervisor or similar
official;

(e)
has instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors' rights, or a petition is presented for its
winding-up or liquidation, and, in the case of any such proceeding or petition
instituted or presented against it, such proceeding or petition is instituted or
presented by a person or entity not described in paragraph (d) above and:

(i)
results in a judgment of insolvency or bankruptcy or the entry of an order for
relief or the making of an order for its winding-up or liquidation; or

(ii)
is not dismissed, discharged, stayed or restrained in each case within 30 days
of the institution or presentation thereof;

(f)
has exercised in respect of it one or more of the stabilisation powers pursuant
to Part 1 of the Banking Act 2009 and/or has instituted against it a bank
insolvency proceeding pursuant to Part 2 of the Banking Act 2009 or a bank
administration proceeding pursuant to Part 3 of the Banking Act 2009;

(g)
has a resolution passed for its winding-up, official management or liquidation
(other than pursuant to a consolidation, amalgamation or merger);

(h)
seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets (in each case other than by
way of an Undisclosed Administration);

(i)
has a secured party take possession of all or substantially all its assets or
has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all its assets and
such secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within 30 days thereafter;



12
 




--------------------------------------------------------------------------------

 





(j)
causes or is subject to any event with respect to it which, under the applicable
laws of any jurisdiction, has an analogous effect to any of the events specified
in paragraphs (a) to (i) above; or

(k)
takes any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any of the foregoing acts.

"Interest Period" means, in relation to a Loan, each period determined in
accordance with Clause 9 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 8.3 (Default interest).
"Interpolated Screen Rate" means, in relation to LIBOR for any Loan, the rate
(rounded to the same number of decimal places as the two relevant Screen Rates)
which results from interpolating on a linear basis between:
(a)
the applicable Screen Rate for the longest period (for which that Screen Rate is
available) which is less than the Interest Period of that Loan; and

(b)
the applicable Screen Rate for the shortest period (for which that Screen Rate
is available) which exceeds the Interest Period of that Loan,

each as of the Specified Time on the Quotation Day for dollars.
"Investor Certificateholder" has the meaning as defined in Annex X to the
Pooling Agreement.
"Lender" means:
(a)
any Original Lender; and

(b)
any bank, financial institution, trust, fund or other entity which has become a
Party in accordance with Clause 2.2 (Accordion Increase) or Clause 24 (Changes
to the Lenders) or the Amendment and Restatement Agreement,

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.
"LIBOR" means, in relation to any Loan:
(a)
the applicable Screen Rate;

(b)
(if no Screen Rate is available for the Interest Period of that Loan) the
Interpolated Screen Rate for that Loan; or

(c)
if:

(i)
no Screen Rate is available for dollars; or

(ii)
no Screen Rate is available for the Interest Period of that Loan and it is not
possible to calculate an Interpolated Screen Rate for that Loan,

the Reference Bank Rate,


13
 




--------------------------------------------------------------------------------

 





as of, in the case of paragraphs (a) and (c) above, the Specified Time on the
Quotation Day for dollars and for a period equal in length to the Interest
Period of that Loan and if any such rate is less than zero, LIBOR shall be
deemed to be zero.
"Lien" means with respect to any asset (a) any mortgage, deed of trust, lien,
pledge, encumbrance, charge or security interest in or on such asset and (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement relating to such asset.
"LMA" means the Loan Market Association.
"Loan" means a loan made or to be made under the Facility or (as the context
requires) the principal amount outstanding for the time being of that loan.
"Majority Lenders" means:
(a)
if there are no Loans then outstanding, a Lender or Lenders whose Commitments
aggregate more than 66⅔% of the Total Commitments (or, if the Total Commitments
have been reduced to zero, aggregated more than 66⅔% of the Total Commitments
immediately prior to the reduction); or

(b)
at any other time, a Lender or Lenders whose participations in the Loans then
outstanding aggregate more than 66⅔% of all the Loans then outstanding.

"Master Trust Approved Currencies" means dollars, euro, sterling and yen.
"Master Trust Guaranty" means the Ninth Amended and Restated Guaranty made as of
14 December 2018 by the Parent to Coöperatieve Rabobank U.A., as letter of
credit agent, JP Morgan Chase Bank, N.A. as administrative agent, and The Bank
of New York Mellon, as collateral agent and trustee, as the same may be amended,
restated, supplemented or otherwise modified in accordance with the terms hereof
from time to time.
"Material Adverse Effect" means:
(a)
a material adverse effect on the business, property, operations, condition
(financial or otherwise) or prospects of the Borrower or of the Parent and its
consolidated Subsidiaries taken as a whole;

(b)
a material impairment of the collectability of the Purchased Loans taken as a
whole; or

(c)
a material impairment of the validity or enforceability of this Agreement or any
of the other Finance Documents or of the Transaction Documents or the rights or
remedies of the Agent or the Lenders against the Borrower or the Parent
hereunder or under the other Finance Documents.

"Month" means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:
(a)
(subject to paragraph (c) below) if the numerically corresponding day is not a
Business Day, that period shall end on the next Business Day in that calendar



14
 




--------------------------------------------------------------------------------

 





month in which that period is to end if there is one, or if there is not, on the
immediately preceding Business Day;
(b)
if there is no numerically corresponding day in the calendar month in which that
period is to end, that period shall end on the last Business Day in that
calendar month; and

(c)
if an Interest Period begins on the last Business Day of a calendar month, that
Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end.

The above rules will only apply to the last Month of any period.
"Monthly Settlement Statement" has the meaning defined in Annex X to the Pooling
Agreement.
"Moody's" means Moody's Investors Service, Inc. or any successor of Moody's
credit ratings service.
"NDPE" means no deforestation, no peat, no exploitation standards adopted by the
world's leading palm oil traders.
"Non-Public Lender" means:
(a)
an entity that provides repayable funds to the Borrower for a minimum amount of
EUR 100,000 (or its equivalent), and to the extent the amount of EUR 100,000 (or
its equivalent) does not result in such entity not qualifying as forming part of
the ''public'' (as referred to in Article 4, subsection 1 under (1) of the CRR),
such other amount or such criterion as a result of which such entity shall
qualify as not forming part of the public; and

(b)
following the publication of any interpretation of public by the relevant
authority/ies, such amount or such criterion as a result of which such entity
shall qualify as not forming part of the public.

"Obligors" means the Parent and the Borrower.
"OFAC" has the meaning given to it in the definition of Sanctions.
"Parent" means Bunge Limited, a company formed under the laws of Bermuda having
its registered office at Clarendon House, 2 Church Street, Hamilton HM 11
Bermuda.
"Parent Guarantee" means the guarantee given by the Parent in the form set out
in the Exhibit to this Agreement, as the same may be amended, restated,
supplemented or otherwise modified in accordance with the terms of the Finance
Documents.
"Pari Passu Indebtedness" means:
(a)
Indebtedness for borrowed money, the proceeds of which are used to either
increase the Series 2003-1 Invested Amount, refinance Indebtedness originally
used for such purpose, and/or pay expenses incurred in connection with this
Agreement or any such other Indebtedness; and



15
 




--------------------------------------------------------------------------------

 





(b)
indebtedness incurred in connection with Hedge Agreements entered into in
connection with the Loans hereunder and any Pari Passu Indebtedness described in
paragraph (a) above,

in each case which ranks not greater than pari passu (in priority of payment)
with the Loans.
"Participating Member State" means any member state of the European Union that
has the euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
"Party" means a party to this Agreement.
"PATRIOT Act" means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Title III of Pub. L. 107-56, signed into law 26 October 2001.
"Payment Period" means a period commencing on a date on which the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Finance Documents have become due and payable (whether at the stated
maturity, by acceleration or otherwise) and ending on the date the Loans (with
accrued interest thereon) and all such other amounts are paid in full by the
Borrower or the Parent.
"Permitted Indebtedness" means:
(a)
Indebtedness of the Borrower pursuant to this Agreement; and

(b)
Pari Passu Indebtedness.

"Person" means an individual, partnership, corporation, firm, limited liability
company, company, business trust, association, consortium, joint stock company,
trust, unincorporated association, joint venture, Governmental Authority or
other entity of whatever nature (whether or not having separate legal
personality).
"PMP" means a "professional market party" (professionele marktpartij) within the
meaning of the Dutch FSA.
"Pooling Agreement" means the Fifth Amended and Restated Pooling Agreement,
dated as of 28 June 2004, among Bunge Funding, Inc., the Servicer and The Bank
of New York Mellon, as trustee, as the same may be amended, restated,
supplemented or otherwise modified in accordance with the terms hereof from time
to time.
"Purchased Loan" has the meaning defined in Annex X to the Pooling Agreement.
"Quotation Day" means, in relation to any period for which an interest rate is
to be determined two Business Days before the first day of that period unless
market practice differs in the London interbank market for a currency in which
case the Quotation Day for that currency will be determined by the Agent in
accordance with market practice in the London interbank market (and if
quotations would normally be given by leading banks in the London interbank
market on more than one day, the Quotation Day will be the last of those days).


16
 




--------------------------------------------------------------------------------

 





"Rate of Exchange" means as of the relevant date, the rate of exchange set forth
on the relevant page of the Reuters screen on or about 11.00 a.m., New York City
time, for the purchase of (as the context will require) a Master Trust Approved
Currency with any other Master Trust Approved Currency on such date.
"Rating Agencies" means collectively, S&P and Moody's.
"Rating" means the rating of the Rating Agencies applicable to senior long-term,
unsecured debt as announced by the Rating Agencies.
"Reference Bank Quotation" means any quotation supplied to the Agent by a
Reference Bank.
"Reference Bank Rate" means the arithmetic mean of the rates (rounded upwards to
four decimal places) as supplied to the Agent at its request by the Reference
Banks as either:
(a)
if:

(i)
the Reference Bank is a contributor to the Screen Rate; and

(ii)
it consists of a single figure,

the rate (applied to the relevant Reference Bank and the relevant currency and
period) which contributors to the Screen Rate are asked to submit to the
relevant administrator; or
(b)
in any other case, the rate at which the relevant Reference Bank could fund
itself in dollars for the relevant period with reference to the unsecured
wholesale funding market.

"Reference Banks" means such banks as may be appointed by the Agent in
consultation with the Borrower from time to time, with the agreement of such
banks.
"Related Fund" in relation to a fund (the "first fund"), means a fund which is
managed or advised by the same investment manager or investment adviser as the
first fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or investment adviser is an Affiliate
of the investment manager or investment adviser of the first fund.
"Relevant Nominating Body" means any applicable central bank, regulator or other
supervisory authority or a group of them, or any working group or committee
sponsored or chaired by, or constituted at the request of, any of them or the
Financial Stability Board.
"Replacement Benchmark" means a benchmark rate which is:
(a)
formally designated, nominated or recommended as the replacement for a Screen
Rate by:



17
 




--------------------------------------------------------------------------------

 





(i)
the administrator of that Screen Rate (provided that the market or economic
reality that such benchmark rate measures is the same as that measured by that
Screen Rate); or

(ii)
any Relevant Nominating Body,

and if replacements have, at the relevant time, been formally designated,
nominated or recommended under both paragraphs, the "Replacement Benchmark" will
be the replacement under paragraph (ii) above;
(b)
in the opinion of the Majority Lenders and the Obligors, generally accepted in
the international or any relevant domestic syndicated loan markets as the
appropriate successor to a Screen Rate; or

(c)
in the opinion of the Majority Lenders and the Obligors, an appropriate
successor to a Screen Rate.

"Repeating Representations" means each of the representations set out in
Clauses 17.1 (Existence: Compliance with Law) to 17.6 (No default), Clause 17.11
(No misleading information), Clause 17.12 (No Subsidiaries), Clause 17.14 (Pari
passu ranking), Clause 17.16 (Limited Purpose), Clause 17.17 (No Change),
Clause 17.19 (Tax Status) and Clause 17.20 (Sanctions).
"Representative" means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.
"Requirement of Law" means as to any Person, the Certificate of Incorporation
and By-Laws or other organisational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority (and including, for the avoidance of doubt, all
applicable environmental laws and regulations and the Employee Retirement Income
Security Act of 1974), in each case applicable to or binding upon such Person or
any of its property or to which such Person or any of its property is subject.
"Resolution Authority" means any body which has authority to exercise any
Write-down and Conversion Powers.
"Responsible Officer" means any member of the board of directors (bestuur), the
Chief Executive Officer, the President, the Chief Financial Officer or the
Treasurer of the Borrower or Parent, as applicable, or any other officer of the
Borrower or Parent, as applicable, customarily performing functions similar to
those performed by any of the above-designated officers.
"Restricted Person" means a Person that is:
(a)
listed on, or owned 50% or more by or controlled by a Person listed on any
applicable Sanctions List; or

(b)
located in, a resident of, organised under the laws of, or owned or controlled
by, or acting on behalf of, a Person located in or organised under the laws of a
country or territory that is or whose government is the target of any applicable
country-wide Sanctions.



18
 




--------------------------------------------------------------------------------

 





For the purposes of this definition, "control" means the possession of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
The term "controlled" has the meaning correlative thereto.
"Rollover Loan" means one or more Loans:
(a)
made or to be made on the same day that a maturing Loan is due to be repaid;

(b)
the aggregate amount of which is equal to or less than the maturing Loan; and

(c)
made or to be made for the purpose of refinancing a maturing Loan.

"Sale Agreement" means the Second Amended and Restated Sale Agreement, dated as
of September 6, 2002, among Bunge Funding Inc., as buyer, Bunge Finance Limited,
a Bermuda company, as a seller, and Bunge Finance North America, Inc. a Delaware
corporation, as a seller, as the same may be amended, restated, supplemented or
otherwise modified in accordance with the terms hereof from time to time.
"Sanctions" means any applicable economic sanctions laws, regulations, embargoes
or restrictive measures administered, enacted or enforced by: (i) the United
States government; (ii) the United Nations; (iii) the European Union; (iv) the
United Kingdom; (v) the relevant authorities of Switzerland; or (vi) the
respective governmental institutions and agencies of any of the foregoing,
including without limitation, the Office of Foreign Assets Control of the US
Department of Treasury ("OFAC"), the United States Department of State, and Her
Majesty’s Treasury (together "Sanctions Authorities").
"Sanctions Authorities" has the meaning given to it in the definition of
Sanctions.
"Sanctions List" means the "Specially Designated Nationals and Blocked Persons"
list issued by OFAC, the Consolidated List of Financial Sanctions Targets issued
by Her Majesty's Treasury, or any similar applicable list issued or maintained
or made public by any of the Sanctions Authorities.
"S&P" means S&P Global Ratings or any successor thereto.
"Screen Rate" means the London interbank offered rate administered by ICE
Benchmark Administration Limited (or any other person which takes over the
administration of that rate) for dollars for the relevant period displayed on
page LIBOR01 or LIBOR02 of the Thomson Reuters screen (or any replacement
Thomson Reuters page which displays that rate) or on the appropriate page of
such other information service which publishes that rate from time to time in
place of Thomson Reuters. If such page or service ceases to be available, the
Agent may specify another page or service displaying the relevant rate after
consultation with the Borrower.
"Screen Rate Contingency Period" means, in respect of LIBOR, one month.
"Screen Rate Replacement Event" means, in relation to a Screen Rate:
(a)
the methodology, formula or other means of determining that Screen Rate has, in
the opinion of the Majority Lenders, and the Obligors materially changed;



19
 




--------------------------------------------------------------------------------

 





(b)    
(i)    
(A)
the administrator of that Screen Rate or its supervisor publicly announces that
such administrator is insolvent; or

(B)
information is published in any order, decree, notice, petition or filing,
however described, of or filed with a court, tribunal, exchange, regulatory
authority or similar administrative, regulatory or judicial body which
reasonably confirms that the administrator of that Screen Rate is insolvent,

provided that, in each case, at that time, there is no successor administrator
to continue to provide that Screen Rate;
(ii)
the administrator of that Screen Rate publicly announces that it has ceased or
will cease, to provide that Screen Rate permanently or indefinitely and, at that
time, there is no successor administrator to continue to provide that Screen
Rate;

(iii)
the supervisor of the administrator of that Screen Rate publicly announces that
such Screen Rate has been or will be permanently or indefinitely discontinued;
or

(iv)
the administrator of that Screen Rate or its supervisor announces that that
Screen Rate may no longer be used; or

(c)
the administrator of that Screen Rate determines that that Screen Rate should be
calculated in accordance with its reduced submissions or other contingency or
fallback policies or arrangements and either:

(i)
the circumstance(s) or event(s) leading to such determination are not (in the
opinion of the Majority Lenders and the Obligors) temporary; or

(ii)
that Screen Rate is calculated in accordance with any such policy or arrangement
for a period no less than the Screen Rate Contingency Period; or

(d)
in the opinion of the Majority Lenders and the Obligors, that Screen Rate is
otherwise no longer appropriate for the purposes of calculating interest under
this Agreement.

"Security" means, for the purposes of Clause 24.6 (Security over Lenders'
rights), a mortgage, charge, pledge, lien or other security interest securing
any obligation of any person or any other agreement or arrangement having a
similar effect.
"Series 2003-1 Accrued Interest" shall have the meaning assigned in subsection
3A.03 of Series 2003-1 Supplement.
"Series 2003-1 Adjusted Invested Amount" shall mean, as of any date of
determination, (i) the Series 2003-1 Invested Amount (as defined in Annex X to
the Pooling Agreement)


20
 




--------------------------------------------------------------------------------

 





on such date, minus (ii) the amount on deposit in the Series 2003-1 Collection
Subaccount on such date that is available to reduce the Series 2003-1 Invested
Amount up to a maximum of the Series 2003-1 Invested Amount.
"Series 2003-1 Allocated Loan Amount" shall mean, on any date of determination,
the lower of (i) the Series 2003-1 Target Loan Amount on such day and (ii) the
product of (x) the Aggregate Loan Amount (as defined in Annex X to the Pooling
Agreement) on such day times (y) the percentage equivalent of a fraction the
numerator of which is the Series 2003-1 Target Loan Amount on such day and the
denominator of which is the Aggregate Target Loan Amount (as defined in Annex X
to the Pooling Agreement) on such day.
"Series 2003-1 Collection Subaccount" shall have the meaning assigned in
subsection 3A.02(a) of the Series 2003-1 Supplement.
"Series 2003-1 Early Amortization Event" shall have the meanings assigned in
Section 5.01 of the Series 2003-1 Supplement and Section 7.01 of the Pooling
Agreement.
"Series 2003-1 Invested Amount" has the meaning given to this term in Annex X to
the Pooling Agreement.
"Series 2003-1 Supplement" means the Bunge Master Trust Third Amended and
Restated Series 2003-1 Supplement dated as of 13 May 2016 to the Pooling
Agreement among Bunge Funding, Inc., as company, the Servicer, the Borrower, as
Series 2003-1 Purchaser and The Bank of New York Mellon, as trustee, as the same
may be amended, restated, supplemented or otherwise modified in accordance with
the terms hereof from time to time.
"Series 2003-1 Target Loan Amount" shall mean, on any date of determination, the
sum of (i) the Series 2003-1 Adjusted Invested Amount on such date plus (ii) the
result of (a) Series 2003-1 Accrued Interest on such day minus (b) the amount on
deposit in the Series 2003-1 Collection Subaccount on such day that is available
to pay such Series 2003-1 Accrued Interest.
"Series 2003-1 VFC Certificate" shall mean the Second Amended and Restated
Series 2003-1 VFC Certificate executed by Bunge Funding, Inc. and authenticated
by or on behalf of The Bank of New York Mellon, as trustee, substantially in the
form of Exhibit A attached to the Series 2003-1 Supplement.
"Servicer" means Bunge Management Services, Inc., a Delaware corporation, and
any "Successor Servicer" (as defined in Annex X to the Pooling Agreement).
"Servicing Agreement" means the Third Amended and Restated Servicing Agreement,
dated as of 23 December 2003 among Bunge Funding, Inc., the Servicer and The
Bank of New York Mellon, as trustee, as the same may be amended, restated,
supplemented or otherwise modified in accordance with the terms hereof from time
to time.
"Solvent" means with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair


21
 




--------------------------------------------------------------------------------

 





saleable value of the assets of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts as
they become absolute and matured, (c) such Person does not intend to, and does
not believe that it will, incur debts or liabilities beyond such Person's
ability to pay debts and liabilities as they mature and (d) such Person is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which such Person's property would constitute an unreasonably
small capital. The amount of contingent liabilities at any such time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
"Specified Time" means a time determined in accordance with Schedule 7
(Timetables).
"Subsidiary" means as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned directly or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise qualified, all references to a "Subsidiary" or to "Subsidiaries" in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Parent.
"Sustainability Benchmark" means the table set out in Schedule 2 (Sustainability
Benchmark).
"Sustainability Certificate" means a certificate substantially in the form set
out in Schedule 9 (Form of Sustainability Certificate).
"Sustainability Certificate Due Date" has the meaning set out in Clause 18.17
(Provision and contents of Sustainability Certificate).
"Sustainability Co-ordinator" means ABN AMRO Bank N.V., BNP Paribas, Natixis and
Coöperatieve Rabobank U.A. (Rabobank).
"Sustainability Discount" has the meaning set out in Schedule 1 (Applicable
Margin).
"Sustainability Performance Target" means each of Sustainability Performance
Target 1, Sustainability Performance Target 2, Sustainability Performance Target
3, Sustainability Performance Target 4 and Sustainability Performance Target 5.
"Sustainability Performance Target 1" means the indicators used by the Borrower
to measure global Green House Gas (“GHG”) emissions (scope 1 and 2) intensity in
terms of kilograms of CO2e per metric ton of production.
"Sustainability Performance Target 2" means the ratio of total volume of
directly sourced soybean from Environmentally Significant Regions where the
soybeans can be geographically traced to farm of origin to the total volume of
soybean sourced from Environmentally Significant Regions, expressed as a
percentage.
"Sustainability Performance Target 3" means the total volume of Zero
Deforestation Certified Soybean.


22
 




--------------------------------------------------------------------------------

 





"Sustainability Performance Target 4" means the ratio of total volume of palm
oil sourced where the plantation of origin of palm oil can be traced to the
total volume of palm oil sourced, expressed as a percentage.
"Sustainability Performance Target 5" means the ratio of total volume of palm
oil sourced from suppliers with NDPE commitment to the total volume of palm oil
sourced, expressed as a percentage.
"Sustainability Premium" has the meaning set out in Schedule 1 (Applicable
Margin).
"Tax" means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).
"Total Commitments" means the aggregate of the Commitments, being $1,750,000,000
at the Effective Time.
"Transfer Certificate" means a certificate substantially in the form set out in
Schedule 6 (Form of Transfer Certificate) or any other form agreed between the
Agent and the Borrower.
"Transfer Date" means, in relation to a transfer, the later of:
(a)
the proposed transfer date specified in the Transfer Certificate; and

(b)
the date on which the Agent executes the Transfer Certificate.

"Transaction Documents" means the Master Trust Guaranty, the Pooling Agreement,
the Series 2003-1 Supplement, the Series 2003-1 VFC Certificate, the Sale
Agreement and the Servicing Agreement.
"UK Bail-In Legislation" means (to the extent that the United Kingdom is not an
EEA Member Country which has implemented, or implements, Article 55 BRRD) Part I
of the United Kingdom Banking Act 2009 and any other law or regulation
applicable in the United Kingdom relating to the resolution of unsound or
failing banks, investment firms or other financial institutions or their
affiliates (otherwise than through liquidation, administration or other
insolvency proceedings).
"Undisclosed Administration" means in relation to a Lender the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Lender is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.
"Unpaid Sum" means any sum due and payable but unpaid by the Borrower under the
Finance Documents.
"US" and "United States" means the United States of America, its territories,
possessions and other areas subject to the jurisdiction of the United States of
America.




23
 




--------------------------------------------------------------------------------

 





"US Treasury Regulations" means the United States Treasury regulations
promulgated under the Code, as such Treasury regulations may be amended from
time to time.
"Utilisation" means a utilisation of the Facility.
"Utilisation Date" means the date of a Utilisation, being the date on which the
relevant Loan is to be made.
"Utilisation Request" means a notice substantially in the form set out
in Schedule 5 (Utilisation Request).
"VAT" means:
(a)
any tax imposed in compliance with the Council Directive of 28 November 2006 on
the common system of value added tax (EC Directive 2006/112); and

(b)
any other tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such tax referred
to in paragraph (a) above, or imposed elsewhere.

"Voting Stock" of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.
"Write-down and Conversion Powers" means:
(a)
in relation to any Bail-In Legislation described in the EU Bail-In Legislation
Schedule from time to time, the powers described as such in relation to that
Bail-In Legislation in the EU Bail-In Legislation Schedule;

(b)
in relation to any other applicable Bail-In Legislation:

(i)
any powers under that Bail-In Legislation to cancel, transfer or dilute shares
issued by a person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers; and

(ii)
any similar or analogous powers under that Bail-In Legislation; and

(c)
in relation to any UK Bail-In Legislation:  

(i)
any powers under that UK Bail-In Legislation to cancel, transfer or dilute
shares issued by a person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a



24
 




--------------------------------------------------------------------------------

 





liability of such a person or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that UK Bail-In Legislation that are related to or
ancillary to any of those powers; and
(ii)
any similar or analogous powers under that UK Bail-In Legislation.

"Zero Deforestation Certified Soybean" means soybeans that have been certified
under one of the following certification schemes – 2BsVs or RTRS or Proterra or
ISCC or PRO-S or RENOVABIO.
1.2
Construction

(a)
Unless a contrary indication appears any reference in this Agreement to:

(i)
the "Agent", any "Arranger", any "Finance Party", any "Lender", any "Obligor" or
any "Party" shall be construed so as to include its successors in title,
permitted assigns and permitted transferees to, or of, its rights and/or
obligations under the Finance Documents;

(ii)
"assets" of any Person shall be construed as a reference to the whole or any
part of its business, undertaking, property, assets, rights and revenues
(including any right to receive revenues);

(iii)
a "Finance Document" or any other agreement or instrument is a reference to that
Finance Document or other agreement or instrument as amended, restated,
supplemented or novated;

(iv)
a "regulation" includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organisation;

(v)
a provision of law is a reference to that provision as amended or re-enacted;
and

(vi)
a time of day is a reference to London time.

(b)
The determination of the extent to which a rate is "for a period equal in
length" to an Interest Period shall disregard any inconsistency arising from the
last day of that Interest Period being determined pursuant to the terms of this
Agreement.

(c)
Section, Clause and Schedule headings are for ease of reference only.

(d)
Unless a contrary indication appears, a term used in any other Finance Document
or in any notice given under or in connection with any Finance Document has the
same meaning in that Finance Document or notice as in this Agreement.



25
 




--------------------------------------------------------------------------------

 





(e)
A Default (other than an Event of Default) is "continuing" if it has not been
remedied or waived and an Event of Default is "continuing" if it has not been
remedied or waived.

(f)
In this Agreement, a reference to "the date of this Agreement" shall be a
reference to 12 December 2017.

(g)
In this Agreement, where it relates to a Dutch entity, a reference to:

(i)
a necessary action to authorise where applicable, includes without limitation:

(A)
any action required to comply with the Dutch Works Councils Act (Wet op de
ondernemingsraden); and

(B)
obtaining an unconditional positive advice (advies) from the competent works
council(s);

(ii)
a winding-up, administration or dissolution includes a Dutch entity being:

(A)
declared bankrupt (failliet verklaard);

(B)
dissolved (ontbonden);

(iii)
a trustee in bankruptcy includes a curator;

(iv)
an administrator includes a bewindvoerder;

(v)
a(n) (administrative) receiver does not include a curator or bewindvoerder;

(vi)
an attachment includes a beslag;

(vii)
"gross negligence" includes grove schuld;

(viii)
"negligence" includes schuld;

(ix)
"wilful misconduct" includes opzet; and

(x)
any "step" or "procedure" taken in connection with insolvency proceedings
includes a Dutch entity having filed a notice under Article 36(2) of the Tax
Collection Act of the Netherlands (Invorderingswet 1990).

1.3
Currency Symbols and Definitions

"$" and "dollars" denote lawful currency of the United States, "EUR" and "euro"
means the single currency unit of the Participating Member States, "£" and
"sterling" denote lawful currency of the United Kingdom of Great Britain and
Northern Ireland and "yen" means the lawful currency of Japan.




26
 




--------------------------------------------------------------------------------

 





1.4
Third party rights

(a)
Unless expressly provided to the contrary in a Finance Document a person who is
not a Party has no right under the Contracts (Rights of Third Parties) Act 1999
(the "Third Parties Act") to enforce or to enjoy the benefit of any term of this
Agreement.

(b)
Subject to Clause 35.3 (Other Exceptions) but otherwise not withstanding any
term of any Finance Document, the consent of any person who is not a Party is
not required to rescind or vary this Agreement at any time.



27
 




--------------------------------------------------------------------------------

 





THE FACILITY    
2.
THE FACILITY

2.1
The Facility

Subject to the terms of this Agreement, the Lenders make available to the
Borrower a dollar revolving loan facility in an aggregate amount equal to the
Total Commitments.
2.2
Accordion Increase

(a)
Subject to this Clause ‎2.2, the Borrower may request an increase in the Total
Commitments (an "Accordion Increase") in an aggregate amount which when
aggregated with the amount of all other Accordion Increases made under this
Clause 2.2 does not exceed $250,000,000 (the "Additional Commitments").

(b)
The Borrower may invite:

(i)
any one or more Lenders to provide Additional Commitments in such amount as may
be agreed by the Borrower and such Lender (each such Lender that is invited to
and wishes to provide such Additional Commitments, an "Accordion Lender");
and/or

(ii)
any one or more bank or financial institution, trust, fund or other entity which
is regularly engaged in or established for the purpose of making loans,
securities or other financial assets and which is acceptable to the Agent
(acting reasonably) (each a "New Accordion Lender") to provide Additional
Commitments in such amount as may be agreed by the Borrower and such New
Accordion Lender,

provided that, the increase in the Total Commitments following the proposed
Accordion Increase does not exceed the limit set out in paragraph (a) above.
(c)
For the avoidance of doubt no Lender shall (unless otherwise agreed by that
Lender) be obliged to provide any Additional Commitment.

(d)
The Borrower shall, promptly following agreement with the Accordion Lenders and
New Accordion Lenders and in any event not later than 45 Business Days (or such
other period as the Agent and the Borrower may agree) prior to the proposed date
of the Accordion Increase, deliver to the Agent a notice (an "Accordion
Request") signed by a Responsible Officer of the Borrower which shall specify:

(i)
the aggregate amount of the proposed Additional Commitments;

(ii)
the identity of, and the amount of the proposed Additional Commitment of, each
Accordion Lender and each New Accordion Lender that wishes to provide an
Additional Commitment;

(iii)
the proposed Accordion Increase Date which shall be a Business Day within the
Availability Period and shall be the last date of the Interest Period of each
Loan then outstanding; and



28
 




--------------------------------------------------------------------------------

 





(iv)
the fees relating to the proposed Additional Commitments.

(e)
Following receipt by the Agent of an Accordion Request, it shall promptly
forward a copy to each Lender for information purposes.

(f)
An Accordion Increase will only become effective if, on the date of the
Accordion Request and the proposed Accordion Increase Date, no Default is
continuing or would result from the proposed Accordion Increase.

(g)    
(i)
Subject to the conditions set out in this Clause ‎2.2, an Accordion Increase
will become effective in accordance with paragraph (h) below when the Agent
executes an otherwise duly completed Accordion Increase Certificate delivered to
it by the Borrower and the Additional Commitment Lenders. The Agent shall,
subject to sub-paragraph (ii) below, as soon as reasonably practicable after
receipt by it of a duly completed Accordion Increase Certificate appearing on
its face to comply with the terms of this Agreement and delivered in accordance
with the terms of this Agreement, execute that Accordion Increase Certificate.

(ii)
The Agent shall only be obliged to execute an Accordion Increase Certificate
delivered to it by the Borrower and the Additional Commitment Lenders once it is
satisfied it has complied with all necessary "know your customer" or other
similar checks under all applicable laws and regulations in relation to each New
Accordion Lender.

(h)
On the Accordion Increase Date:

(i)
the amount of the Additional Commitment of each Additional Commitment Lender
will be as set out in the relevant column opposite its name in the Accordion
Increase Certificate;

(ii)
each of the Obligors and each Additional Commitment Lender shall assume
obligations towards one another and acquire rights against one another as they
would have acquired and assumed had each Additional Commitment Lender been an
Original Lender with the rights and obligations acquired and assumed by it as a
result of it providing its Additional Commitment;

(iii)
the Agent, the Arrangers, the New Accordion Lenders and the other Lenders shall
acquire the same rights and assume the same obligations between themselves as
they would have acquired and assumed had the New Accordion Lenders been Original
Lenders with the rights and obligations acquired and assumed by them as a result
of their participation in the Additional Commitments; and

(iv)
each New Accordion Lender shall become a Party as a "Lender".



29
 




--------------------------------------------------------------------------------

 





(i)
The Borrower shall promptly on demand pay the Agent the amount of all costs and
expenses (including legal fees) reasonably incurred by it in connection with any
increase in Commitments under this Clause 2.2.

(j)
Any amounts payable to the Lenders by any Obligor on or before the Accordion
Increase Date (including, without limitation, all interest, fees and commission
payable up to (but excluding) the Accordion Increase Date) in respect of any
period ending on or prior to the Accordion Increase Date shall be for the
account of the Lenders party to this Agreement prior to the Accordion Increase
Date and no Additional Commitment Lender shall have any interest in, or any
rights in respect of, any such amount (save in respect of their Commitments up
to (but excluding) the Accordion Increase Date).

(k)
Each New Accordion Lender, by executing the relevant Accordion Increase
Certificate confirms, for the avoidance of doubt, that the Agent has authority
to execute on its behalf any amendment or waiver that has been approved by or on
behalf of the requisite Lender or Lenders in accordance with this Agreement on
or prior to the date on which the Accordion Increase Certificate becomes
effective in accordance with this Agreement and that it is bound by that
decision to the same extent as the Original Lenders.

2.3
Finance Parties' rights and obligations

(a)
The obligations of each Finance Party under the Finance Documents are several.
Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.

(b)
The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor is a separate and
independent debt in respect of which a Finance Party shall be entitled to
enforce its rights in accordance with paragraph (c) below. The rights of each
Finance Party include any debt owing to that Finance Party under the Finance
Documents and, for the avoidance of doubt, any part of a Loan or any other
amount owed by an Obligor which relates to a Finance Party's participation in
the Facility or its role under a Finance Document (including any such amount
payable to the Agent on its behalf) is a debt owing to that Finance Party by
that Obligor.

(c)
A Finance Party may, except as specifically provided in the Finance Documents,
separately enforce its rights under or in connection with the Finance Documents.

3.
PURPOSE

3.1
Purpose

The Facility shall be available solely to enable the Borrower to (i) make
advances to the Bunge Master Trust pursuant to the Series 2003-1 VFC
Certificate, (ii) repay Permitted Indebtedness outstanding from time to time and
(iii) pay expenses incurred in connection with the Facility and Pari Passu
Indebtedness. The Borrower undertakes that all amounts


30
 




--------------------------------------------------------------------------------

 





advanced to the Bunge Master Trust will be used by the Bunge Master Trust to
make (or refinance existing) intercompany loans to the Designated Obligors for
general corporate purposes.
3.2
Monitoring

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.
4.
CONDITIONS OF UTILISATION

4.1
Initial conditions precedent

(a)
The Borrower may not deliver a Utilisation Request unless the Agent has received
all of the documents and other evidence listed in Schedule 4 (Conditions
Precedent to Initial Utilisation) and copies of any other document,
authorisation, opinion or assurance reasonably requested by the Agent in form
and substance reasonably satisfactory to the Agent. The Agent shall notify the
Borrower and the Lenders promptly upon being so satisfied.

(b)
Other than to the extent that the Majority Lenders notify the Agent in writing
to the contrary before the Agent gives the notification described in paragraph
(a) above, the Lenders authorise (but do not require) the Agent to give that
notification. The Agent shall not be liable for any damages, costs or losses
whatsoever as a result of giving any such notification.

4.2
Further conditions precedent

The Lenders will only be obliged to comply with Clause 5.4 (Lenders'
participation) if on the date of the Utilisation Request and on the proposed
Utilisation Date:
(a)
in the case of a Rollover Loan, no Event of Default is continuing or would
result from the proposed Loan and, in the case of any other Loan, no Default is
continuing or would result from the proposed Loan; and

(b)
the Repeating Representations to be made by the Borrower under this Agreement
and the representations to be made by the Parent under Section 7 of the Parent
Guarantee are true in all material respects.

4.3
Maximum number of Loans

The Borrower may not deliver a Utilisation Request if as a result of the
proposed Utilisation more than 30 Loans would be outstanding.


31
 




--------------------------------------------------------------------------------

 





UTILISATION
5.
UTILISATION

5.1
Delivery of a Utilisation Request

The Borrower may utilise the Facility by delivery to the Agent of a duly
completed Utilisation Request not later than the Specified Time.
5.2
Completion of a Utilisation Request

(a)
Each Utilisation Request is irrevocable and will not be regarded as having been
duly completed unless:

(i)
the proposed Utilisation Date is a Business Day within the Availability Period;

(ii)
the currency and amount of the Utilisation comply with Clause 5.3 (Currency and
amount); and

(iii)
the proposed Interest Period complies with Clause 9 (Interest Periods).

(b)
Only one Loan may be requested in each Utilisation Request.

5.3
Currency and amount

(a)
The currency specified in a Utilisation Request must be dollars.

(b)
The amount of the proposed Loan must be a minimum of $10,000,000 or, if less,
the Available Facility.

5.4
Lenders' participation

(a)
If the conditions set out in this Agreement have been met, and subject to
Clause 6 (Repayment), each Lender shall make its participation in each Loan
available by the Utilisation Date through its Facility Office.

(b)
The amount of each Lender's participation in each Loan will be equal to the
proportion borne by its Available Commitment to the Available Facility
immediately prior to making the Loan.

(c)
The Agent shall notify each Lender of the amount of each Loan, the amount of its
participation in that Loan and the amount of the payment to be made available in
accordance with Clause 29.1 (Payments to the Agent), in each case by the
Specified Time.

5.5
Cancellation of Commitment

The Commitments which, at that time, are unutilised shall be immediately
cancelled at the end of the Availability Period.


32
 




--------------------------------------------------------------------------------

 





REPAYMENT, PREPAYMENT AND CANCELLATION
6.
REPAYMENT

(a)
The Borrower shall repay each Loan on the last day of its Interest Period.

(b)
Without prejudice to the Borrower's obligation under paragraph (a) above, if:

(i)
one or more Loans are to be made to the Borrower:

(A)
on the same day that a maturing Loan is due to be repaid by the Borrower; and

(B)
in whole or in part for the purpose of refinancing the maturing Loan; and

(ii)
the proportion borne by each Lender's participation in the maturing Loan to the
amount of that maturing Loan is the same as the proportion borne by that
Lender's participation in the new Loans to the aggregate amount of those new
Loans,

the aggregate amount of the new Loans shall, unless the Borrower notifies the
Agent to the contrary in the relevant Utilisation Request, be treated as if
applied in or towards repayment of the maturing Loan so that:
(A)
if the amount of the maturing Loan exceeds the aggregate amount of the new
Loans:

(1)
the Borrower will only be required to make a payment under Clause 29.1 (Payments
to the Agent) in an amount equal to that excess; and

(2)
each Lender's participation (if any) in the new Loans shall be treated as having
been made available and applied by the Borrower in or towards repayment of that
Lender's participation (if any) in the maturing Loan and that Lender will not be
required to make a payment under Clause 29.1 (Payments to the Agent) in respect
of its participation in the new Loans; and

(B)
if the amount of the maturing Loan is equal to or less than the aggregate amount
of the new Loans:

(1)
the Borrower will not be required to make a payment under Clause 29.1 (Payments
to the Agent); and

(2)
each Lender will be required to make a payment under Clause 29.1 (Payments to
the Agent) in respect of its participation in the new Loans only to the extent
that its participation (if any) in the new Loans exceeds that Lender's
participation (if any) in the maturing Loan and the remainder of that Lender's
participation in the new



33
 




--------------------------------------------------------------------------------

 





Loans shall be treated as having been made available and applied by the Borrower
in or towards repayment of that Lender's participation in the maturing Loan.
7.
PREPAYMENT AND CANCELLATION

7.1
Illegality

If it becomes unlawful in any applicable jurisdiction for a Lender to perform
any of its obligations as contemplated by this Agreement or to fund or maintain
its participation in any Loan or it becomes unlawful for any Affiliate of a
Lender for that Lender to do so:
(a)
that Lender shall promptly notify the Agent upon becoming aware of that event;

(b)
upon the Agent notifying the Borrower, the Commitment of that Lender will be
immediately cancelled; and

(c)
to the extent that the Lender's participation has not been transferred pursuant
to paragraph (d) of Clause 7.5 (Right of replacement or repayment and
cancellation in relation to a single Lender), the Borrower shall repay that
Lender's participation in the Loans made to the Borrower on the last day of the
Interest Period for each Loan occurring after the Agent has notified the
Borrower or, if earlier, the date specified by the Lender in the notice
delivered to the Agent (being no earlier than the last day of any applicable
grace period permitted by law) and that Lender's corresponding Commitment shall
be cancelled in the amount of the participations repaid.

7.2
Change of control

If after the date of this Agreement any Change of Control shall occur:
(a)
the Borrower shall promptly notify the Agent upon becoming aware of that event;
and

(b)
the Agent, acting on the instructions of the Majority Lenders, shall by not less
than 5 days' notice to the Borrower, cancel the Facility and declare all
outstanding Loans, together with accrued interest, and all other amounts accrued
under the Finance Documents immediately due and payable, whereupon the Facility
will be cancelled and all such outstanding amounts will become immediately due
and payable.

7.3
Voluntary cancellation

The Borrower may, if it gives the Agent not less than two Business Days' (or
such shorter period as the Majority Lenders may agree) prior notice, cancel the
whole or any part (being a minimum amount of $5,000,000) of the Available
Facility. Any cancellation under this Clause 7.3 shall reduce the Commitments of
the Lenders rateably. Any amounts cancelled under this Clause 7.3 may not be
reinstated.




34
 




--------------------------------------------------------------------------------

 





7.4
Voluntary Prepayment of Loans

The Borrower may, if it gives the Agent not less than two Business Days' (or
such shorter period as the Majority Lenders may agree) prior notice, prepay the
whole or any part of a Loan (but if in part, being an amount that reduces the
Loan by a minimum amount of $5,000,000).
7.5
Right of repayment and cancellation in relation to a single Lender

(a)
If:

(i)
any sum payable to any Lender by the Borrower is required to be increased under
paragraph (c) of Clause 12.2 (Tax gross-up);

(ii)
any Lender claims indemnification from the Borrower under Clause 12.3 (Tax
indemnity) or Clause 13.1 (Increased costs),

the Borrower may, whilst the circumstance giving rise to the requirement or
indemnification continues, give the Agent notice of cancellation of the
Commitment of that Lender and its intention to procure the repayment of that
Lender's participation in the Loans.
(b)
On receipt of a notice referred to in paragraph (a) above, the Commitment of
that Lender shall immediately be reduced to zero.

(c)
On the last day of each Interest Period which ends after the Borrower has given
notice under paragraph (a) above (or, if earlier, the date specified by the
Borrower in that notice), the Borrower shall repay that Lender's participation
in that Loan.

(d)
If

(i)
any of the circumstances set out in paragraph (a) above apply to a Lender; or

(ii)
the Borrower becomes obliged to pay any amount in accordance with Clause 7.1
(Illegality) to any Lender,

the Borrower may, on 10 Business Days' prior notice to the Agent and that
Lender, replace that Lender by requiring that Lender to (and, to the extent
permitted by law, that Lender shall) transfer pursuant to Clause 24 (Changes to
the Lenders) all (and not part only) of its rights and obligations under this
Agreement to a Lender or other bank, financial institution, trust, fund or other
entity selected by the Borrower which confirms its willingness to assume and
does assume all the obligations of the transferring Lender in accordance with
Clause 24 (Changes to the Lenders) for a purchase price in cash or other cash
payment payable at the time of the transfer equal to the outstanding principal
amount of such Lender's participation in the outstanding Loans and all accrued
interest, Break Costs and other amounts payable in relation thereto under the
Finance Documents.


35
 




--------------------------------------------------------------------------------

 





(e)
The replacement of a Lender pursuant to paragraph (d) above shall be subject to
the following conditions:

(i)
the Borrower shall have no right to replace the Agent;

(ii)
neither the Agent nor any Lender shall have any obligation to find a replacement
Lender;

(iii)
in no event shall the Lender replaced under paragraph (d) above be required to
pay or surrender any of the fees received by such Lender pursuant to the Finance
Documents; and

(iv)
the Lender shall only be obliged to transfer its rights and obligations pursuant
to paragraph (d) above once it is satisfied that it has complied with all
necessary "know your customer" or other similar checks under all applicable laws
and regulations in relation to that transfer.

(f)
A Lender shall perform the checks described in sub-paragraph (e)(iv) above as
soon as reasonably practicable following delivery of a notice referred to in
paragraph (d) above and shall notify the Agent and the Borrower when it is
satisfied that it has complied with those checks.

7.6
Restrictions

(a)
Any notice of cancellation or prepayment given by any Party under this Clause 7
shall be irrevocable and, unless a contrary indication appears in this
Agreement, shall specify the date or dates upon which the relevant cancellation
or prepayment is to be made and the amount of that cancellation or prepayment.

(b)
Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Break Costs, without premium or
penalty.

(c)
Unless a contrary indication appears in this Agreement, any part of the Facility
which is prepaid or repaid may be reborrowed in accordance with the terms of
this Agreement.

(d)
The Borrower shall not repay or prepay all or any part of the Loans or cancel
all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.

(e)
No amount of the Total Commitments cancelled under this Agreement may be
subsequently reinstated.

(f)
If the Agent receives a notice under this Clause 7 it shall promptly forward a
copy of that notice to either the Borrower or the affected Lender, as
appropriate.

7.7
Application of prepayments

Any prepayment of a Loan pursuant to Clause 7.2 (Change of control) or Clause
7.4 (Voluntary prepayment of Loans) shall be applied pro rata to each Lender's
participation in that Loan.


36
 




--------------------------------------------------------------------------------

 





COSTS OF UTILISATION
8.
INTEREST

8.1
Calculation of interest

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the:
(a)
Applicable Margin; and

(b)
LIBOR.

8.2
Payment of interest

On the last day of each Interest Period the Borrower shall pay accrued interest
on the Loan to which that Interest Period relates (and, if the Interest Period
is longer than six Months, on the dates falling at six Monthly intervals after
the first day of the Interest Period).
8.3
Default interest

(a)
If the Borrower fails to pay any amount payable by it under a Finance Document
on its due date, interest shall accrue on the overdue amount from the due date
up to the date of actual payment (both before and after judgement) at a rate
which, subject to paragraph (b) below, is two per cent. per annum higher than
the rate which would have been payable if the overdue amount had, during the
period of non-payment, constituted a Loan in the currency of the overdue amount
for successive Interest Periods, each of a duration selected by the Agent
(acting reasonably). Any interest accruing under this Clause 8.3 shall be
immediately payable by the Borrower on demand by the Agent.

(b)
If any overdue amount consists of all or part of a Loan which became due on a
day which was not the last day of an Interest Period relating to that Loan:

(i)
the first Interest Period for that overdue amount shall have a duration equal to
the unexpired portion of the current Interest Period relating to that Loan; and

(ii)
the rate of interest applying to the overdue amount during that first Interest
Period shall be two per cent. per annum higher than the rate which would have
applied if the overdue amount had not become due.

(c)
Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount but will remain immediately due and payable.

8.4
Notification of rates of interest

The Agent shall promptly notify the Lenders and the Borrower of the
determination of a rate of interest under this Agreement.


37
 




--------------------------------------------------------------------------------

 





9.
INTEREST PERIODS

9.1
Selection of Interest Periods

(a)
The Borrower may select an Interest Period for a Loan in the Utilisation Request
for that Loan.

(b)
Subject to this Clause 9, the Borrower may select an Interest Period of one,
two, three or six Months or any other period agreed between the Borrower and the
Agent (acting on the instructions of all the Lenders).

(c)
An Interest Period for a Loan shall not extend beyond the Final Maturity Date.

(d)
Each Interest Period for a Loan shall start on the Utilisation Date of such
Loan.

(e)
A Loan has one Interest Period only.

9.2
Non-Business Days

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).
10.
CHANGES TO THE CALCULATION OF INTEREST

10.1
Absence of quotations

Subject to Clause 10.2 (Market disruption), if LIBOR is to be determined by
reference to the Reference Banks but a Reference Bank does not supply a
quotation by the Specified Time on the Quotation Day, the applicable LIBOR shall
be determined on the basis of the quotations of the remaining Reference Banks.
10.2
Market disruption

(a)
If a Market Disruption Event occurs in relation to a Loan for any Interest
Period, then subject to Clause 10.3 (Alternative basis of interest or funding)
the rate of interest on each Lender's share of that Loan for the Interest Period
shall be the rate per annum which is the sum of:

(i)
the Applicable Margin; and

(ii)
the rate notified to the Agent by that Lender as soon as practicable and in any
event before interest is due to be paid in respect of that Interest Period, to
be that which expresses as a percentage rate per annum the cost to that Lender
of funding its participation in that Loan from whatever source it may reasonably
select.

(b)
In this Agreement "Market Disruption Event" means:

(i)
at or about noon on the Quotation Day for the relevant Interest Period LIBOR is
to be determined by reference to the Reference Banks and none



38
 




--------------------------------------------------------------------------------

 





or only one of the Reference Banks supplies a rate to the Agent to determine
LIBOR for the relevant Interest Period; or
(ii)
before close of business in London on the Quotation Day for the relevant
Interest Period, the Agent receives notifications from a Lender or Lenders
(whose participations in a Loan exceed 35 per cent. of that Loan) that the cost
to it of obtaining matching deposits in the London interbank market would be in
excess of LIBOR.

10.3
Alternative basis of interest or funding

(a)
If a Market Disruption Event occurs and the Agent or the Borrower so requires,
the Agent and the Borrower shall enter into negotiations (for a period of not
more than thirty days) with a view to agreeing a substitute basis for
determining the rate of interest.

(b)
Any alternative basis agreed pursuant to paragraph (a) above shall, with the
prior consent of all the Lenders and the Borrower, be binding on all Parties.

10.4
Break Costs

(a)
The Borrower shall, within three Business Days of demand by a Finance Party, pay
to that Finance Party its Break Costs attributable to all or any part of a Loan
or Unpaid Sum being paid by the Borrower on a day other than the last day of an
Interest Period for that Loan or Unpaid Sum.

(b)
Each Lender shall, as soon as reasonably practicable after a demand by the Agent
or the Borrower, provide a certificate confirming the amount of its Break Costs
for any Interest Period in which they accrue.

11.
FEES

11.1
Commitment fee

(a)
The Borrower shall pay to the Agent (for the account of each Lender) a fee
computed at the rate of 35 per cent. of the Applicable Margin on the Available
Facility.

(b)
The accrued commitment fee is payable in arrears on 31 December 2017 and
thereafter on the last day of each successive period of three Months which ends
during the Availability Period, on the last day of the Availability Period and,
if cancelled in full, on the cancelled amount of the relevant Lender's
Commitment at the time the cancellation is effective.

(c)
No commitment fee is payable to the Agent (for the account of a Lender) on any
Available Commitment of that Lender for any day on which that Lender is a
Defaulting Lender.

11.2
Utilisation fee

(a)
The Borrower shall pay to the Agent (for the account of each Lender) a fee
computed at the applicable rate on each Lender's participation in the Loans for



39
 




--------------------------------------------------------------------------------

 





the Availability Period. The "applicable rate" for any day on which there is a
Loan outstanding and the amount of a Lender's participation in the Loans:
(i)
is less than 33 per cent. of the amount of its Commitment on that day is 0.10
per cent. per annum;

(ii)
is equal to or exceeds 33 per cent. but is less than 66 per cent. of the amount
of its Commitment on that day is 0.20 per cent. per annum; and

(iii)
is equal to or exceeds 66 per cent. of the amount of its Commitment on that day
is 0.40 per cent. per annum.

(b)
The utilisation fee shall begin to accrue on the CP Satisfaction Date and is
payable on 31 December 2017 and thereafter on the last day of each successive
period of three Months which ends during the Availability Period, on the last
day of the Availability Period and at the time the cancellation of the relevant
Lender's Commitment is effective or, if later, the last day on which any part of
its participation in the Loans becomes repayable.

11.3
Participation fee

The Borrower shall pay to the Agent (for the account of each Lender) a
participation fee in the amount and at the time agreed in a Fee Letter.
11.4
Agency fee

The Borrower shall pay to the Agent (for its own account) an agency fee in the
amount and at the times agreed in a Fee Letter.


40
 




--------------------------------------------------------------------------------

 





ADDITIONAL PAYMENT OBLIGATIONS
12.
TAX GROSS UP AND INDEMNITIES

12.1
Definitions

(a)
In this Agreement:

"Protected Party" means a Finance Party which is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.
"Tax Credit" means a credit against, relief or remission for, or repayment of
any Tax.
"Tax Deduction" means a deduction or withholding for or on account of Tax from a
payment under a Finance Document, other than a FATCA Deduction.
"Tax Payment" means either the increase in a payment made by the Borrower to a
Finance Party under Clause 12.2 (Tax gross-up) or a payment under Clause 12.3
(Tax indemnity).
(b)
Unless a contrary indication appears, in this Clause 12 a reference to
"determines" or "determined" means a determination made in the reasonable
discretion of the person making the determination.

12.2
Tax gross-up

(a)
The Borrower shall make all payments to be made by it under any Finance Document
without any Tax Deduction, unless a Tax Deduction is required by law.

(b)
The Borrower shall promptly upon becoming aware that it must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Agent accordingly. Similarly, a Lender shall notify the
Agent on becoming so aware in respect of a payment payable to that Lender. If
the Agent receives such notification from a Lender it shall notify the Borrower.

(c)
If a Tax Deduction is required by law to be made by the Borrower, the amount of
the payment due from the Borrower shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.

(d)
A payment shall not be increased under paragraph (c) above by reason of a Tax
Deduction if and to the extent the obligation to make a Tax Deduction (i) was
required by law on the date of this Agreement or (ii) results from a Finance
Party's failure to comply with paragraph (g) below.

(e)
If the Borrower is required by law or regulation to make a Tax Deduction, the
Borrower shall make that Tax Deduction and any payment required in connection



41
 




--------------------------------------------------------------------------------

 





with that Tax Deduction within the time allowed and in the minimum amount
required by law or regulation.
(f)
Within thirty days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Borrower shall deliver to the Agent for
the Finance Party entitled to the payment evidence reasonably satisfactory to
that Finance Party that the Tax Deduction has been made or (as applicable) any
appropriate payment paid to the relevant taxing authority.

(g)
The Borrower hereby confirms to each Lender that it has made an election to be
disregarded as an entity separate from its parent, Bunge N.A. Holdings, Inc.,
for U.S. federal income tax purposes. Each Lender shall, to the extent permitted
by law, deliver to the Agent for transmission to the Borrower (on or before the
date of the first interest payment after such Lender becomes a party to this
Agreement) or as otherwise reasonably requested by the Borrower a duly completed
copy of Internal Revenue Service Form W-9, W-8BEN, or Form W-ECI, as applicable,
or any successor forms, or any other forms as may be necessary to establish a
reduction in, or complete exemption from, US or other withholding tax on
payments under the Series 2003-1 VFC Certificate or, as the case may be, on
payments of interest on the Loans. To the extent that any such forms become
obsolete as a result of lapse in time or change in circumstance, each Lender
shall (promptly upon the request of the Borrower in the case of such form
becoming obsolete as a result of lapse in time), to the extent permitted by law,
deliver to the Agent for transmission to the Borrower, revised forms as may be
necessary to establish a reduction in, or complete exemption from, US or other
withholding tax on such payments.

12.3
Tax indemnity

(a)
The Borrower shall (within three Business Days of demand by the Agent) pay to a
Protected Party an amount equal to the loss, liability or cost which that
Protected Party determines will be or has been (directly or indirectly) suffered
for or on account of Tax by that Protected Party in respect of a Finance
Document.

(b)
Paragraph (a) above shall not apply:

(i)
with respect to any loss, liability or cost related to any Tax assessed on a
Finance Party:

(A)
under the law of the jurisdiction in which that Finance Party is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Finance
Party is treated as resident for tax purposes; or

(B)
under the law of the jurisdiction in which that Finance Party's Facility Office
is located in respect of amounts received or receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the overall net income
of that Finance Party (or a branch thereof); or


42
 




--------------------------------------------------------------------------------

 





(ii)
to the extent a loss, liability or cost:

(A)
is compensated for by an increased payment under Clause 12.2 (Tax gross-up);

(B)
would have been compensated for by an increased payment under Clause 12.2 (Tax
gross-up) but was not so compensated because one of the exclusions in
paragraph (d) of Clause 12.2 (Tax gross up) applied;

(C)
relates to a FATCA Deduction required to be made by a Party;

(D)
arises under the law of any jurisdiction in which the Finance Party is subject
to non-resident taxation in respect of amounts received in or from that
jurisdiction; or

(E)
is related to any Tax assessed on the Finance Party resulting from an assignment
or transfer by the Finance Party of any of its rights and obligations under the
Finance Documents or a change by the Finance Party of its Facility Office to the
extent provided in paragraph (f) of Clause 24.2 (Conditions of assignment or
transfer).

(c)
A Protected Party making, or intending to make, a claim under paragraph (a)
above shall promptly notify the Agent of the event which will give, or has
given, rise to the claim, following which the Agent shall notify the Borrower.

(d)
A Protected Party shall, on receiving a payment from the Borrower under this
Clause 12.3, notify the Agent.

12.4
Tax Credit

If the Borrower makes a Tax Payment and the relevant Finance Party determines
that:
(a)
a Tax Credit is attributable either to an increased payment of which that Tax
Payment forms part, to that Tax Payment or to a Tax Deduction in consequence of
which that Tax Payment was required; and

(b)
that Finance Party has obtained and utilised that Tax Credit,

the Finance Party shall pay an amount to the Borrower which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Borrower. To the extent the Finance Party loses a Tax Credit for which it has
made a payment hereunder, the Finance Party shall so notify the Borrower and the
Borrower shall refund the amounts paid to such Borrower with respect to such Tax
Credit.
12.5
Stamp taxes

The Borrower shall pay and, within three Business Days of demand, indemnify each
Finance Party against any cost, loss or liability that Finance Party incurs in
relation to


43
 




--------------------------------------------------------------------------------

 





all stamp duty, registration and other similar Taxes payable in respect of any
Finance Document.
12.6
Value added tax

(a)
All amounts expressed to be payable under a Finance Document by any Party to a
Finance Party which (in whole or in part) constitute the consideration for any
supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply, and accordingly, subject to paragraph (b) below, if
VAT is or becomes chargeable on any supply made by any Finance Party to any
Party under a Finance Document and such Finance Party is required to account to
the relevant tax authority for the VAT, that Party shall pay to such Finance
Party (in addition to and at the same time as paying any other consideration for
such supply) an amount equal to the amount of the VAT (and such Finance Party
shall promptly provide an appropriate VAT invoice to that Party).

(b)
If VAT is or becomes chargeable on any supply made by any Finance Party (the
"Supplier") to any other Finance Party (the "Recipient") under a Finance
Document, and any Party other than the Recipient (the "Subject Party") is
required by the terms of any Finance Document to pay an amount equal to the
consideration for such supply to the Supplier (rather than being required to
reimburse or indemnify the Recipient in respect of that consideration):

(i)
(where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Subject Party shall also pay to the Supplier (at the
same time as paying such amount) an amount of the VAT. The Recipient must (where
this paragraph (i) applies) promptly pay to the Subject Party an amount equal to
any credit or repayment the Recipient receives from the relevant tax authority
which the Recipient reasonably determines relates to the VAT chargeable on that
supply; and

(ii)
(where the Recipient is the person required to account to the relevant tax
authority for VAT) the Subject Party must promptly, following demand from the
Recipient, pay to the Recipient an amount equal to the VAT chargeable on that
supply but only to the extent that the Recipient reasonably determines that it
is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT,

(c)
Where a Finance Document requires any Party to reimburse or indemnify a Finance
Party for any cost or expense, that Party shall reimburse or indemnify (as the
case may be) such Finance Party for the full amount of such cost or expense,
including such part thereof as represents VAT, save to the extent that such
Finance Party reasonably determines that it is entitled to credit or repayment
in respect of such VAT from the relevant tax authority.

(d)
Any reference in this Clause 12.6 to any Party shall, at any time when such
Party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term "representative
member" to have the same meaning as in the Value Added Tax Act 1994).



44
 




--------------------------------------------------------------------------------

 





(e)
In relation to any supply made by a Finance Party to any Party under a Finance
Document, if reasonably requested by such Finance Party, that Party must
promptly provide such Finance Party with details of that Party’s VAT
registration and such other information as is reasonably requested in connection
with such Finance Party’s VAT reporting requirements in relation to such supply.

12.7
FATCA Information

(a)
Subject to paragraph (c) below, each Party shall, within ten Business Days of a
reasonable request by another Party:

(i)
confirm to that other Party whether it is:

(A)
a FATCA Exempt Party; or

(B)
not a FATCA Exempt Party; and

(ii)
supply to that other Party such forms, documentation and other information
relating to its status under FATCA (including its applicable "passthru payment
percentage" or other information required under the US Treasury Regulations or
other official guidance including intergovernmental agreements) as that other
Party reasonably requests for the purposes of that other Party's compliance with
FATCA.

(b)
If a Party confirms to another Party pursuant to sub-paragraph (a)(i) above that
it is a FATCA Exempt Party and it subsequently becomes aware that it is not, or
has ceased to be a FATCA Exempt Party, that Party shall notify that other Party
reasonably promptly.

(c)
Paragraph (a) above shall not oblige any Finance Party to do anything which
would or might in its reasonable opinion constitute a breach of:

(i)
any law or regulation;

(ii)
any fiduciary duty; or

(iii)
any duty of confidentiality.

(d)
If a Party fails to confirm its status or to supply forms, documentation or
other information requested in accordance with paragraph (a) above (including,
for the avoidance of doubt, where paragraph (c) above applies), then:

(i)
if that Party failed to confirm whether it is (and/or remains) a FATCA Exempt
Party, then such Party shall be treated for the purposes of the Finance
Documents as if it is not a FATCA Exempt Party; and

(ii)
if that Party failed to confirm its applicable "passthru payment percentage",
then such Party shall be treated for the purposes of the Finance Documents (and
payments made thereunder) as if its applicable "passthru payment percentage" is
100%,



45
 




--------------------------------------------------------------------------------

 





until (in each case) such time as the Party in question provides the requested
confirmation, forms, documentation or other information.
12.8
FATCA Deduction

(a)
Each Party may make any FATCA Deduction it is required to make by FATCA, and any
payment required in connection with that FATCA Deduction, and no Party shall be
required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.

(b)
Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction) notify the Party to whom it is making the payment and, in addition,
shall notify the Borrower, the Agent and the other Finance Parties.

13.
INCREASED COSTS

13.1
Increased costs

(a)
Subject to Clause 13.2 (Increased cost claims) and Clause 13.3 (Exceptions) the
Borrower shall, within three Business Days of a demand by the Agent, pay for the
account of a Finance Party the amount of any Increased Costs incurred by that
Finance Party or any of its Affiliates as a result of (i) the introduction of or
any change in (or in the interpretation, administration or application of) any
law or regulation or (ii) compliance with any law or regulation made after the
date of this Agreement, or, if later, the date on which the relevant Finance
Party became a Party to this Agreement (provided, however, that for the purposes
of this Agreement and the other Finance Documents and to the extent permitted by
applicable laws, the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, guidelines or directives in connection therewith are deemed to
have gone into effect and adopted after the date of this Agreement) or (iii) the
implementation or application of, or compliance with, Basel III or CRD IV or any
law or regulation that implements or applies Basel III or CRD IV (including, for
the avoidance of doubt, the Dodd-Frank Wall Street Reform and Consumer
Protection Act).

(b)
In this Agreement "Increased Costs" means:

(i)
a reduction in the rate of return from the Facility or on a Finance Party's (or
its Affiliate's) overall capital;

(ii)
an additional or increased cost; or

(iii)
a reduction of any amount due and payable under any Finance Document,

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.




46
 




--------------------------------------------------------------------------------

 





13.2
Increased cost claims

(a)
A Finance Party intending to make a claim pursuant to Clause 13.1 (Increased
costs) shall notify the Agent of the event giving rise to the claim, following
which the Agent shall promptly notify the Borrower. The Borrower shall not be
required to compensate a Lender pursuant to Clause 13 (Increased costs) for any
amounts incurred more than six months prior to the date the Borrower receives
notification of such claim; provided, that if the circumstances giving rise to
such claim have a retroactive effect, then such six month period shall be
extended to include the period of such retroactive effect.

(b)
Each Finance Party shall, as soon as practicable after a demand by the Agent or
the Borrower, provide a certificate confirming the amount of its Increased Costs
(setting out reasonable information showing the basis for the calculation of
such amount).

13.3
Exceptions

Clause 13.1 (Increased costs) does not apply to the extent any Increased Cost
is:
(a)
attributable to a Tax Deduction required by law to be made by an Obligor;

(b)
attributable to a FATCA Deduction required to be made by a Party;

(c)
compensated for by Clause 12.3 (Tax Indemnity) (or would have been compensated
for under Clause 12.3 (Tax Indemnity) but was not so compensated because the
exclusions in paragraph (b) of Clause 12.3 (Tax Indemnity) applied); or

(d)
attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation;

In this Clause 13.3 (Exceptions), a reference to "Tax Deduction" has the same
meaning given to such term in Clause 12.1 (Definitions).
14.
OTHER INDEMNITIES

14.1
Currency indemnity

(a)
If any sum due from the Borrower under the Finance Documents (a "Sum"), or any
order, judgement or award given or made in relation to a Sum, has to be
converted from the currency (the "First Currency") in which that Sum is payable
into another currency (the "Second Currency") for the purpose of:

(i)
making or filing a claim or proof against the Borrower;

(ii)
obtaining or enforcing an order, judgement or award in relation to any
litigation or arbitration proceedings,

the Borrower shall as an independent obligation, within three Business Days of
demand, indemnify each Finance Party to whom that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any


47
 




--------------------------------------------------------------------------------

 





discrepancy between (A) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (B) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.
(b)
The Borrower waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency or currency unit other than that in
which it is expressed to be payable.

14.2
Other indemnities

The Borrower shall, within three Business Days of demand, indemnify each Finance
Party against any cost, loss or liability incurred by that Finance Party as a
result of:
(a)
the occurrence of any Event of Default;

(b)
a failure by the Borrower to pay any amount due under a Finance Document on its
due date, including without limitation, any cost, loss or liability arising as a
result of Clause 28 (Sharing among the Finance Parties);

(c)
funding, or making arrangements to fund, its participation in a Loan requested
by it in a Utilisation Request but not made by reason of the operation of any
one or more of the provisions of this Agreement (other than by reason of default
or negligence by that Finance Party alone);

(d)
a Loan (or part of a Loan) not being prepaid in accordance with a notice of
prepayment given by the Borrower; or

(e)
any claim by the Agent against any of the Lenders pursuant to Clause 26.11
(Lenders' indemnity to the Agent).

14.3
Indemnity to the Agent

The Borrower shall promptly indemnify the Agent against any cost, loss or
liability incurred by the Agent (acting reasonably) as a result of:
(a)
investigating any event which it reasonably believes is a Default; or

(b)
acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised,

except to the extent such cost, loss or liability arises from the wilful
misconduct or gross negligence of the Agent.
15.
MITIGATION BY THE LENDERS

15.1
Mitigation

(a)
Each Finance Party shall, in consultation with the Borrower, take all reasonable
steps to mitigate any circumstances which arise and which would result in any
amount becoming payable under or pursuant to, or cancelled pursuant to, any of
Clause 7.1 (Illegality), Clause 12 (Tax gross-up and indemnities) or Clause 13
(Increased costs) including (but not limited to) transferring its rights and



48
 




--------------------------------------------------------------------------------

 





obligations under the Finance Documents to another Facility Office or bank or
financial institution reasonably acceptable to the Borrower.
(b)
Paragraph (a) above does not in any way limit the obligations of the Borrower
under the Finance Documents.

15.2
Limitation of liability

(a)
The Borrower shall indemnify each Finance Party for all costs and expenses
reasonably incurred by that Finance Party as a result of steps taken by it under
Clause 15.1 (Mitigation).

(b)
A Finance Party is not obliged to take any steps under Clause 15.1 (Mitigation)
if, in the opinion of that Finance Party (acting reasonably), to do so might be
prejudicial to it.

16.
COSTS AND EXPENSES

16.1
Transaction expenses

The Borrower shall promptly on demand pay the Agent and the Arrangers the amount
of all costs and out-of-pocket expenses (including legal fees) reasonably
incurred by any of them in connection with the negotiation, preparation,
printing, execution and syndication of:
(a)
this Agreement and any other documents referred to in this Agreement; and

(b)
any other Finance Documents executed after the date of this Agreement.

16.2
Amendment costs

If the Borrower requests an amendment, waiver or consent the Borrower shall,
within three Business Days of demand, reimburse the Agent for the amount of all
costs and out-of-pocket expenses (including legal fees) reasonably incurred by
the Agent in responding to, evaluating, negotiating or complying with that
request or requirement.
16.3
Enforcement costs

The Borrower shall, within three Business Days of demand, pay to each Finance
Party the amount of all costs and out-of-pocket expenses (including legal fees)
incurred by that Finance Party in connection with the enforcement of, or the
preservation of any rights under, any Finance Document.


49
 




--------------------------------------------------------------------------------

 





REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT
17.
REPRESENTATIONS

The Borrower makes the representations and warranties set out in this Clause 17
to each Finance Party on the date of this Agreement.
17.1
Existence; Compliance with Law

The Borrower (a) is a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) duly organised and validly existing
under the laws of the jurisdiction of its organisation, (b) has the power and
authority, and the legal right, to own and operate its property and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation and in good standing under the laws of each jurisdiction
where its ownership or operation of property or the conduct of its business
requires such qualification and (d) is in compliance with all Requirements of
Law except to the extent that the failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
17.2
Power; Authorisation; Enforcement Obligations

The Borrower has the power and authority, and the legal right, to make, deliver
and perform the Finance Documents to which it is a party and to obtain Loans
hereunder. The Borrower has taken all necessary organisational action to
authorise the execution, delivery and performance of the Finance Documents to
which it is a party and to authorise the Loans on the terms and conditions of
this Agreement. Subject to any qualification as to legal matters contained in
the legal opinions referred to in Schedule 4 (Conditions Precedent to Initial
Utilisation), no consent or authorisation of, filing with, notice to or other
act by or in respect of, any Governmental Authority or any other Person is
required in connection with the Loans hereunder or with the execution, delivery,
performance, validity or enforceability of this Agreement or any of the Finance
Documents to which the Borrower is a party. Each Finance Document to which the
Borrower is a party has been duly executed and delivered on behalf of the
Borrower. Subject to any qualification as to legal matters contained in the
legal opinions referred to in Schedule 4 (Conditions Precedent to Initial
Utilisation), this Agreement constitutes, and each other Finance Document to
which the Borrower is a party, upon execution will constitute, a legal, valid
and binding obligation of the Borrower, enforceable against the Borrower in
accordance with the terms.
17.3
No Legal Bar

The execution, delivery and performance of this Agreement and the other Finance
Documents to which the Borrower is a party, the borrowings hereunder and the use
of the proceeds thereof will not violate any Requirement of Law or any
Contractual Obligation of the Borrower and will not result in, or require, the
creation or imposition of any Lien on any of its properties or revenues pursuant
to any Requirement of Law or any such Contractual Obligation. No Requirement of
Law or Contractual Obligation applicable to the Borrower could reasonably be
expected to have a Material Adverse Effect.




50
 




--------------------------------------------------------------------------------

 





17.4
Governing law and enforcement

Subject to any qualifications as to legal matters contained in the legal
opinions referred to in Schedule 4 (Conditions Precedent to Initial
Utilisation):
(a)
The choice of English law as the governing law of this Agreement and New York
law as the governing law of the Parent Guarantee will be recognised and enforced
in its jurisdiction of incorporation; and

(b)
Any judgement obtained in England in relation to this Agreement and in New York
in relation to the Parent Guarantee will be recognised and enforced in its
jurisdiction of incorporation.

17.5
Litigation

No litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower,
threatened by or against the Borrower or against any of its properties or
revenues (a) with respect to any of the Finance Documents to which the Borrower
is a party or any of the transactions contemplated hereby or thereby, or (b)
that could reasonably be expected to have a Material Adverse Effect.
17.6
No Default

The Borrower is not in default under or with respect to any of its Contractual
Obligations in any respect that could reasonably be expected to have a Material
Adverse Effect. No Default or Event of Default has occurred and is continuing.
17.7
Ownership of Property; Liens

The Borrower has good title to all its property, and none of such property is
subject to any Lien (except for any Lien arising by virtue of the maintenance of
a credit balance on any bank account by the Borrower pursuant to the general
terms and conditions of the bank with which such account is held).
17.8
Taxes

The Borrower has filed or caused to be filed all material corporate income tax
returns that are required to be filed and has paid all taxes shown to be due and
payable on said returns or on any assessments made against it or any of its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority (other than any the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower). To the knowledge of the Borrower, no claim is being
asserted, with respect to any such tax, fee or other charge.
17.9
Deduction of Tax

The Borrower is not required under Netherlands law to make any Tax Deduction (as
defined in Clause 12.1 (Definitions)) from any payment it may make under any
Finance Document.


51
 




--------------------------------------------------------------------------------

 





17.10
No filing or stamp taxes

Under the law of its jurisdiction of incorporation it is not necessary that the
Finance Documents be filed, recorded or enrolled with any court or other
authority in that jurisdiction or that any stamp, registration or similar tax be
paid on or in relation to the Finance Documents or the transactions contemplated
by the Finance Documents.
17.11
No misleading information

All written information supplied by the Borrower is in all material respects
taken as a whole with other written information supplied by the Borrower true
and accurate and is not misleading in light of the circumstances under which
such information was supplied as at the date it was provided or as at the date
(if any) at which it is stated.
17.12
No Subsidiaries

It has no Subsidiaries.
17.13
Use of Proceeds

The proceeds of the Loans shall be used solely to (i) make advances under the
Bunge Master Trust pursuant to the Series 2003-1 VFC Certificate, (ii) repay
Permitted Indebtedness outstanding from time to time, or (iii) pay expenses
incurred in connection with this Agreement and any Pari Passu Indebtedness.
17.14
Pari passu ranking

Its payment obligations under the Finance Documents rank at all times at least
pari passu with the claims of all its other unsecured and unsubordinated
creditors (other than any such claims that are preferred by mandatory provisions
of law).
17.15
Solvency

Each member of the Group that is a party to a Finance Document, is, and after
giving effect to the incurrence of all Indebtedness and obligations being
incurred in connection herewith and therewith will be and will continue to be,
Solvent.
17.16
Limited Purpose

It is a single purpose entity that was formed for the sole purpose of (a)
holding the Series 2003-1 VFC Certificate, (b) borrowing under this Agreement,
(c) incurring Pari Passu Indebtedness and (d) entering into Hedge Agreements in
connection with this Agreement and such Pari Passu Indebtedness. Other than cash
derived from Hedge Agreements and distributions of Series 2003-1 Accrued
Interest and Series 2003-1 Invested Amount (as defined in Annex X to the Pooling
Agreement) to the Borrower under the Series 2003-1 VFC Certificate, which cash
shall be used by the Borrower solely to make interest, principal and premium (if
any) payments under this Agreement and under any Pari Passu Indebtedness and to
pay for its reasonable operating expenses (and, in the case of cash derived from
Hedge Agreements, to make advances under the Series 2003-1 VFC Certificate), the
Series 2003-1 VFC Certificate is the sole asset of the Borrower.


52
 




--------------------------------------------------------------------------------

 





17.17
No Change

Since 31 December 2018, in respect of the Parent and its consolidated
Subsidiaries, and since the date of this Agreement in respect of the Borrower,
there has been no development or event that has had or could reasonably be
expected to have a Material Adverse Effect.
17.18
Dutch FSA

The Borrower shall ensure that, in the event that it falls within the definition
of "bank" in the Dutch FSA, it will only raise repayable funds (opvorderbare
gelden) from lenders, provided that such lender is a Non-Public Lender.
17.19
Tax Status

No notice under Section 36 of the Tax Collection Act (Invorderingswet 1990) has
been given by any member of the Group.
17.20
Sanctions

(a)
The Borrower is, to the extent applicable, in compliance with Sanctions and with
the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder (the "FCPA") and any other applicable anti-corruption
law, in all material respects.

(b)
The Borrower is not, and no director or senior officer of the Borrower is, any
of the following:

(i)
a Restricted Person;

(ii)
a Person owned 50% or more or controlled by, or acting on behalf of, any
Restricted Person; or

(iii)
a Person that commits, threatens or conspires to commit or support "terrorism"
as defined in the Executive Order.

17.21
Sustainability Certificate

The information provided by the Borrower in any Sustainability Certificate is
true and accurate in all material respects.
17.22
Repetition

The Repeating Representations are deemed to be made by the Borrower (by
reference to the facts and circumstances then existing) on the date of each
Utilisation Request and the first day of each Interest Period. The
representation in Clause 17.21 (Sustainability Certificate), shall be made by
reference to each Sustainability Certificate on the date on which it is
delivered to the Agent.






53
 




--------------------------------------------------------------------------------

 





18.
POSITIVE COVENANTS

The covenants in this Clause 18 remain in force from the date of this Agreement
for so long as any amount is outstanding under the Finance Documents or any
Commitment is in force.
The Borrower shall:
18.1
Information Miscellaneous

Provide the Agent all information (including any public information) that the
Agent may reasonably request in writing concerning the financial condition,
business or operations of the Borrower within a reasonable period of time
considering the nature of the request; provided that with respect to any
information relating to an annual audited report, the same may be delivered
within one hundred and twenty (120) calendar days after the end of the
Borrower's fiscal year.
18.2
Bunge Master Trust information

Furnish or cause to be furnished to the Agent in sufficient number for each
Lender, copies of all
(a)
Daily Reports prepared by the Servicer pursuant to Clause 18.14 (Submission of
Daily Report) below;

(b)
notices of Series 2003-1 Early Amortization Events; and

(c)
Monthly Settlement Statements;

provided that the documents set forth in paragraphs (a) and (c) above of this
Clause 18.2 shall be provided only upon request of the Agent or the Majority
Lenders.
18.3
Taxes

Take all actions necessary to ensure that all taxes and other governmental
claims in respect of the Borrower's operations and assets are promptly paid when
due, except where the amount or validity thereof is currently being contested in
good faith by appropriate proceedings and reserves to the extent required by
GAAP with respect thereto have been provided on the books of the Borrower.
18.4
Compliance

Comply with all Requirements of Law except (other than as regards Sanctions, to
which Clause 19.15 (Use of proceeds) applies) where the failure to so comply
would not reasonably be expected to have a Material Adverse Effect on its
ability to perform its obligations under the Finance Documents.
18.5
Audited financial statements

Beginning with the fiscal year commencing in 2018, furnish to the Agent in
sufficient number for each Lender as soon as available, but in any event within
one hundred and twenty (120) days after the end of each fiscal year of the
Borrower, audited financial


54
 




--------------------------------------------------------------------------------

 





statements consisting of the balance sheet of the Borrower as of the end of such
year and the related statements of income and retained earnings and statements
of cash flow for such year, setting forth in each case in comparative form the
corresponding figures for the previous fiscal year, certified by independent
certified public accountants satisfactory to the Agent to the effect that such
financial statements fairly present in all material respects the financial
condition and results of operations of the Borrower in accordance with GAAP
consistently applied.
18.6
Unaudited financial statements

Beginning with the fiscal year commencing in 2018, furnish to the Agent as soon
as available but in any event within sixty (60) days after the end of each of
the first three quarters for each fiscal year of the Borrower, unaudited
financial statements consisting of a balance sheet of the Borrower as at the end
of such quarter and a statement of income and retained earnings for such
quarter, setting forth (in the case of financial statements furnished for
calendar quarters subsequent to the first full calendar year of the Borrower) in
comparative form the corresponding figures for the corresponding quarter of the
preceding fiscal year.
18.7
Financial statements certificate

Furnish, or cause to be furnished, to the Agent together with the financial
statements required pursuant to Clause 18.5 (Audited financial statements) and
Clause 18.6 (Unaudited financial statements) a certificate of a Responsible
Officer of the Borrower stating (a) that the attached financial statements have
been prepared in accordance with GAAP and accurately reflect the financial
condition of the Borrower, (b) that the Borrower is in compliance with
Clause 18.10 (Proceeds) and (c) all information and calculations necessary for
determining compliance by the Borrower with Clause 19.1 (Series 2003-1 Allocated
Loan Amount) as of the last day of the fiscal quarter or fiscal year of the
Borrower, as the case may be.
18.8
Corporate existence, Conduct of business

(a)
Except as otherwise permitted by the Finance Documents, preserve, renew and keep
in full force and effect its corporate existence; and

(b)
take all reasonable action to maintain all rights, privileges and franchises
necessary or desirable in the normal conduct of its business.

18.9
Notification of default

Notify the Agent of any:
(a)
Default (and the steps, if any, being taken to remedy it) promptly upon becoming
aware of its occurrence, and

(b)
development or event which has had, or which the Borrower in its good faith
judgement believes will have, a Material Adverse Effect.







55
 




--------------------------------------------------------------------------------

 





18.10
Proceeds

(a)
Use the proceeds from the Loans to:

(i)
make advances under the Series 2003-1 VFC Certificate;

(ii)
repay Permitted Indebtedness outstanding from time to time; or

(iii)
pay expenses incurred in connection with the Facility and any Pari Passu
Indebtedness; or

(b)
Use the proceeds from any Pari Passu Indebtedness to:

(i)
make advances under the Series 2003-1 VFC Certificate;

(ii)
repay Permitted Indebtedness outstanding from time to time; or

(iii)
pay expenses incurred in connection with this Agreement and any such Pari Passu
Indebtedness.

18.11
Notification of amounts due

On each day after the Loans (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Finance Documents have become
due and payable (whether at the stated maturity, by acceleration, or otherwise),
give the notice contemplated by Section 2.06 of the Series 2003-1 Supplement,
such notice to specify an amount equal to the lesser of (i) the funds on deposit
in the Series 2003-1 Collection Subaccount on such day and (ii) the outstanding
principal amount of the Loans (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Finance Documents.
18.12
Notification of Applicable Rating

Promptly notify the Agent of any change in an Applicable Rating.
18.13
Direction of Trustee

At the direction of the Agent or the Majority Lenders, exercise its right under
Section 8.14 of the Pooling Agreement to direct the trustee under the Bunge
Master Trust when the Lenders are affected by the conduct of any proceeding or
the exercise of any right conferred on the trustee under the Bunge Master Trust.
18.14
Submission of Daily Report

On each Utilisation Date on which a Loan is made, cause the Servicer to submit a
Daily Report to the Borrower and to the trustee under the Bunge Master Trust no
later than 12:00 (Noon), New York City time, setting forth the information
required by Section 4.01 of the Servicing Agreement.






56
 




--------------------------------------------------------------------------------

 





18.15
Sanctions Investigations

Promptly upon a Responsible Officer of the Borrower becoming aware that the
Borrower has received formal notice that it has become subject of any action or
investigation under any Sanctions, the Borrower shall, to the extent permitted
by law, supply to the Agent details of any such action or investigation.
18.16
Anti-Money Laundering Information

Upon the reasonable request of the Agent, the Borrower shall provide to the
Agent the information so requested, to the extent such information is available
to the Borrower, in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including the PATRIOT Act, in each
case in accordance with the Borrower’s past practices.
18.17
Provision and contents of Sustainability Certificate

(a)
The Borrower shall supply a Sustainability Certificate to the Agent on an annual
basis, with the first Sustainability Certificate being supplied by the date
falling no later than 120 days from 31 December 2019 and, thereafter, each
subsequent Sustainability Certificate being supplied by the date falling no
later than 120 days from 31 December of each subsequent year (the
"Sustainability Certificate Due Date").

(b)
Each Sustainability Certificate shall be signed by an authorised signatory of
the Borrower and shall:

(i)
certify the score of each Sustainability Performance Target; and

(ii)
certify the associated third party verifications for each applicable
Sustainability Performance Target detailed in the Sustainability Benchmark; and

(iii)
subject to paragraph (c) below, append evidence of the third party verification
for each relevant Sustainability Performance Target.

(c)
For the avoidance of doubt:

(i)
no third party verification for Sustainability Performance Target 1 will be
provided in the Sustainability Certificate delivered on the Sustainability
Certificate Due Date in 2020; and

(ii)
no third party verification will be provided for Sustainability Performance
Target 2.

19.
NEGATIVE COVENANTS

The covenants in this Clause 19 remain in force from the date of this Agreement
for so long as any amount is outstanding under the Finance Documents or any
Commitment is in force.
The Borrower will not:


57
 




--------------------------------------------------------------------------------

 





19.1
Series 2003-1 Allocated Loan Amount

Permit the Series 2003-1 Allocated Loan Amount to be less than the result of:
(a)
adding (i) the aggregate principal amount of and accrued interest on the Loans
outstanding hereunder and (ii) all other Pari Passu Indebtedness outstanding
(including any net payment obligations of the Borrower related to Hedge
Agreements, but excluding all Hedge Termination Amounts due and owing by the
Borrower) calculated by converting any Master Trust Approved Currency other than
dollars into dollars at the Rate of Exchange;

(b)
and deducting therefrom, the aggregate amount of any Master Trust Approved
Currency (including any net receipts from Hedge Agreements, but excluding any
Hedge Termination Amounts received by the Borrower) on deposit in any Borrower
Account or the Series 2003-1 Collection Subaccount (or any sub-subaccount
thereof), calculated by converting any Master Trust Approved Currencies other
than dollars into dollars at the Rate of Exchange, that are unconditionally
available to repay the aggregate amount of the Indebtedness and interest accrued
thereon described in the foregoing sub-paragraphs (a)(i) and (a)(ii) of this
Clause 19.1 (or with respect to the Series 2003-1 Collection Subaccount (or any
sub-subaccount thereof), unconditionally available to repay the principal and
accrued interest on the Series 2003-1 VFC Certificate which Master Trust
Approved Currency amounts are in turn unconditionally available to make such
payments on the principal of and accrued interest on the Loans and other Pari
Passu Indebtedness in the foregoing sub-paragraphs (a)(i) and (a)(ii) of this
Clause 19.1.

19.2
Negative Pledge

Contract for, create, incur, assume or suffer to exist any Lien, security
interest, charge or other encumbrance of any nature upon any of its property or
assets, including without limitation the Series 2003-1 VFC Certificate, whether
now owned or hereafter acquired (except for any Lien arising by virtue of the
maintenance of a credit balance on any bank account by the Borrower pursuant to
the general terms and conditions of the bank with which such account is held).
19.3
Indebtedness

Create, incur, assume or suffer to exist any Indebtedness, whether current or
funded, or any other liability except Permitted Indebtedness.
19.4
Loans and Guarantees

Except as contemplated by the Finance Documents or the Transaction Documents,
make any loan or advance or credit to, or guarantee (directly or indirectly or
by an instrument having the effect of assuring another's payment or performance
on any obligation or capability of so doing or otherwise), endorse or otherwise
become contingently liable, directly or indirectly, in connection with the
obligations, stocks or dividends of, or own, purchase, repurchase or acquire (or
agree contingently to do so) any assets, stock, obligations or securities of, or
any other interest in, or make any capital contribution to, any other Person.


58
 




--------------------------------------------------------------------------------

 





19.5
Merger

Enter into any amalgamation, merger, consolidation, joint venture, syndicate or
other form of combination with any Person, or sell, lease or transfer or
otherwise dispose of any of its assets or receivables or purchase any asset.
19.6
Other Agreements

(a)
Enter into or be a party to any agreement or instrument other than the Finance
Documents, the Transaction Documents to which it is a party, and any agreement
or instrument related to the incurrence of Pari Passu Indebtedness; or

(b)
Enter into or be a party to any agreement or instrument related to the
incurrence of Pari Passu Indebtedness that does not include a provision
substantially to the effect set forth in Clause 21.1 (No Bankruptcy Petition
against the Borrower; Liability of the Borrower).

19.7
Expenditure

Except as permitted by any Transaction Document, make any expenditure (by
long-term or operating lease or otherwise), excluding those relating to
foreclosure, for capital assets (both realty and personality), unless such
expenditure is approved in writing by the Agent.
19.8
Restriction of business

Engage in any business or enterprise or enter into any material transaction
other than as contemplated by the Finance Documents and the Transaction
Documents.
19.9
Constitutional Documents

Amend its constitutional documents in any material respect without the prior
written consent of the Agent.
19.10
Amendments to Transaction Documents

Amend, supplement, waive or modify, or consent to any amendment, supplement,
waiver or modification of, any Transaction Document except in accordance with
the provisions of this Clause 19.10. Any provision of any Transaction Document
may be amended, waived, supplemented, restated, discharged or terminated without
the consent of the Agent or the Lenders; provided such amendment, waiver,
supplement or restatement does not:
(a)
render the Series 2003-1 VFC Certificate subordinate in payment to any other
Series under the Bunge Master Trust;

(b)
reduce in any manner the amount of, or delay the timing of, distributions which
are required to be made on the Series 2003-1 VFC Certificate; or

(c)
change the definition of or the manner of calculating the interest of the
Borrower in the assets of the Bunge Master Trust; and



59
 




--------------------------------------------------------------------------------

 





provided further that the Agent shall have received prior notice thereof
together with copies of any documentation related thereto. Any amendment,
waiver, supplement or restatement of a provision of a Transaction Document
(including any exhibit thereto) of the type described in paragraphs (a), (b) or
(c) above shall require the written consent of the Agent acting at the direction
of the Majority Lenders.
19.11
Powers of Attorney

Grant any powers of attorney to any Person for any purposes except where
permitted by the Finance Documents.
19.12
Increase in Series 2003-1 Invested Amount

Increase the Series 2003-1 Invested Amount during any Payment Period.
19.13
Servicer

Take any action which would permit the Servicer to have the right to refuse to
perform any of its respective obligations under the Servicing Agreement.
19.14
Hedge Agreements

Enter into any Hedge Agreement other than Hedge Agreements entered into in the
ordinary course of business to hedge or mitigate risks directly arising from its
borrowings under this Agreement or other Pari Passu Indebtedness.
19.15
Use of proceeds

Knowingly permit or authorise any other person to, directly or indirectly, use,
lend, make payments of, contribute or otherwise make available, all or any part
of the proceeds of the Facility or other transactions contemplated by this
Agreement (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of the FCPA or any other applicable anti-corruption law,
(ii) to fund any trade, business or other activities involving or for the
benefit of any Restricted Person except as otherwise permitted or authorized by
Sanctions or Sanctions Authorities, including, without limitation, as authorized
by OFAC general or specific license, or (iii) in any other manner that would
result in any Obligor or the Finance Parties being in breach of any Sanctions or
becoming a Restricted Person.
20.
ACKNOWLEDGEMENT

(a)
Each Party acknowledges and agrees that the Borrower does not:

(i)
represent under Clause 17.20 (Sanctions); nor

(ii)
undertake under Clause 19.15 (Use of proceeds),

in favour of KfW IPEX-Bank GmbH ("KfW") or DZ Bank AG Deutsche
Zentral-Genossenschaftsbank New York Branch ("DZ"), and each of KfW and DZ shall
not have any rights thereunder. Furthermore, each of KfW and DZ shall be deemed
not to be a party to the provisions of Clause 17.20 (Sanctions) or Clause 19.15
(Use of proceeds).


60
 




--------------------------------------------------------------------------------

 





(b)
Each Party further acknowledges that the representations and warranties included
in Clause 18.20 (Sanctions) given by, and the undertaking included in Clause
19.15 (Use of proceeds) of, the Borrower to any Lender resident in Germany
(Inländer) within the meaning of Section 2 Paragraph 15 of the German Foreign
Trade and Payments Regulation ("AWV") are made only to the extent that such
Lender would be permitted to make or receive such representations and warranties
or undertakings, as applicable, pursuant to Section 7 of the AWV.

(c)
Each Party further acknowledges that the representations and warranties included
in Clause 17.20 (Sanctions) and the undertaking included in Clause 19.15 (Use of
proceeds) shall be given by and apply to the Borrower for the benefit of any
Finance Party only to the extent that giving, complying with or receiving the
benefit of (as applicable) such representation or undertaking does not result in
any violation of the Blocking Regulation.

21.
COVENANT OF AGENT AND LENDERS AND PATRIOT ACT NOTICE

21.1
No Bankruptcy Petition Against the Borrower; Liability of the Borrower

(a)
Each of the Agent and the Lenders hereby covenants and agrees that, prior to the
date which is one year and one day after the payment in full of all Loans and
other amounts payable hereunder and all Pari Passu Indebtedness, it will not
institute against, or join with or assist any other Person in instituting
against, the Borrower, any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceedings, or other proceedings under any applicable insolvency
laws. This Clause 21.1 shall survive the termination of this Agreement.

(b)
Notwithstanding any other provision hereof or of any other Finance Documents,
the sole remedy of the Agent, any Lender or any other Person against the
Borrower in respect of any obligation, covenant, representation, warranty or
agreement of the Borrower under or related to this Agreement or any other
Finance Document shall be against the assets of the Borrower. Neither the Agent,
nor any Lender nor any other Person shall have any claim against the Borrower to
the extent that such assets are insufficient to meet such obligations, covenant,
representation, warranty or agreement (the difference being referred to herein
as a "shortfall") and all claims in respect of the shortfall shall be
extinguished; provided, however, that the provisions of this Clause 21.1 apply
solely to the obligations of the Borrower and shall not extinguish such
shortfall or otherwise restrict such Person's rights or remedies against the
Parent.

21.2
PATRIOT Act Notice

Each Finance Party hereby notifies the Borrower that, pursuant to the
requirements of the PATRIOT Act, it may be required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Finance
Party to identify the Borrower in accordance with the PATRIOT Act.






61
 




--------------------------------------------------------------------------------

 





22.
EVENTS OF DEFAULT

Each of the events set out in Clauses 22.1 (Non-payment) to 22.12 (Tax Status)
(inclusive) is an Event of Default.
22.1
Non-payment

Any Obligor shall fail to pay any principal of any Loan when due in accordance
with the terms hereof or any Obligor shall fail to pay any interest on any Loan
or any other amount payable hereunder or under any other Finance Document,
unless such failure to pay is caused by administrative or technical error and
payment is made within 5 Business Days of its due date; or
22.2
Misrepresentation

Any representation or warranty made or deemed made by the Borrower or the Parent
herein or in any other Finance Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Finance Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or
22.3
Other Obligations

(a)
The Borrower shall default in the observance or performance of any agreement
contained in Clause 19 (Negative Covenants) of this Agreement or the Parent
shall default in the observance or performance of any agreement contained in
Sections 8.1(c), 8.1(g)(i), 8.1(h), 8.1(i) or 8.2 of the Parent Guarantee; or

(b)
the Borrower or the Parent shall default in the observance or performance of any
other agreement contained in this Agreement or any other Finance Document (other
than as provided in Clause 22.1 (Non-payment) or paragraph (a) above), and if
capable of being remedied such default shall continue unremedied for a period of
30 days after the earlier of (i) the date on which a Responsible Officer of the
Borrower or the Parent has knowledge of such default and (ii) the Borrower or
the Parent receives written notice thereof from the Agent or the Majority
Lenders; or

22.4
Cross default

The Borrower, BAFC, BLFC or any other Investor Certificateholder that is an
Affiliate of the Parent shall:
(a)
default in making any payment of any principal of any Indebtedness (including
any Guarantee Obligation, but excluding the Loans) on the scheduled or original
due date with respect thereto; or

(b)
default in making any payment of any interest on any such Indebtedness beyond
the period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created; or





62
 




--------------------------------------------------------------------------------

 





(c)
default in the observance or performance of any other agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or beneficiary of such Indebtedness (or a trustee
or agent on behalf of such holder or beneficiary) to cause, with the giving of
notice if required, such Indebtedness to become due prior to its stated maturity
or (in the case of any such Indebtedness constituting a Guarantee Obligation) to
become payable;

provided that:
(i)
a default, event or condition described in paragraphs (a), (b) or (c) of this
Clause 22.4 shall not at any time constitute an Event of Default unless, at such
time, one or more defaults, events or conditions of the type described in
paragraphs (a), (b) or (c) of this Clause 22.4 shall have occurred and be
continuing with respect to Indebtedness, the outstanding principal amount of
which together exceeds in the aggregate $100,000,000; provided further that the
proviso specified in this sub-paragraph (i) shall be deemed inapplicable at any
time that any Purchased Loan shall constitute a Defaulted Loan or shall have
constituted a Delinquent Loan for a period of more than three (3) successive
Business Days; and

(ii)
this paragraph (c) shall be deemed inapplicable if the occurrence of such event
or condition referred to above gives rise to an obligation to make a mandatory
prepayment without further demand of any person on terms agreed prior to the
occurrence of such event or condition; or

22.5
Group default

Any member of the Group (other than the Borrower) shall:
(a)
default in making any payment of any principal of any Indebtedness (including
any Guarantee Obligation, but excluding the Loans) on the scheduled or original
due date with respect thereto; or

(b)
default in making any payment of any interest on any such Indebtedness beyond
the period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created; or

(c)
default in the observance or performance of any other agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or beneficiary of such Indebtedness (or a trustee
or agent on behalf of such holder or beneficiary) to cause, with the giving of
notice if required, such Indebtedness to become due prior to its stated maturity
or (in the





63
 




--------------------------------------------------------------------------------

 





case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided that:
(i)
a default, event or condition described in paragraphs (a), (b) or (c) of this
Clause 22.5 shall not at any time constitute an Event of Default unless, at such
time, one or more defaults, events or conditions of the type described in
paragraphs (a), (b) or (c) of this Clause 22.5 shall have occurred and be
continuing with respect to Indebtedness, the outstanding principal amount of
which together exceeds in the aggregate $100,000,000; and

(ii)
this paragraph (c) shall be deemed inapplicable if the occurrence of such event
or condition referred to above gives rise to an obligation to make a mandatory
prepayment without further demand of any person on terms agreed prior to the
occurrence of such event or condition; or

22.6
Insolvency and Insolvency Proceedings

(a)
Any member of the Group or Bunge Funding Inc. shall commence any case,
proceedings or other action (i) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganisation or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganisation, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(ii) seeking appointment of a receiver, trustee in bankruptcy, custodian,
conservator or other similar official for it or for all or any substantial part
of its assets, or any member of the Group or Bunge Funding Inc. shall make a
general assignment for the benefit of its creditors; or

(b)
there shall be commenced against any member of the Group or Bunge Funding Inc.
any case, proceeding or other action of a nature referred to in paragraph (a)
above that (i) results in the entry of an order for relief or any such
adjudication or appointment or (ii) remains undismissed, undischarged or
unbonded for a period of 60 days; or

(c)
there shall be commenced against any member of the Group or Bunge Funding Inc.
any case, proceeding or other action seeking issuance of a warrant of
expropriation, attachment, sequestration, distress, execution, distrait or
similar process against all or any substantial part of its assets that results
in the entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or

(d)
any member of the Group or Bunge Funding, Inc. shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in paragraphs (a), (b), or (c) above; or

(e)
any member of the Group or Bunge Funding, Inc. shall generally not, or shall be
unable to, or shall admit in writing its inability to pay its debts as they
become due.





64
 




--------------------------------------------------------------------------------

 





22.7
Final Judgement against Group

One or more final judgements or orders shall be entered against any member of
the Group (other than the Borrower) involving in the aggregate a liability (not
paid or fully covered by insurance as to which the relevant insurance company
has acknowledged coverage) of $100,000,000 or more, and all such final
judgements or orders shall not have been vacated, discharged, stayed or bonded
pending appeal within 30 days from the entry thereof; or
22.8
Final Judgement against Borrower

One or more final judgements or orders shall be entered against the Borrower
involving in the aggregate a liability (not paid or fully covered by insurance
as to which the relevant insurance company has acknowledged coverage) of $50,000
or more, and all such final judgements or orders shall not have been vacated,
discharged, stayed or bonded pending appeal within 30 days from the entry
thereof; or
22.9
Unlawfulness

It is or becomes unlawful for an Obligor to perform any of its obligations under
the Finance Documents; or
22.10
Repudiation

An Obligor repudiates a Finance Document or evidences an intention to repudiate
a Finance Document; or
22.11
Effectiveness

Any of the Finance Documents or the Transaction Documents shall cease, for any
reason, to be in full force and effect or the Borrower or the Parent shall so
assert in writing; or
22.12
Tax Status

A notice under Section 36 Dutch Tax Collection Act (Invorderingswet 1990) has
been given by any member of the Group.
22.13
Sustainability

No Event of Default shall occur by reason only of a failure by the Borrower to
comply with Clause 17.21 (Sustainability Certificate) or Clause 18.17 (Provision
and contents of Sustainability Certificate).
22.14
Acceleration

On and at any time after the occurrence of an Event of Default (which is
continuing) the Agent may, and shall if so directed by the Majority Lenders, by
notice to the Borrower:
(a)
cancel the Total Commitments whereupon they shall immediately be cancelled;





65
 




--------------------------------------------------------------------------------

 





(b)
declare that all or part of the Loans, together with accrued interest, and all
other amounts accrued or outstanding under the Finance Documents be immediately
due and payable, whereupon they shall become immediately due and payable; and/or

(c)
with the consent of the Majority Lenders, the Agent may, or upon the request of
the Majority Lenders, the Agent shall, by notice to the Borrower, instruct the
Borrower to, and in such event the Borrower shall, instruct the trustee of the
Bunge Master Trust to declare the principal and accrued interest in respect of
the Purchased Loans to be due and payable. Except as expressly provided above in
this Clause, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower,

provided that if an Event of Default under Clause 22.6 (Insolvency and
Insolvency Proceedings) shall occur in respect of the Group or Bunge Funding,
Inc., then without notice or any other act by the Agent or any other person, the
Loans, interest thereon and all other amounts owed under the Finance Documents
shall become immediately due and payable without presentment, demand, protest or
notice of any kind, all of which are expressly waived.
23.
USE OF WEBSITES

23.1    
(a)
The Borrower may satisfy its obligation to deliver any public information to the
Lenders by posting this information onto an electronic website designated by the
Borrower and the Agent (the "Designated Website") by notifying the Agent (i) of
the address of the website together with any relevant password specifications
and (ii) that such information has been posted on the website.

(b)
In any event the Borrower shall supply the Agent with one copy in paper form of
any information which is posted onto the website.

23.2
The Agent shall supply each Lender with the address of and any relevant password
specifications for the Designated Website following designation of that website
by the Borrower and the Agent.

23.3
The Borrower shall promptly upon becoming aware of its occurrence notify the
Agent if:

(a)
the Designated Website cannot be accessed due to technical failure;

(b)
the password specifications for the Designated Website change;

(c)
any new information which is required to be provided under this Agreement is
posted onto the Designated Website;

(d)
any existing information which has been provided under this Agreement and posted
onto the Designated Website is amended; or

(e)
the Borrower becomes aware that the Designated Website or any information posted
onto the Designated Website is or has been infected by any electronic virus or
similar software.



66
 




--------------------------------------------------------------------------------

 





If the Borrower notifies the Agent under paragraph (a) or paragraph (e) above,
all information to be provided by the Borrower under this Agreement after the
date of that notice shall be supplied in paper form unless and until the Agent
is satisfied that the circumstances giving rise to the notification are no
longer continuing.
23.4
"Know your customer" checks

(a)
If:

(i)
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;

(ii)
any change in the status of an Obligor or the composition of the shareholders of
an Obligor after the date of this Agreement; or

(iii)
a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,

obliges the Agent or any Lender (or, in the case of sub-paragraph (iii) above,
any prospective new Lender) to comply with "know your customer" or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or, in the case of the event described
in sub-paragraph (iii) above, on behalf of any prospective new Lender) in order
for the Agent, such Lender or, in the case of the event described in
sub-paragraph (iii) above, any prospective new Lender to carry out and be
satisfied it has complied with all necessary "know your customer" or other
similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Finance Documents.
(b)
Each Lender shall promptly upon the request of the Agent supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Agent (for itself) in order for the Agent to carry out and be satisfied it
has complied with all necessary "know your customer" or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in the Finance Documents.



67
 




--------------------------------------------------------------------------------

 





CHANGES TO PARTIES
24.
CHANGES TO THE LENDERS

24.1
Assignments and transfers by the Lenders

Subject to this Clause 24, a Lender (the "Existing Lender") may:
(a)
assign any of its rights; or

(b)
transfer by novation any of its rights and obligations,

to another bank or financial institution or to a trust, fund or other entity
which is regularly engaged in or established for the purpose of making,
purchasing or investing in loans, securities or other financial assets (the "New
Lender").
24.2
Conditions of assignment or transfer

(a)
The consent of the Borrower (not to be unreasonably withheld or delayed) is
required for an assignment or transfer by a Lender, unless the assignment or
transfer is to another Lender or an Affiliate of a Lender, or is made at a time
when an Event of Default has occurred and has not been waived.

(b)
The Borrower will be deemed to have given its consent five Business Days after
the Lender has requested it unless consent is expressly refused by the Borrower
within that time.

(c)
An assignment will only be effective:

(i)
on receipt by the Agent of written confirmation from the New Lender (in form and
substance satisfactory to the Agent) that the New Lender will assume the same
obligations to the other Finance Parties as it would have been under if it was
an Original Lender; and

(ii)
performance by the Agent of all necessary "know your customer" or other similar
checks under all applicable laws and regulations in relation to such assignment
to a New Lender, the completion of which the Agent shall promptly notify to the
Existing Lender and the New Lender.

(d)
A transfer will only be effective if the procedure set out in Clause 24.5
(Procedure for transfer) is complied with.

(e)
If:

(i)
a Lender assigns or transfers any of its rights or obligations under the Finance
Documents or changes its Facility Office; and

(ii)
as a result of circumstances existing at the date the assignment, transfer or
change occurs, the Borrower would be obliged to make a payment to the New Lender
or Lender acting through its new Facility Office under Clause 12 (Tax gross-up
and indemnities) or Clause 13 (Increased costs),



68
 




--------------------------------------------------------------------------------

 





then, notwithstanding anything to the contrary contained in any Finance
Document, the Borrower shall not be required to increase any amounts payable to
a New Lender (in the case of an assignment or a transfer) or Lender (in the case
of a change in Facility Office) pursuant to those Clauses except to the extent
the Lender making such assignment or transfer or change in Facility Office was
entitled, at the time of such assignment or transfer or change in Facility
Office, to receive additional amounts from the Borrower with respect to such
Clauses.
(f)
An assignment or transfer of part (but not all) of a Lender's Commitment and
Loans must (unless such transfer or assignment is to an Existing Lender or is
made at a time when an Event of Default has occurred and is continuing) be in a
minimum aggregate amount of $10,000,000.

(g)
Without prejudice to paragraph (f) above, the amount transferred to a New Lender
in relation to a Loan or a Commitment shall be at least the dollar equivalent of
EUR100,000 or, if it is less, the New Lender shall confirm in writing to the
Borrower that it is a PMP.

(h)
The Borrower hereby designates the Agent to serve as the Borrower’s agent,
solely for the purpose of this paragraph (h), to maintain a register (the
"Register") on which the Agent will record each Lender’s Commitment, the Loans
made by each Lender and each repayment in respect of the principal amount of the
Loans of each Lender and annexed to which the Agent shall retain a copy of each
Transfer Certificate delivered to the Agent pursuant to this Clause 24 (Changes
to the Lenders). Failure to make any recordation, or any error in such
recordation, shall not affect the Borrower’s obligations in respect of such
Loans. The entries in the Register shall be conclusive (provided, however, that
any failure to make any recordation or any error in such recordation shall be
corrected by the Agent upon notice or discovery thereof), and the Borrower, the
Agent and the Lenders shall treat each Person in whose name a Loan is registered
as the Lender thereof for all purposes of this Agreement, notwithstanding notice
or any provision herein to the contrary. A Lender’s Commitment and the Loans
made pursuant thereto may be assigned or otherwise transferred in whole or in
part only by registration of such assignment or transfer in the Register. Any
assignment or transfer of a Lender’s Commitment or the Loans made pursuant
thereto shall be registered in the Register only upon delivery to the Agent of a
Transfer Certificate duly executed by the assignor thereof. No assignment or
transfer of a Lender’s Commitment or the Loans made pursuant thereto shall be
effective unless such assignment or transfer shall have been recorded in the
Register by the Agent, acting promptly, as provided in this paragraph (h). The
Agent shall supply a copy of the Register to the Borrower upon request. It is
intended that the procedures described in this paragraph (h) will cause the
Loans to be treated as being in "registered form" within the meaning of Sections
163(f), 871(h)(2) and 881(c)(2) of the Internal Revenue Code of 1986, as
amended.

24.3
Assignment or transfer fee

The New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the Agent (for its own account) a fee of $3,000.




69
 




--------------------------------------------------------------------------------

 





24.4
Limitation of responsibility of Existing Lenders

(a)
Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

(i)
the legality, validity, effectiveness, adequacy or enforceability of the Finance
Documents or any other documents;

(ii)
the financial condition of any Obligor;

(iii)
the performance and observance by any Obligor of its obligations under the
Finance Documents or any other documents; or

(iv)
the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

and any representations or warranties implied by law are excluded.
(b)
Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

(i)
has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of any member of the Group and
its related entities in connection with its participation in this Agreement and
has not relied exclusively on any information provided to it by the Existing
Lender in connection with any Finance Document; and

(ii)
will continue to make its own independent appraisal of the creditworthiness of
each Obligor and its related entities whilst any amount is or may be outstanding
under the Finance Documents or any Commitment is in force.

(c)
Nothing in any Finance Document obliges an Existing Lender to:

(i)
accept a re-transfer from a New Lender of any of the rights and obligations
assigned or transferred under this Clause 24; or

(ii)
support any losses directly or indirectly incurred by the New Lender by reason
of the non-performance by any Obligor of its obligations under the Finance
Documents or otherwise.

24.5
Procedure for transfer

(a)
Subject to the conditions set out in Clause 24.2 (Conditions of assignment or
transfer) a transfer is effected in accordance with paragraph (b) below when the
Agent executes an otherwise duly completed Transfer Certificate delivered to it
by the Existing Lender and the New Lender. The Agent shall, as soon as
reasonably practicable after receipt by it of a duly completed Transfer
Certificate appearing on its face to comply with the terms of this Agreement and
delivered in accordance with the terms of this Agreement, execute that Transfer
Certificate.



70
 




--------------------------------------------------------------------------------

 





(b)
The Agent shall only be obliged to execute a Transfer Certificate delivered to
it by the Existing Lender and the New Lender once it is satisfied it has
complied with all necessary "know your customer" or other similar checks under
all applicable laws and regulations in relation to the transfer to such New
Lender.

(c)
On the Transfer Date:

(i)
to the extent that in the Transfer Certificate the Existing Lender seeks to
transfer by novation its rights and obligations under the Finance Documents each
of the Obligors and the Existing Lender shall be released from further
obligations towards one another under the Finance Documents and their respective
rights against one another under the Finance Documents shall be cancelled (being
the "Discharged Rights and Obligations");

(ii)
each of the Obligors and the New Lender shall assume obligations towards one
another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as that Obligor and the New
Lender have assumed and/or acquired the same in place of that Obligor and the
Existing Lender;

(iii)
the Agent, the Arrangers, the New Lender and other Lenders shall acquire the
same rights and assume the same obligations between themselves as they would
have acquired and assumed had the New Lender been an Existing Lender with the
rights and/or obligations acquired or assumed by it as a result of the transfer
and to that extent the Agent, the Arrangers and the Existing Lender shall each
be released from further obligations to each other under the Finance Documents;
and

(iv)
the New Lender shall become a Party as a "Lender".

24.6
Security over Lenders' rights

In addition to the other rights provided to Lenders under this Clause 24
(Changes to Lenders), each Lender may without consulting with or obtaining
consent from the Borrower, at any time charge, assign or otherwise create
Security in or over (whether by way of collateral or otherwise) all or any of
its rights under any Finance Document to secure obligations of that Lender
including, without limitation:
(a)
any charge, assignment or other Security to secure obligations to a federal
reserve or central bank or government authority, department or agency including
HM Treasury or equivalent or any other authorised government body; and

(b)
in the case of any Lender which is a fund, any charge, assignment or other
Security granted to any holders (or trustee or representatives of holders) of
obligations owed, or securities issued, by that Lender as security for those
obligations or securities,



71
 




--------------------------------------------------------------------------------

 





except that no such charge, assignment or Security shall:
(i)
release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or Security for
the Lender as a party to any of the Finance Documents; or

(ii)
require any payments to be made by the Borrower other than or in excess of, or
grant to any person any more extensive rights than, those required to be made or
granted to the relevant Lender under the Finance Documents.

25.
CHANGES TO THE BORROWER

The Borrower may not assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.


72
 




--------------------------------------------------------------------------------

 





THE FINANCE PARTIES
26.
ROLE OF THE AGENT AND THE ARRANGERS AND THE REFERENCE BANKS

26.1
Appointment of the Agent

(a)
Each other Finance Party appoints the Agent to act as its agent under and in
connection with the Finance Documents.

(b)
Each other Finance Party authorises the Agent to exercise the rights, powers,
authorities and discretions specifically given to the Agent under or in
connection with the Finance Documents together with any other incidental rights,
powers, authorities and discretions.

26.2
Instructions

(a)
The Agent shall:

(i)
unless a contrary indication appears in a Finance Document, exercise or refrain
from exercising any right, power, authority or discretion vested in it as Agent
in accordance with any instructions given to it by:

(A)
all Lenders if the relevant Finance Document stipulates the matter is an all
Lender decision; and

(B)
in all other cases, the Majority Lenders; and

(ii)
not be liable for any act (or omission) if it acts (or refrains from acting) in
accordance with paragraph (i) above.

(b)
The Agent shall be entitled to request instructions, or clarification of any
instruction, from the Majority Lenders (or, if the relevant Finance Document
stipulates the matter is a decision for any other Lender or group of Lenders,
from that Lender or group of Lenders) as to whether, and in what manner, it
should exercise or refrain from exercising any right, power, authority or
discretion. The Agent may refrain from acting unless and until it receives any
such instructions or clarification that it has requested.

(c)
Save in the case of decisions stipulated to be a matter for any other Lender or
group of Lenders under the relevant Finance Document and unless a contrary
indication appears in a Finance Document, any instructions given to the Agent by
the Majority Lenders shall override any conflicting instructions given by any
other Parties and will be binding on all Finance Parties.

(d)
The Agent may refrain from acting in accordance with any instructions of any
Lender or group of Lenders until it has received any indemnification and/or
security that it may in its discretion require (which may be greater in extent
than that contained in the Finance Documents and which may include payment in
advance) for any cost, loss or liability which it may incur in complying with
those instructions.



73
 




--------------------------------------------------------------------------------

 





(e)
In the absence of instructions, the Agent may act (or refrain from acting) as it
considers to be in the best interest of the Lenders.

(f)
The Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender's consent) in any legal or arbitration proceedings
relating to any Finance Document.

26.3
Duties of the Agent

(a)
The Agent's duties under the Finance Documents are solely mechanical and
administrative in nature.

(b)
The Agent shall promptly forward to a Party the original or a copy of any
document which is delivered to the Agent for that Party by any other Party.

(c)
Except where a Finance Document specifically provides otherwise, the Agent is
not obliged to review or check the adequacy, accuracy or completeness of any
document it forwards to another Party.

(d)
If the Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the other Finance Parties.

(e)
If the Agent is aware of the non-payment of any principal, interest, commitment
fee or other fee payable to a Finance Party (other than the Agent or the
Arrangers) under this Agreement it shall promptly notify the other Finance
Parties.

(f)
The Agent shall have only those duties, obligations and responsibilities
expressly specified in the Finance Documents to which it is expressed to be a
party (and no others shall be implied).

26.4
Role of the Arrangers

Except as specifically provided in the Finance Documents, the Arrangers have no
obligations of any kind to any other Party under or in connection with any
Finance Document.
26.5
No fiduciary duties

(a)
Nothing in any Finance Document constitutes the Agent or the Arrangers as a
trustee or fiduciary of any other person.

(b)
Neither the Agent nor the Arrangers shall be bound to account to any Lender for
any sum or the profit element of any sum received by it for its own account.

26.6
Business with the Group

The Agent and the Arrangers may accept deposits from, lend money to and
generally engage in any kind of banking or other business with any member of the
Group.




74
 




--------------------------------------------------------------------------------

 





26.7
Rights and discretions

(a)
The Agent may:

(i)
rely on any representation, communication, notice or document believed by it to
be genuine, correct and appropriately authorised;

(ii)
assume that:

(A)
any instructions received by it from the Majority Lenders, any Lenders or any
group of Lenders are duly given in accordance with the terms of the Finance
Documents; and

(B)
unless it has received notice of revocation, that those instructions have not
been revoked; and

(iii)
rely on a certificate from any person;

(A)
as to any matter of fact or circumstance which might reasonably be expected to
be within the knowledge of that person; or

(B)
to the effect that such person approves of any particular dealing, transaction,
step, action or thing,

as sufficient evidence that that is the case and, in the case of paragraph (A)
above, may assume the truth and accuracy of that certificate.
(b)
The Agent may assume (unless it has received notice to the contrary in its
capacity as agent for the Lenders) that:

(i)
no Default has occurred (unless it has actual knowledge of a Default arising
under Clause 22.1 (Non-payment));

(ii)
any right, power, authority or discretion vested in any Party or any group of
Lenders has not been exercised; and

(iii)
any notice or request made by the Borrower (other than a Utilisation Request) is
made on behalf of and with the consent and knowledge of all the Obligors.

(c)
The Agent may engage and pay for the advice or services of any lawyers,
accountants, tax advisers, surveyors or other professional advisers or experts.

(d)
Without prejudice to the generality of paragraph (c) above or paragraph (e)
below, the Agent may at any time engage and pay for the services of any lawyers
to act as independent counsel to the Agent (and so separate from any lawyers
instructed by the Lenders) if the Agent in its reasonable opinion deems this to
be necessary.

(e)
The Agent may rely on the advice or services of any lawyers, accountants, tax
advisers, surveyors or other professional advisers or experts (whether obtained
by the Agent or by any other Party) and shall not be liable for any damages,
costs



75
 




--------------------------------------------------------------------------------

 





or losses to any person, any diminution in value or any liability whatsoever
arising as a result of its so relying.
(f)
The Agent may act in relation to the Finance Documents through its officers,
employees and agents.

(g)
Unless a Finance Document expressly provides otherwise the Agent may disclose to
any other Party any information it reasonably believes it has received as agent
under this Agreement.

(h)
Notwithstanding any other provision of any Finance Document to the contrary,
neither the Agent nor the Arranger is obliged to do or omit to do anything if it
would, or might in its reasonable opinion, constitute a breach of any law or
regulation or a breach of a fiduciary duty or duty of confidentiality.

(i)
Notwithstanding any provision of any Finance Document to the contrary, the Agent
is not obliged to expend or risk its own funds or otherwise incur any financial
liability in the performance of its duties, obligations or responsibilities or
the exercise of any right, power, authority or discretion if it has grounds for
believing the repayment of such funds or adequate indemnity against, or security
for, such risk or liability is not reasonably assured to it.

26.8
Responsibility for documentation

Neither the Agent nor any Arranger is responsible or liable for:
(a)
the adequacy, accuracy or completeness of any information (whether oral or
written) supplied by the Agent, the Arranger, an Obligor or any other person in
or in connection with any Finance Document or the transactions contemplated in
the Finance Documents or any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with any
Finance Document;

(b)
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document;
or

(c)
any determination as to whether any information provided or to be provided to
any Finance Party is non-public information the use of which may be regulated or
prohibited by applicable law or regulation relating to insider dealing or
otherwise.

26.9
No duty to monitor

The Agent shall not be bound to enquire:
(a)
whether or not any Default has occurred;

(b)
as to the performance, default or any breach by any Party of its obligations
under any Finance Document; or



76
 




--------------------------------------------------------------------------------

 





(c)
whether any other event specified in any Finance Document has occurred.

26.10
Exclusion of liability

(a)
Without limiting paragraph (b) below (and without prejudice to any other
provision of any Finance Document excluding or limiting the liability of the
Agent), the Agent will not be liable for:

(i)
any damages, costs or losses to any person, any diminution in value, or any
liability whatsoever arising as a result of taking or not taking any action
under or in connection with any Finance Document, unless directly caused by its
gross negligence or wilful misconduct;

(ii)
exercising, or not exercising, any right, power, authority or discretion given
to it by, or in connection with, any Finance Document or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with, any Finance Document, other than by reason of its gross
negligence or wilful misconduct; or

(iii)
without prejudice to the generality of paragraphs (i) and (ii) above, any
damages, costs or losses to any person, any diminution in value or any liability
whatsoever (including, without limitation, for negligence or any other category
of liability whatsoever but not including any claim based on the gross
negligence or wilful misconduct of the Agent) arising as a result of:

(A)
any act, event or circumstance not reasonably within its control; or

(B)
the general risks of investment in, or the holding of assets in, any
jurisdiction,

including (in each case and without limitation) such damages, costs, losses,
diminution in value or liability arising as a result of: nationalisation,
expropriation or other governmental actions; any regulation, currency
restriction, devaluation or fluctuation; market conditions affecting the
execution or settlement of transactions or the value of assets (including any
Disruption Event); breakdown, failure or malfunction of any third party
transport, telecommunications, computer services or systems; natural disasters
or acts of God; war, terrorism, insurrection or revolution; or strikes or
industrial action.
(b)
No Party (other than the Agent) may take any proceedings against any officer,
employee or agent of the Agent in respect of any claim it might have against the
Agent or in respect of any act or omission of any kind by that officer, employee
or agent in relation to any Finance Document and any officer, employee or agent
of the Agent may rely on this Clause subject to Clause 1.4 (Third party rights)
and the provisions of the Third Parties Act.

(c)
The Agent will not be liable for any delay (or any related consequences) in
crediting an account with an amount required under the Finance Documents to



77
 




--------------------------------------------------------------------------------

 





be paid by the Agent if the Agent has taken all necessary steps as soon as
reasonably practicable to comply with the regulations or operating procedures of
any recognised clearing or settlement system used by the Agent for that purpose.
(d)
Nothing in this Agreement shall oblige the Agent or the Arranger to carry out:

(i)
any "know your customer" or other checks in relation to any person; or

(ii)
any check on the extent to which any transaction contemplated by this Agreement
might be unlawful for any Lender or for any Affiliate of any Lender,

on behalf of any Lender, and each Lender confirms to the Agent and the Arranger
that it is solely responsible for any such checks it is required to carry out
and that it may not rely on any statement in relation to such checks made by the
Agent or the Arranger.
(e)
Without prejudice to any provision of any Finance Document excluding or limiting
the Agent's liability, any liability of the Agent arising under or in connection
with any Finance Document shall be limited to the amount of actual loss which
has been suffered (as determined by reference to the date of default of the
Agent or, if later, the date on which the loss arises as a result of such
default) but without reference to any special conditions or circumstances known
to the Agent at any time which increase the amount of that loss. In no event
shall the Agent be liable for any loss of profits, goodwill, reputation,
business opportunity or anticipated saving, or for special, punitive, indirect
or consequential damages, whether or not the Agent has been advised of the
possibility of such loss or damages.

26.11
Lenders' indemnity to the Agent

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Agent, within three
Business Days of demand, against any cost, loss or liability incurred by the
Agent (otherwise than by reason of the Agent's gross negligence or wilful
misconduct) in acting as Agent under the Finance Documents (unless the Agent has
been reimbursed by an Obligor pursuant to a Finance Document, and provided that
such Lender indemnification shall not affect any Obligor's reimbursement
obligations to such Lender under any Finance Document).
26.12
Resignation of the Agent

(a)
The Agent may resign and appoint one of its Affiliates acting through an office
as successor by giving notice to the Lenders and the Borrower.

(b)
Alternatively the Agent may resign by giving notice to the Lenders and the
Borrower, in which case the Majority Lenders (after consultation with the
Borrower) may appoint a successor Agent.



78
 




--------------------------------------------------------------------------------

 





(c)
If the Majority Lenders have not appointed a successor Agent in accordance with
paragraph (b) above within 30 days after notice of resignation was given, the
Agent (after consultation with the Borrower) may appoint a successor Agent.

(d)
The retiring Agent shall, at its own cost, make available to the successor Agent
such documents and records and provide such assistance as the successor Agent
may reasonably request for the purposes of performing its functions as Agent
under the Finance Documents.

(e)
The Agent's resignation notice shall only take effect upon the appointment of a
successor.

(f)
Upon the appointment of a successor, the retiring Agent shall be discharged from
any further obligation in respect of the Finance Documents (other than its
obligations under paragraph (d) above) but shall remain entitled to the benefit
of Clause 14.3 (Indemnity to the Agent) and this Clause 26 (and any agency fees
for the account of the retiring Agent shall cease to accrue from (and shall be
payable on) that date). Any successor and each of the other Parties shall have
the same rights and obligations amongst themselves as they would have had if
such successor had been an original Party.

(g)
After consultation with the Borrower, the Majority Lenders may, by notice to the
Agent, require it to resign in accordance with paragraph (b) above. In this
event, the Agent shall resign in accordance with paragraph (b) above.

(h)
The Agent shall resign in accordance with paragraph (b) above (and, to the
extent applicable, shall use reasonable endeavours to appoint a successor Agent
pursuant to paragraph (c) above) if on or after the date which is three months
before the earliest FATCA Application Date relating to any payment to the Agent
under the Finance Documents, either:

(i)
the Agent fails to respond to a request under Clause 12.7 (FATCA Information)
and the Borrower or a Lender reasonably believes that the Agent will not be (or
will have ceased to be) a FATCA Exempt Party on or after that FATCA Application
Date;

(ii)
the information supplied by the Agent pursuant to Clause 12.7 (FATCA
Information) indicates that the Agent will not be (or will have ceased to be) a
FATCA Exempt Party on or after that FATCA Application Date; or

(iii)
the Agent notifies the Borrower and the Lenders that the Agent will not be (or
will have ceased to be) a FATCA Exempt Party on or after that FATCA Application
Date,

and (in each case) the Borrower or a Lender reasonably believes that a Party
will be required to make a FATCA Deduction that would not be required if the
Agent were a FATCA Exempt Party, and the Borrower or that Lender, by notice to
the Agent, requires it to resign.




79
 




--------------------------------------------------------------------------------

 





26.13
Replacement of the Agent

(a)
With the consent of the Borrower (not to be unreasonably withheld or delayed),
the Majority Lenders may, by giving 30 days' notice to the Agent (or, at any
time the Agent is an Impaired Agent, by giving any shorter notice determined by
the Majority Lenders) replace the Agent by appointing a successor Agent.

(b)
The Borrower will be deemed to have given its consent five Business Days after
the Lenders have requested it unless consent is expressly refused by the
Borrower within that time.

(c)
The retiring Agent shall (at its own cost if it is an Impaired Agent and
otherwise at the expense of the Lenders) make available to the successor Agent
such documents and records and provide such assistance as the successor Agent
may reasonably request for the purposes of performing its functions as Agent
under the Finance Documents.

(d)
The appointment of the successor Agent shall take effect on the date specified
in the notice from the Majority Lenders to the retiring Agent. As from such
date, the retiring Agent shall be discharged from any further obligation in
respect of the Finance Documents but shall remain entitled to the benefit of
this Clause 26.13 (and any agency fees for the account of the retiring Agent
shall cease to accrue from (and shall be payable on) that date).

(e)
Any successor Agent and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.

26.14
Confidentiality

(a)
In acting as agent for the Finance Parties, the Agent shall be regarded as
acting through its agency division which shall be treated as a separate entity
from any other of its divisions or departments.

(b)
If information is received by another division or department of the Agent, it
may be treated as confidential to that division or department and the Agent
shall not be deemed to have notice of it.

26.15
Relationship with the Lenders

The Agent may treat the person shown in its records as Lender at the opening of
business (in the place of the Agent's principal office as notified to the
Finance Parties from time to time) as the Lender acting through its Facility
Office:
(a)
entitled to or liable for any payment due under this Agreement on that day; and

(b)
entitled to receive and act upon any notice, request, document or communication
or make any decision or determination under any Finance Document made or
delivered on that day,

unless it has received not less than five Business Days' prior notice from that
Lender to the contrary in accordance with the terms of this Agreement.


80
 




--------------------------------------------------------------------------------

 





26.16
Credit appraisal by the Lenders

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Agent and the Arrangers that it has been, and will continue to
be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Finance
Document including but not limited to:
(a)
the financial condition, status and nature of each member of the Group;

(b)
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document and any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document;

(c)
whether that Lender has recourse, and the nature and extent of that recourse,
against any Party or any of its respective assets under or in connection with
any Finance Document, the transactions contemplated by the Finance Documents or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document; and

(d)
the adequacy, accuracy or completeness of any information provided by the Agent,
any Party or by any other person under or in connection with any Finance
Document, the transactions contemplated by the Finance Documents or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document.

26.17
Deduction from amounts payable by the Agent

If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed. For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.
26.18
Role of Reference Banks

(a)
No Reference Bank is under any obligation to provide a quotation or any other
information to the Agent.

(b)
No Reference Bank will be liable for any action taken by it under or in
connection with any Finance Document, or for any Reference Bank Quotation,
unless directly caused by its gross negligence or wilful misconduct.

(c)
No Party (other than the relevant Reference Bank) may take any proceedings
against any officer, employee or agent of any Reference Bank in respect of any
claim it might have against that Reference Bank or in respect of any act or
omission of any kind by that officer, employee or agent in relation to any
Finance Document, or to any Reference Bank Quotation, and any officer, employee
or agent of each Reference Bank may rely on this Clause 26.18 subject to
Clause 1.4 (Third party rights) and the provisions of the Third Parties Act.



81
 




--------------------------------------------------------------------------------

 





26.19
Third party Reference Banks

A Reference Bank which is not a Party may rely on Clause 26.18 (Role of
Reference Banks), Clause 35.3 (Other exceptions) and Clause 37 (Confidentiality
of Reference Bank Quotations) subject to Clause 1.4 (Third party rights) and the
provisions of the Third Parties Act.
27.
CONDUCT OF BUSINESS BY THE FINANCE PARTIES

No provision of this Agreement will:
(a)
interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

(b)
oblige any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or

(c)
oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.

28.
SHARING AMONG THE FINANCE PARTIES

28.1
Payments to Finance Parties

If a Finance Party (a "Recovering Finance Party") receives or recovers any
amount from an Obligor other than in accordance with Clause 29 (Payment
mechanics) and applies that amount to a payment due under the Finance Documents
then:
(a)
the Recovering Finance Party shall, within three Business Days, notify details
of the receipt or recovery, to the Agent;

(b)
the Agent shall determine whether the receipt or recovery is in excess of the
amount the Recovering Finance Party would have been paid had the receipt or
recovery been received or made by the Agent and distributed in accordance with
Clause 29 (Payment mechanics), without taking account of any Tax which would be
imposed on the Agent in relation to the receipt, recovery or distribution; and

(c)
the Recovering Finance Party shall, within three Business Days of demand by the
Agent, pay to the Agent an amount (the "Sharing Payment") equal to such receipt
or recovery less any amount which the Agent determines may be retained by the
Recovering Finance Party as its share of any payment to be made, in accordance
with Clause 29.6 (Partial payments).

28.2
Redistribution of payments

The Agent shall treat the Sharing Payment as if it had been paid by the Borrower
and distribute it between the Finance Parties (other than the Recovering Finance
Party) in accordance with Clause 29.6 (Partial payments).






82
 




--------------------------------------------------------------------------------

 





28.3
Recovering Finance Party's rights

(a)
On a distribution by the Agent under Clause 28.2 (Redistribution of payments),
the Recovering Finance Party will be subrogated to the rights of the Finance
Parties which have shared in the redistribution.

(b)
If and to the extent that the Recovering Finance Party is not able to rely on
its rights under paragraph (a) above, the Borrower shall be liable to the
Recovering Finance Party for a debt equal to the Sharing Payment which is
immediately due and payable.

28.4
Reversal of redistribution

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:
(a)
each Finance Party which has received a share of the relevant Sharing Payment
pursuant to Clause 28.2 (Redistribution of payments) shall, upon request of the
Agent, pay to the Agent for account of that Recovering Finance Party an amount
equal to the appropriate part of its share of the Sharing Payment (together with
an amount as is necessary to reimburse that Recovering Finance Party for its
proportion of any interest on the Sharing Payment which that Recovering Finance
Party is required to pay); and

(b)
that Recovering Finance Party's rights of subrogation in respect of any
reimbursement shall be cancelled and the Borrower will be liable to the
reimbursing Finance Party for the amount so reimbursed.

28.5
Exceptions

(a)
This Clause 28 shall not apply to the extent that the Recovering Finance Party
would not, after making any payment pursuant to this Clause, have a valid and
enforceable claim against the Borrower.

(b)
A Recovering Finance Party is not obliged to share with any other Finance Party
any amount which the Recovering Finance Party has received or recovered as a
result of taking legal or arbitration proceedings, if:

(i)
it notified that other Finance Party of the legal or arbitration proceedings;
and

(ii)
that other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.



83
 




--------------------------------------------------------------------------------

 





ADMINISTRATION
29.
PAYMENT MECHANICS

29.1
Payments to the Agent

On each date on which the Borrower or a Lender is required to make a payment
under a Finance Document, the Borrower or Lender shall make the same available
to the Agent (unless a contrary indication appears in a Finance Document) for
value on the due date at the time and in such funds specified by the Agent as
being customary at the time for settlement of transactions in dollars in the
place of payment.
29.2
Distributions by the Agent

Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause 29.3 (Distributions to the Borrower), Clause 29.4
(Clawback) and Clause 26.17 (Deduction from amounts payable by the Agent) be
made available by the Agent as soon as practicable after receipt to the Party
entitled to receive payment in accordance with this Agreement (in the case of a
Lender, for the account of its Facility Office), to such account as that Party
may notify to the Agent by not less than five Business Days' notice.
29.3
Distributions to the Borrower

The Agent may (with the consent of the Borrower or in accordance with Clause 30
(Set-off)) apply any amount received by it for the Borrower in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from the Borrower under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.
29.4
Clawback

(a)
Where a sum is to be paid to the Agent under the Finance Documents for another
Party, the Agent is not obliged to pay that sum to that other Party (or to enter
into or perform any related exchange contract) until it has been able to
establish to its satisfaction that it has actually received that sum.

(b)
Unless paragraph (c) below applies, if the Agent pays an amount to another Party
and it proves to be the case that the Agent had not actually received that
amount, then the Party to whom that amount (or the proceeds of any related
exchange contract) was paid by the Agent shall on demand refund the same to the
Agent together with interest on that amount from the date of payment to the date
of receipt by the Agent, calculated by the Agent to reflect its cost of funds.

(c)
If the Agent is willing to make available amounts for the account of the
Borrower before receiving funds from the Lenders then if and to the extent that
the Agent does so but it proves to be the case that it does not then receive
funds from a Lender in respect of a sum which it paid to the Borrower:

(i)
the Borrower shall on demand refund it to the Agent; and



84
 




--------------------------------------------------------------------------------

 





(ii)
the Lender by whom those funds should have been made available or, if that
Lender fails to do so, the Borrower shall within three Business Days from demand
pay to the Agent the amount (as certified by the Agent) which will indemnify the
Agent against any funding cost incurred by it as a result of paying out that sum
before receiving those funds from that Lender.

29.5
Impaired Agent

(a)
If, at any time, the Agent becomes an Impaired Agent, the Borrower or a Lender
which is required to make a payment under the Finance Documents to the Agent in
accordance with Clause 29.1 (Payments to the Agent) may instead either pay that
amount direct to the required recipient or pay that amount to an
interest-bearing account held with an Acceptable Bank within the meaning of
paragraph (a) of the definition of "Acceptable Bank" and in relation to which no
Insolvency Event has occurred and is continuing, in the name of the Borrower or
the Lender making the payment and designated as a trust account for the benefit
of the Party or Parties beneficially entitled to that payment under the Finance
Documents. In each case such payments must be made on the due date for payment
under the Finance Documents.

(b)
All interest accrued on the amount standing to the credit of the trust account
shall be for the benefit of the beneficiaries of that trust account pro rata to
their respective entitlements.

(c)
A Party which has made a payment in accordance with this Clause 29.5 shall be
discharged of the relevant payment obligation under the Finance Documents and
shall not take any credit risk with respect to the amounts standing to the
credit of the trust account.

(d)
Promptly upon the appointment of a successor Agent in accordance with
Clause 26.13 (Replacement of the Agent), each Party which has made a payment to
a trust account in accordance with this Clause 29.5 shall give all requisite
instructions to the bank with whom the trust account is held to transfer the
amount (together with any accrued interest) to the successor Agent for
distribution in accordance with Clause 29.2 (Distributions by the Agent).

29.6
Partial payments

(a)
If the Agent receives a payment that is insufficient to discharge all the
amounts then due and payable by the Borrower under the Finance Documents, the
Agent shall apply that payment towards the obligations of the Borrower under the
Finance Documents in the following order:

(i)
first, in or towards payment pro rata of any unpaid amount owing to the Agent
and the Arrangers under the Finance Documents;

(ii)
secondly, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under this Agreement;



85
 




--------------------------------------------------------------------------------

 





(iii)
thirdly, in or towards payment pro rata of any principal due but unpaid under
this Agreement; and

(iv)
fourthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents.

(b)
The Agent shall, if so directed by the Majority Lenders, vary the order set out
in sub-paragraphs (a)(ii) to (a)(iv) above.

(c)
Paragraphs (a) and (b) above will override any appropriation made by the
Borrower.

29.7
No set-off by the Borrower

All payments to be made by the Borrower under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.
29.8
Business Days

(a)
Any payment under the Finance Documents which is due to be made on a day that is
not a Business Day shall be made on the next Business Day in the same calendar
month (if there is one) or the preceding Business Day (if there is not).

(b)
During any extension of the due date for payment of any principal or Unpaid Sum
under this Agreement interest is payable on the principal or Unpaid Sum at the
rate payable on the original due date.

29.9
Currency of account

(a)
Subject to paragraphs (b) to (e) below, dollars is the currency of account and
payment for any sum due from the Borrower under any Finance Document.

(b)
A repayment of a Loan or Unpaid Sum or a part of a Loan or Unpaid Sum shall be
made in the currency in which that Loan or Unpaid Sum is denominated on its due
date.

(c)
Each payment of interest shall be made in the currency in which the sum in
respect of which the interest is payable was denominated when that interest
accrued.

(d)
Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

(e)
Any amount expressed to be payable in a currency other than dollars shall be
paid in that other currency.

30.
SET-OFF

A Finance Party may set off any matured obligation due from the Borrower under
the Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to the Borrower,
regardless of the place


86
 




--------------------------------------------------------------------------------

 





of payment, booking branch or currency of either obligation. If the obligations
are in different currencies, the Finance Party may convert either obligation at
a market rate of exchange in its usual course of business for the purpose of the
set-off.
31.
NOTICES

31.1
Communications in writing

Except as otherwise provided in Clause 23 (Use of Websites), any communication
to be made under or in connection with the Finance Documents shall be made in
writing and, unless otherwise stated, may be made by fax, letter or e-mail,
provided that in the case of e-mail a copy of the communication is also
delivered to the Agent by fax or post.
31.2
Addresses

The address and fax number and e-mail address, if applicable, (and the
department or officer, if any, for whose attention the communication is to be
made) of each Party for any communication or document to be made or delivered
under or in connection with the Finance Documents is:
(a)
in the case of the Borrower, that identified with its name below;

(b)
in the case of each Lender, that notified in writing to the Agent on or prior to
the date on which it becomes a Party; and

(c)
in the case of the Agent, that identified with its name below,

or any substitute address, fax number, e-mail address or department or officer
as the Party may notify to the Agent (or the Agent may notify to the other
Parties, if a change is made by the Agent) by not less than five Business Days'
notice.
The Borrower
Address:    1391 Timberlake Manor Parkway
Chesterfield, Missouri 63017
United States of America
Attention:    Treasurer
Email:         blm.treasuryoperations@bunge.com
Fax:        (314) 292 4314
with a copy to:
Name:        Bunge Limited
Address:    1391 Timberlake Manor Parkway
Chesterfield, Missouri 63017
United States of America
Attention:    Treasurer
Email:        blm.treasuryoperations@bunge.com
Fax:        (314) 292 4314


87
 




--------------------------------------------------------------------------------

 





The Agent
For credit matters:
Address:     ABN AMRO Bank N.V. Attn. Agency Syndicated Loans Team 1
Gustav Mahlerlaan 10 (PAC HQ 9037)
1082 PP Amsterdam
The Netherlands

Tel:         +31 (0) 20 6288287
Email:         abn.amro.agency.team.1@nl.abnamro.com
Attention:    Agency Syndicated Loans Team 1
For administration matters:
Address:    ABN AMRO Bank N.V.
Gustav Mahlerlaan 10 (PAC HQ 9037)
1082 PP Amsterdam
The Netherlands
Fax:         +31 (0) 20 6283030
Email:         Agency.Services.Nederland@nl.abnamro.com
Attention:     Agency Services Nederland
31.3
Delivery

(a)
Except as otherwise provided in Clause 23 (Use of Websites), any communication
or document made or delivered by one person to another under or in connection
with the Finance Documents will only be effective:

(i)
if by way of fax, when received in legible form;

(ii)
if by way of e-mail, when actually received in legible form and addressed in the
manner specified by the recipient; or

(iii)
if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address;

and, if a particular department or officer is specified as part of its address
details provided under Clause 31.2 (Addresses), if addressed to that department
or officer.
(b)
Except as otherwise provided in Clause 23 (Use of Websites), any communication
or document to be made or delivered to the Agent will be effective only when
actually received by the Agent and then only if it is expressly marked for the
attention of the department or officer identified with the Agent's signature
below (or any substitute department or officer as the Agent shall specify for
this purpose).

(c)
All notices from or to the Borrower shall be sent through the Agent.



88
 




--------------------------------------------------------------------------------

 





31.4
Notification of address and fax number

Promptly upon changing its own address or fax number, the Agent shall notify the
other Parties.
31.5
Communication when Agent is Impaired Agent

If the Agent is an Impaired Agent the Parties may, instead of communicating with
each other through the Agent, communicate with each other directly and (while
the Agent is an Impaired Agent) all the provisions of the Finance Documents
which require communications to be made or notices to be given to or by the
Agent shall be varied so that communications may be made and notices given to or
by the relevant Parties directly. This provision shall not operate after a
replacement Agent has been appointed.
31.6
Electronic communication

(a)
Any communication to be made between the Parties under or in connection with the
Finance Documents may be made by electronic mail or other electronic means
(including without limitation, by way of posting to a secure website) if those
two Parties:

(i)
notify each other in writing of their electronic mail address and/or any other
information required to enable the transmission of information by that means;
and

(ii)
notify each other of any change to their address or any other such information
supplied by them.

(b)
Any such electronic communication as specified in paragraph (a) above to be made
between an Obligor and a Finance Party may only be made in that way to the
extent that those two Parties agree that, unless and until notified to the
contrary, this is to be an accepted form of communication.

(c)
Any such electronic communication as specified in paragraph (a) above made
between any two Parties will be effective only when actually received (or made
available) in readable form and in the case of any electronic communication made
by a Party to the Agent only if it is addressed in such a manner as the Agent
shall specify for this purpose.

(d)
Any electronic communication which becomes effective, in accordance with
paragraph (c) above, after 5:00 p.m. in the place in which the Party to whom the
relevant communication is sent or made available has its address for the purpose
of this Agreement shall be deemed only to become effective on the following day.

(e)
Any reference in a Finance Document to a communication being sent or received
shall be construed to include that communication being made available in
accordance with this Clause 31.6.







89
 




--------------------------------------------------------------------------------

 





31.7
English language

(a)
Any notice given under or in connection with any Finance Document must be in
English.

(b)
All other documents provided under or in connection with any Finance Document
must be:

(i)
in English; or

(ii)
if not in English, and if so required by the Agent, accompanied by a certified
English translation and, in this case, the English translation will prevail
unless the document is a constitutional, statutory or other official document.

32.
CALCULATIONS AND CERTIFICATES

32.1
Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.
32.2
Certificates and Determinations

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.
32.3
Day count convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the London
interbank market differs, in accordance with that market practice.
33.
PARTIAL INVALIDITY

If, at any time, any provision of a Finance Document is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.
34.
REMEDIES AND WAIVERS

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under a Finance Document shall operate as a waiver of
any such right or remedy or constitute an election to affirm any of the Finance
Documents. No election to affirm any Finance Document on the part of any Finance
Party shall be effective unless it is in writing. No single or partial exercise
of any right or remedy shall prevent any further or other exercise or the
exercise of any other right or remedy. The rights and


90
 




--------------------------------------------------------------------------------

 





remedies provided in each Finance Document are cumulative and not exclusive of
any rights or remedies provided by law.
35.
AMENDMENTS AND WAIVERS

35.1
Required consents

(a)
Subject to Clause 35.2 (Exceptions) and Clause 35.3 (Other Exceptions) any term
of this Agreement may be amended or waived only with the consent of the Majority
Lenders and the Borrower and any such amendment or waiver will be binding on all
Parties.

(b)
The Agent may effect, on behalf of any Finance Party, any amendment or waiver
permitted by this Clause.

35.2
Exceptions

Subject to Clause 35.4 (Replacement of Screen Rate) an amendment or waiver of
any term of any Finance Document that has the effect of changing or which
relates to:
(a)
the definition of "Majority Lenders" in Clause 1.1 (Definitions);

(b)
an extension to the date of payment of any amount under this Agreement;

(c)
a reduction in the Applicable Margin or the Sustainability Premium, an increase
in the Sustainability Discount or a reduction in the amount of any payment of
principal, interest, fees or commission payable;

(d)
a change in currency of payment of any amount under the Finance Documents;

(e)
except as provided in Clause 2.2 (Accordion Increase), an increase in or an
extension of any Commitment or any requirement that a cancellation of
Commitments reduces the Commitments of the Lenders rateably under the Facility;

(f)
a change to the Borrower;

(g)
any provision which expressly requires the consent of all the Lenders;

(h)
Clause 2.3 (Finance Parties' rights and obligations), Clause 19.5 (Merger),
Clause 5.1 (Delivery of a Utilisation Request), Clause 7.1 (Illegality),
Clause 7.2 (Change of control), Clause 20 (Acknowledgment), Clause 24 (Changes
to the Lenders), Clause 25 (Changes to the Borrower), Clause 28 (Sharing among
the Finance Parties), this Clause 35, Clause 40 (Governing law) or Clause 41.1
(Jurisdiction); or

(i)
any release of the Parent Guarantee or change to the Guarantor (as defined
therein),

shall not be made without the prior consent of all the Lenders.




91
 




--------------------------------------------------------------------------------

 





35.3
Other Exceptions

An amendment or waiver which relates to the rights or obligations of the Agent
or the Arrangers or a Reference Bank (each in their capacity as such) may not be
effected without the consent of the Agent, that Reference Bank or the Arrangers,
as the case may be.
35.4
Replacement of Screen Rate

(a)
Subject to Clause 35.3 (Other exceptions), if a Screen Rate Replacement Event
has occurred in relation to any Screen Rate for dollars, any amendment or waiver
which relates to:

(i)
providing for the use of a Replacement Benchmark; and

(ii)    
(A)
aligning any provision of any Finance Document to the use of that Replacement
Benchmark;

(B)
enabling that Replacement Benchmark to be used for the calculation of interest
under this Agreement (including, without limitation, any consequential changes
required to enable that Replacement Benchmark to be used for the purposes of
this Agreement);

(C)
implementing market conventions applicable to that Replacement Benchmark;

(D)
providing for appropriate fallback (and market disruption) provisions for that
Replacement Benchmark; or

(E)
adjusting the pricing to reduce or eliminate, to the extent reasonably
practicable, any transfer of economic value from one Party to another as a
result of the application of that Replacement Benchmark (and if any adjustment
or method for calculating any adjustment has been formally designated, nominated
or recommended by the Relevant Nominating Body, the adjustment shall be
determined on the basis of that designation, nomination or recommendation),

may be made with the consent of the Agent (acting on the instructions of the
Majority Lenders) and the Obligors.
(b)
If any Lender fails to respond to a request for an amendment or waiver described
in paragraph (a) above within 5 Business Days (unless the Borrower and the Agent
agree to a longer time period in relation to any request) of that request being
made:

(i)
its Commitment shall not be included for the purpose of calculating the Total
Commitments when ascertaining whether any relevant percentage of Total
Commitments has been obtained to approve that request; and



92
 




--------------------------------------------------------------------------------

 





(ii)
its status as a Lender shall be disregarded for the purpose of ascertaining
whether the agreement of any specified group of Lenders has been obtained to
approve that request.

35.5
Disenfranchisement of Defaulting Lenders

(a)
For so long as a Defaulting Lender has any Commitment or participations in the
Loans, in ascertaining whether Majority Lenders approval has been obtained for
any request for a consent, waiver, amendment or other vote under the Finance
Documents, that Defaulting Lender's Available Commitment shall be disregarded;
provided that a Defaulting Lender's consent will still be required where any
consent, waiver, amendment or other vote under the Finance Documents expressly
requires the consent of all Lenders.

(b)
For the purposes of this Clause 35.5 (Disenfranchisement of Defaulting Lenders),
the Agent may assume that the following Lenders are Defaulting Lenders:

(i)
any Lender which has notified the Agent that it has become a Defaulting Lender;

(ii)
any Lender in relation to which it is aware that any of the events or
circumstances referred to in paragraphs (a) or (b) of the definition of
"Defaulting Lender" has occurred,

unless it has received notice to the contrary from the Lender concerned
(together with any supporting evidence reasonably requested by the Agent) or the
Agent is otherwise aware that the Lender has ceased to be a Defaulting Lender.
35.6
Replacement of a Defaulting Lender

(a)
The Borrower may, at any time a Lender has become and continues to be a
Defaulting Lender, by giving at least 5 Business Days' prior written notice to
the Agent and such Lender:

(i)
replace such Lender by requiring such Lender to (and such Lender shall) transfer
pursuant to Clause 24 (Changes to the Lenders) all (and not part only) of its
rights and obligations under this Agreement;

(ii)
require such Lender to (and such Lender shall) transfer pursuant to Clause 24
(Changes to the Lenders) all (and not part only) of the undrawn Commitment of
the Lender; or

(iii)
require such Lender to (and such Lender shall) transfer pursuant to Clause 24
(Changes to the Lenders) all (and not part only) of its rights and obligations
in respect of the Facility,

to a Lender or other bank, financial institution, trust, fund or other entity (a
"Replacement Lender") selected by the Borrower, and which (unless the Agent is
an Impaired Agent) is acceptable to the Agent (acting reasonably), which
confirms its willingness to assume and does assume all the obligations or all
the relevant obligations of the transferring Lender (including the assumption of
the transferring Lender's participations or unfunded participations (as the case
may


93
 




--------------------------------------------------------------------------------

 





be) on the same basis as the transferring Lender) for a purchase price in cash
payable at the time of transfer equal to the outstanding principal amount of
each Lender's participation in the outstanding Utilisations and all accrued
interest, Break Costs and other amounts payable in relation thereto under the
Finance Documents.
(b)
Any transfer of rights and obligations of a Defaulting Lender pursuant to this
Clause shall be subject to the following conditions:

(i)
the Borrower shall have no right to replace the Agent;

(ii)
the Defaulting Lender shall not have any obligation to the Borrower to find a
Replacement Lender;

(iii)
the transfer must take place no later than 15 Business Days after the notice
referred to in paragraph (a) above; and

(iv)
in no event shall the Defaulting Lender be required to pay or surrender to the
Replacement Lender any of the fees received by the Defaulting Lender pursuant to
the Finance Documents.

36.
CONFIDENTIALITY

36.1
Confidential Information

Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 36.2
(Disclosure of Confidential Information) and Clause 36.3 (Disclosure to
numbering service providers), and to ensure that all Confidential Information is
protected with security measures and a degree of care that would apply to its
own confidential information.
36.2
Disclosure of Confidential Information

Any Finance Party may disclose:
(a)
to any of its Affiliates and Related Funds and any of its or their officers,
directors, employees, professional advisers, service providers, auditors,
partners and Representatives such Confidential Information as that Finance Party
shall consider appropriate if any person to whom the Confidential Information is
to be given pursuant to this paragraph (a) is informed in writing of its
confidential nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no such requirement to so
inform if the recipient is subject to professional obligations to maintain the
confidentiality of the information or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information;

(b)
to any person:

(i)
to (or through) whom it assigns or transfers (or may potentially assign or
transfer) all or any of its rights and/or obligations under one or more Finance
Documents or which succeeds (or which may potentially



94
 




--------------------------------------------------------------------------------

 





succeed) it as Agent and, in each case, to any of that person's Affiliates,
Related Funds, Representatives and professional advisers;
(ii)
with (or through) whom it enters into (or may potentially enter into), whether
directly or indirectly, any sub-participation in relation to, or any other
transaction under which payments are to be made or may be made by reference to,
one or more Finance Documents and/or one or more Obligors and to any of that
person's Affiliates, Related Funds, Representatives and professional advisers;

(iii)
appointed by any Finance Party or by a person to whom sub-paragraph (b)(i)
or (b)(ii) above applies to receive communications, notices, information or
documents delivered pursuant to the Finance Documents on its behalf;

(iv)
who invests in or otherwise finances (or may potentially invest in or otherwise
finance), directly or indirectly, any transaction referred to in
sub-paragraph (b)(i) or (b)(ii) above;

(v)
to whom information is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;

(vi)
to whom information is required to be disclosed in connection with, and for the
purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;

(vii)
to whom or for whose benefit that Finance Party charges, assigns or otherwise
creates Security (or may do so) pursuant to Clause 24.6 (Security over Lenders'
rights);

(viii)
who is an insurer or insurance broker of, or direct or indirect provider of
credit protection to that Finance Party or any of its Affiliates or its brokers;

(ix)
who is a Party; or

(x)
with the consent of the Borrower;

in each case, such Confidential Information as that Finance Party shall consider
appropriate if:
(A)
in relation to sub-paragraphs (b)(i), (b)(ii) and (b)(iii) above, the person to
whom the Confidential Information is to be given has entered into a
Confidentiality Undertaking except that there shall be no requirement for a
Confidentiality Undertaking if the recipient is a professional adviser and is
subject to professional obligations to maintain the confidentiality of the
Confidential Information;

(B)
in relation to sub-paragraph (b)(iv) above, the person to whom the Confidential
Information is to be given has entered into a



95
 




--------------------------------------------------------------------------------

 





Confidentiality Undertaking or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information they receive and is
informed that some or all of such Confidential Information may be
price-sensitive information;
(C)
in relation to sub-paragraphs (b)(v), (b)(vi), (b)(vii) and (b)(viii) above, the
person to whom the Confidential Information is to be given is informed of its
confidential nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of that Finance Party, it is not practicable so to do
in the circumstances;

(c)
to any person appointed by that Finance Party or by a person to whom
sub-paragraph (b)(i) or (b)(ii) above applies to provide administration or
settlement services in respect of one or more of the Finance Documents including
without limitation, in relation to the trading of participations in respect of
the Finance Documents, such Confidential Information as may be required to be
disclosed to enable such service provider to provide any of the services
referred to in this paragraph (c) if the service provider to whom the
Confidential Information is to be given has entered into a confidentiality
agreement substantially in the form of the LMA Master Confidentiality
Undertaking for Use With Administration/Settlement Service Providers or such
other form of confidentiality undertaking agreed between the Borrower and the
relevant Finance Party;

(d)
to any rating agency (including its professional advisers) such Confidential
Information as may be required to be disclosed to enable such rating agency to
carry out its normal rating activities in relation to the Finance Documents
and/or the Obligors; and

(e)
to any financial information agency such information as may be necessary (but
limited to the: names of the Obligors, the country of domicile of the Obligors,
the place of incorporation of the Obligors, the sector and business type of the
Obligors, the date and governing law of this Agreement, the names of the Agent
and the Arrangers, the amount of the Total Commitments, the purpose for which
the amounts that have been borrowed under the Facility will be applied, the
currency of the Facility, the type of the Facility and the Termination Date of
the Facility) for the purpose of such financial information agency compiling
league table data in relation to transactions and participants. The Parties
acknowledge and agree that any such league table data compiled by a financial
information agency may be disclosed to users of its service in accordance with
the standard terms and conditions of that financial information agency.

36.3
Disclosure to numbering service providers

(a)
Any Finance Party may disclose to any national or international numbering
service provider appointed by that Finance Party to provide identification
numbering services in respect of this Agreement, the Facility and/or one or more
Obligors the following information:





96
 




--------------------------------------------------------------------------------

 





(i)
names of Obligors;

(ii)
country of domicile of Obligors;

(iii)
place of incorporation of Obligors;

(iv)
date of this Agreement;

(v)
the date of each amendment and restatement of this Agreement;

(vi)
Clause 40 (Governing Law);

(vii)
the names of the Agent and the Arrangers;

(viii)
date of each amendment and restatement of this Agreement;

(ix)
amount of Total Commitments;

(x)
currency of the Facility;

(xi)
type of Facility;

(xii)
ranking of Facility;

(xiii)
Final Maturity Date for Facility;

(xiv)
changes to any of the information previously supplied pursuant to sub-paragraphs
(i) to (xi) above; and

(xv)
such other information agreed between such Finance Party and the Borrower,

to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.
(b)
The Parties acknowledge and agree that each identification number assigned to
this Agreement, the Facility and/or one or more Obligors by a numbering service
provider and the information associated with each such number may be disclosed
to users of its services in accordance with the standard terms and conditions of
that numbering service provider.

(c)
The Borrower represents that none of the information set out in
sub-paragraphs (a)(i) to (a)(xiii) above is, nor will at any time be,
unpublished price-sensitive information.

(d)
The Agent shall notify the Borrower and the other Finance Parties of:

(i)
the name of any numbering service provider appointed by the Agent in respect of
this Agreement, the Facility and/or one or more Obligors; and





97
 




--------------------------------------------------------------------------------

 





(ii)
the number or, as the case may be, numbers assigned to this Agreement, the
Facility and/or one or more Obligors by such numbering service provider.

36.4
Entire agreement

This Clause 36 constitutes the entire agreement between the Parties in relation
to the obligations of the Finance Parties under the Finance Documents regarding
Confidential Information and supersedes any previous agreement, whether express
or implied, regarding Confidential Information.
36.5
Inside information

Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing and market abuse and each of the
Finance Parties undertakes not to use any Confidential Information for any
unlawful purpose.
36.6
Notification of disclosure

Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Borrower:
(a)
of the circumstances of any disclosure of Confidential Information made pursuant
to sub-paragraph (b)(v) of Clause 36.2 (Disclosure of Confidential Information)
except where such disclosure is made to any of the persons referred to in that
paragraph during the ordinary course of its supervisory or regulatory function;
and

(b)
upon becoming aware that Confidential Information has been disclosed in breach
of this Clause 36.

36.7
Continuing obligations

The obligations in this Clause 36 are continuing and, in particular, shall
survive and remain binding on each Finance Party for a period of twelve months
from the earlier of:
(a)
the date on which all amounts payable by the Obligors under or in connection
with this Agreement have been paid in full and all Commitments have been
cancelled or otherwise cease to be available; and

(b)
the date on which such Finance Party otherwise ceases to be a Finance Party.

37.
CONFIDENTIALITY OF REFERENCE BANK QUOTATIONS

37.1
Confidentiality and disclosure

(a)
The Agent agrees to keep each Reference Bank Quotation confidential and not to
disclose it to anyone, save to the extent permitted by paragraphs (b), (c) and
(d) below.



98
 




--------------------------------------------------------------------------------

 





(b)
The Agent may disclose any Reference Bank Quotation to any person appointed by
it to provide administration services in respect of one or more of the Finance
Documents to the extent necessary to enable such service provider to provide
those services if the service provider to whom that information is to be given
has entered into a confidentiality agreement substantially in the form of the
LMA Master Confidentiality Undertaking for Use With Administration/Settlement
Service Providers or such other form of confidentiality undertaking agreed
between the Agent and the relevant Reference Bank.

(c)
The Agent may disclose any Reference Bank Quotation to:

(i)
any of its Affiliates and any of its or their officers, directors, employees,
professional advisers, auditors, partners and Representatives if any person to
whom that Reference Bank Quotation is to be given pursuant to this paragraph (i)
is informed in writing of its confidential nature and that it may be
price-sensitive information except that there shall be no such requirement to so
inform if the recipient is subject to professional obligations to maintain the
confidentiality of that Reference Bank Quotation or is otherwise bound by
requirements of confidentiality in relation to it;

(ii)
any person to whom information is required or requested to be disclosed by any
court of competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation if the person to whom that
Reference Bank Quotation is to be given is informed in writing of its
confidential nature and that it may be price-sensitive information except that
there shall be no requirement to so inform if, in the opinion of the Agent it is
not practicable to do so in the circumstances;

(iii)
any person to whom information is required to be disclosed in connection with,
and for the purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes if the person to whom that Reference
Bank Quotation is to be given is informed in writing of its confidential nature
and that it may be price-sensitive information except that there shall be no
requirement to so inform if, in the opinion of the Agent it is not practicable
to do so in the circumstances; and

(iv)
any person with the consent of the relevant Reference Bank.

(d)
The Agent's obligations in this Clause 37 are without prejudice to its
obligations to make notifications under Clause 8.4 (Notification of rates of
interest) provided that the Agent shall not include the details of any
individual Reference Bank Quotation as part of any such notification.









99
 




--------------------------------------------------------------------------------

 





37.2
Related obligations

(a)
The Agent acknowledges that each Reference Bank Quotation is or may be
price-sensitive information and that its use may be regulated or prohibited by
applicable legislation including securities law relating to insider dealing and
market abuse and the Agent undertakes not to use any Reference Bank Quotation
for any unlawful purpose.

(b)
The Agent agrees (to the extent permitted by law and regulation) to inform the
relevant Reference Bank:

(i)
of the circumstances of any disclosure made pursuant to paragraph (c)(ii) of
Clause 37.1 (Confidentiality and disclosure) except where such disclosure is
made to any of the persons referred to in that paragraph during the ordinary
course of its supervisory or regulatory function; and

(ii)
upon becoming aware that any information has been disclosed in breach of this
Clause 37.

37.3
No Event of Default

No Event of Default will occur under Clause 22.3 (Other obligations) by reason
only of an Obligor's failure to comply with this Clause 37.
38.
CONTRACTUAL RECOGNITION OF BAIL-IN

Notwithstanding any other term of any Finance Document or any other agreement,
arrangement or understanding between the Parties, each Party acknowledges and
accepts that any liability of any Party to any other Party under or in
connection with the Finance Documents may be subject to Bail-In Action by the
relevant Resolution Authority and acknowledges and accepts to be bound by the
effect of:
(a)
any Bail-In Action in relation to any such liability, including (without
limitation):

(i)
a reduction, in full or in part, in the principal amount, or outstanding amount
due (including any accrued but unpaid interest) in respect of any such
liability;

(ii)
a conversion of all, or part of, any such liability into shares or other
instruments of ownership that may be issued to, or conferred on, it; and

(iii)
a cancellation of any such liability; and

(b)
a variation of any term of any Finance Document to the extent necessary to give
effect to any Bail-In Action in relation to any such liability.

39.
COUNTERPARTS

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.


100
 




--------------------------------------------------------------------------------

 





GOVERNING LAW AND ENFORCEMENT
40.
GOVERNING LAW

This Agreement and all non-contractual obligations arising out of or in
connection with this Agreement are governed by English law.
41.
ENFORCEMENT

41.1
Jurisdiction

(a)
The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Agreement (including a dispute regarding the
existence, validity or termination of this Agreement or the consequences of its
nullity) or any non-contractual obligations arising out of or in connection with
this Agreement (a "Dispute").

(b)
The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

(c)
The Borrower waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Clause 41.1 any special exemplary, punitive or consequential damages.

(d)
Notwithstanding paragraph (a) above, no Finance Party shall be prevented from
taking proceedings relating to a Dispute in any other courts with jurisdiction.
To the extent allowed by law, the Finance Parties may take concurrent
proceedings in any number of jurisdictions.

41.2
Service of process

Without prejudice to any other mode of service allowed under any relevant law,
the Borrower:
(a)
irrevocably appoints Bunge Corporation Limited, (company number 03132265, Room
113, 65 London Wall, London EC2M 5TU) as its agent for service of process in
relation to any proceedings before the English courts in connection with any
Finance Document; and

(b)
agrees that failure by a process agent to notify the Borrower of the process
will not invalidate the proceedings concerned.

THIS AGREEMENT has been entered into on the date stated at the beginning of this
Agreement.


101
 




--------------------------------------------------------------------------------

 





Schedule 1
APPLICABLE MARGIN
1.
Applicable Margin

(a)
Subject to the other provisions of this Schedule, the Applicable Margin is 0.60
per cent. per annum unless:

(i)
an Event of Default has occurred and is continuing and/or neither an Applicable
Moody's Rating nor an Applicable S&P Rating is available, in which case the
Applicable Margin shall be 1.30 per cent. per annum; or

(ii)
Moody's are publishing an Applicable Moody's Rating and/or S&P are publishing an
Applicable S&P Rating, in which case the Applicable Margin is the percentage
rate per annum that corresponds to that rating, as in effect from time to time
as set out in the following table:

Applicable S&P
Rating
Applicable Moody's Rating
Applicable Margin (% per annum)
BBB+ or above
Baa1 or above
0.30
BBB
Baa2
0.50
BBB-
Baa3
0.70
BB+
Ba1
0.90
BB or lower
Ba2 or lower
1.30



(b)
If the Applicable Moody's Rating and the Applicable S&P Rating appear on
different lines of the table at paragraph (a) of this Clause 1, the Applicable
Margin will be determined as follows:

(i)
if there is a split Rating of one notch, the Applicable Margin shall be the
average of the Applicable Margin of the two notches;

(ii)
if there is a split Rating of two notches, the Applicable Margin shall be the
Applicable Margin for the intermediate notch;

(iii)
if there is a split rating of more than two notches, the Applicable Margin
should be average of the Applicable Margin of the two notches; and

(iv)
if only one of the Rating Agencies has provided an Applicable Rating then the
Applicable Margin shall be calculated by assuming that the Rating Agency that
did not provide an Applicable Rating would provide an Applicable Rating two
notches below the Applicable Rating that was provided.







102
 




--------------------------------------------------------------------------------

 





(c)
Any change to the Applicable Margin in respect of any change in rating pursuant
to this Clause 1 shall take effect on the first Business Day after the
announcement of the change in rating by the relevant Rating Agency.

(d)
If the long term unsecured debt ratings service provided by S&P or Moody's
ceases to be available, the Agent can, after consultation with the Borrower and
the Lenders, specify an alternative provider of an equivalent service for the
purposes of calculating the Applicable Margin.

2.
Sustainability Adjustments

(a)
The Applicable Margin shall be reduced by 0.5 basis points per annum for each
Sustainability Performance Target (as detailed in the Sustainability Benchmark)
that has been achieved as demonstrated by the most recently delivered
Sustainability Certificate (the "Margin Discount"). The Applicable Margin shall
be reduced by an additional 0.5 basis points per annum if the stretch target in
respect of Sustainability Performance Target 3 (as detailed in the
Sustainability Benchmark) is achieved as demonstrated by the most recently
delivered Sustainability Certificate (the "Stretch Discount", together with the
Margin Discount, the "Sustainability Discount").

(b)
The Applicable Margin shall be increased by 0.5 basis points per annum for each
Sustainability Performance Target for which the penalty level has been reached
as demonstrated by the most recently delivered Sustainability Certificate (the
"Sustainability Premium").

(c)
The Applicable Margin shall be reset (such that it is not subject to any
Sustainability Discount or Sustainability Premium) on:

(i)
if the most recent Sustainability Certificate has been delivered by the relevant
Sustainability Certificate Due Date, the date falling 12 months from the date of
delivery of the most recent Sustainability Certificate; or

(ii)
if the most recent Sustainability Certificate has not been delivered by the
relevant Sustainability Certificate Due Date, the subsequent Sustainability
Certificate Due Date.

(d)
In the event of:

(i)
a failure by the Borrower to deliver a Sustainability Certificate by the
relevant Sustainability Certificate Due Date; or

(ii)
the Borrower delivering a Sustainability Certificate which is or proves to have
been incorrect or inaccurate in any respect,

then, from the relevant Sustainability Certificate Due Date (in the case of
paragraph (i) above) or the date on which the incorrect or inaccurate
Sustainability Certificate was delivered (in the case of paragraph (ii) above):
(A)
no Sustainability Discount will be applied to the Applicable Margin; and



103
 




--------------------------------------------------------------------------------

 





(B)
the maximum Sustainability Premium shall be applied to the Applicable Margin,

up until the Business Day following the date on which the Agent receives the
applicable Sustainability Certificate (in the case of paragraph (i) above) or a
corrected Sustainability Certificate (in the case of paragraph (ii) above) at
which point the Applicable Margin shall be reset in accordance with the
information contained in that Sustainability Certificate (in the case of
paragraph (i) above) or that corrected Sustainability Certificate (in the case
of paragraph (ii) above).
(e)
At no point shall the Applicable Margin be:

(i)
reduced by more than 3.0 basis points per annum as a result of the
Sustainability Discount; or

(ii)
increased by more than 2.5 basis points per annum as a result of the
Sustainability Premium.

(f)
Subject to paragraph (d) above, any change in the Applicable Margin pursuant to
this Clause 2 shall become effective on and from the first day of the Interest
Period immediately following the date the Agent receives the most recent
Sustainability Certificate.

(g)
No Sustainability Discount or Sustainability Premium shall apply at any time an
Event of Default has occurred and is continuing.

(h)
Subject to paragraph (i) below, for the avoidance of doubt if any Sustainability
Certificate does not certify the score of one or more of the Sustainability
Performance Targets or does not certify or provide any required third-party
verification for any relevant Sustainability Performance Target, the rest of the
information in that Sustainability Certificate will still be considered to be
valid.

(i)
If any Sustainability Certificate delivered by the Borrower:

(i)
does not certify the score of any Sustainability Performance Target; or

(ii)
does not certify or provide any required third-party verification for any
relevant Sustainability Performance Target,

then:
(i)
no Sustainability Discount will be applied to the Applicable Margin in respect
of such Sustainability Performance Target; and

(ii)
the Sustainability Premium shall be applied to the Applicable Margin in respect
of such Sustainability Performance Target.



104
 




--------------------------------------------------------------------------------

 





SCHEDULE 2    
SUSTAINABILITY BENCHMARK


Sustainability  Performance Targets
Baseline 2018
Goal
Verification
Target
Penalty
Sustainability  Performance Target 1
[***]
[***]
[***]
2019: [***]
2020: [***]
2021: [***]
[***]
2019: [***]
2020: [***]
2021: [***]
To be assured by 3rd party in 2021 in respect of the calendar year ending 31
December 2020 and each subsequent year thereafter
Sustainability Performance Target 2
[***]
[***]%
≥ [***]% (maintain baseline level)
≤ [***]%
n/a
Sustainability Performance Target 3
[***]
[***]
2019: [***]
2020: [***]
2021: [***]
Stretch:
2019: [***]
2020: [***]
2021: [***]
≤ [***]
[***]* (current)
Other valid certification: [***]
Sustainability Performance Target 4
[***]
[***]%
2019: [***]%
2020: [***]%
2021: [***]%
≤ [***]%
Verified by [***]
Sustainability Performance Target 5
[***]
[***]%
2019: [***]%
2020: [***]%
2021: [***]%
≤ [***]%
Verified by [***]

1.
The Borrower may change the identity of (or, in the case of Sustainability
Performance Target 1 only, appoint) any third-party verification provider with
the prior written consent of the Sustainability Co-ordinators (which consent
shall not be unreasonably withheld).

2.
In respect of Sustainability Performance Target 3, a list of certificate numbers
(not the actual certificate) will be provided as part of the Sustainability
Certificate.



105
 




--------------------------------------------------------------------------------

 





SCHEDULE 3    
THE ORIGINAL LENDERS *


106
 




--------------------------------------------------------------------------------

 





* Commitments are shown as at the Effective Time.
Name of Original Lender
Commitment (US$)
ABN AMRO Bank N.V.
55,000,000
BNP Paribas
55,000,000
Crédit Agricole Corporate and Investment Bank
55,000,000
HSBC France
55,000,000
ING Bank N.V.
55,000,000
Australia and New Zealand Banking Group Limited
50,000,000
Bank of Montreal
50,000,000
MUFG Bank Ltd., London Branch
50,000,000
Citibank, N.A., London Branch
50,000,000
Deutsche Bank Luxembourg S.A.
50,000,000
Industrial and Commercial Bank of China Limited, New York Branch
50,000,000
Mizuho Bank (USA)
50,000,000
Natixis
50,000,000
Coöperatieve Rabobank U.A. (Rabobank)
50,000,000
Société Générale
50,000,000
Standard Chartered Bank
50,000,000
U.S. Bank National Association
50,000,000
UniCredit Bank AG, New York Branch
50,000,000
Wells Fargo Bank, National Association
50,000,000
Bank of China (New York Branch)
80,000,000
Banco Santander, S.A., New York Branch
40,000,000
Sumitomo Mitsui Banking Corporation, NY Branch
40,000,000
Barclays Bank PLC
40,000,000
Commerzbank AG, New York Branch
40,000,000
Credit Suisse AG, Cayman Islands Branch
40,000,000
Intesa Sanpaolo Bank Luxembourg S.A. - Amsterdam Branch
40,000,000
Truist Bank
40,000,000
Zürcher Kantonalbank
40,000,000
Banco Bilbao Vizcaya Argentaria S.A., New York Branch
30,000,000
DBS Bank Ltd.
40,000,000
KfW IPEX-Bank GmbH
30,000,000
Oversea-Chinese Banking Corporation Limited, New York Agency
30,000,000
PNC Bank National Association
30,000,000
Agricultural Bank of China Ltd., New York Branch
25,000,000
Banco do Brasil S.A., New York Branch
30,000,000
Abanca Corporacion Bancaria S.A.
35,000,000
DZ Bank AG Deutsche Zentral-Genossenschaftsbank New York Branch
25,000,000
Erste Group Bank AG, London Branch
25,000,000
KBC Bank NV Nederland
25,000,000
Landesbank Baden-Württemberg
25,000,000
Westpac Banking Corporation
25,000,000
TOTAL
1,750,000,000



107
 




--------------------------------------------------------------------------------

 





SCHEDULE 4    
CONDITIONS PRECEDENT TO INITIAL UTILISATION
1.
Obligors

(a)
A copy of the constitutional documents of each Obligor or, in the case of the
Borrower, a copy of the articles of association (statuten) and deed of
incorporation (oprichtingsakte) as well as an extract (uittreksel) from the
Dutch Chamber of Commerce (Kamer van Koophandel) of the Borrower.

(b)
A copy of a resolution of the board of directors of each Obligor:

(i)
approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it execute the Finance
Documents to which it is a party;

(ii)
if applicable, authorising a specified person or persons to execute the Finance
Documents to which it is a party on its behalf; and

(iii)
if applicable, authorising a specified person or persons, on its behalf, to sign
and/or despatch all documents and notices (including, if relevant, any
Utilisation Request) to be signed and/or despatched by it under or in connection
with the Finance Documents to which it is a party.

(c)
To the extent required under Dutch law or Borrower’s articles of association, a
copy of the resolution of the general meeting (algemene vergadering) of the
Borrower approving the resolutions of the board of managing directors referred
to under paragraph (b) above.

(d)
To the extent required under Dutch law or Borrower’s articles of association, a
copy of the resolution of the board of supervisory directors (raad van
commissarissen) of the Borrower approving the resolutions of the board of
managing directors referred to under paragraph (b) above.

(e)
If applicable, a copy of (i) the request for advice from each (central or
European) works council (centrale of Europese) ondernemingsraad) with
jurisdiction over the transactions contemplated by this Agreement and (ii) the
positive advice from such works council which contains no condition, which if
complied with, could result in a breach of any of the Finance Documents.

(f)
A specimen of the signature of each person authorised by the resolution referred
to in paragraph (b) above in relation to the Finance Documents.

(g)
A certificate of each Obligor (signed by a Responsible Officer) confirming that
borrowing or guaranteeing, as appropriate, the Total Commitments would not
violate any borrowing or, guaranteeing limit set forth in any Contractual
Obligation or Requirement of Law binding on the respective Obligor.

(h)
A certificate of an authorised signatory of the Obligor certifying that each
copy document relating to it specified in this Schedule 4 is correct, complete
and in full force and effect as at a date no earlier than the date of this
Agreement.



108
 




--------------------------------------------------------------------------------

 





2.
Legal opinions

(a)
A legal opinion of Clifford Chance LLP, legal advisers to the Arrangers and the
Agent as to matters of English law, opining notably as to the validity under
English law of the obligations of the Borrower under this Agreement.

(b)
A legal opinion of Clifford Chance LLP, legal advisers to the Arrangers and the
Agent as to matters of Dutch law, opining notably as to (i) the capacity of the
Borrower to enter into and perform its obligations under the Finance Documents,
(ii) the recognition under Dutch law of the validity of such obligations of the
Borrower under this Agreement and (iii) the recognition and enforcement in The
Netherlands of any judgement rendered against the Borrower pursuant to the
jurisdiction provisions of the Finance Documents.

(c)
A legal opinion of Conyers Dill & Pearman Limited, special legal counsel to the
Parent as to matters of Bermuda law, opining notably as to (i) the capacity of
the Parent to enter into and perform its obligations under the Parent Guarantee,
(ii) the recognition under Bermuda law of the validity of such obligations and
the choice of law expressed in the Parent Guarantee and (iii) the recognition
and enforcement in Bermuda of any judgement rendered against the Parent pursuant
to the jurisdiction provisions of the Parent Guarantee.

(d)
A legal opinion of Reed Smith LLP, legal advisor to the Parent as to matters of
New York law, opining notably as to the validity under New York law of the
obligations of the Parent under the Parent Guarantee.

(e)
A legal opinion of Reed Smith LLP, legal advisor to the Borrower as to matters
of New York law, opining notably as to the enforceability of the Transaction
Documents.

3.
Other documents and evidence

(a)
One signed original of the Parent Guarantee.

(b)
Delivery of a copy of each of the Transaction Documents.

(c)
Evidence that any process agent referred to in Clause 41.2 (Service of process),
has accepted its appointment.

(d)
A certificate of the Parent confirming the prevalent Ratings in respect of the
Parent on the date of this Agreement.

(e)
The latest annual consolidated audited and certified financial statements of the
Parent.

(f)
Evidence that the 2014 Facility has been, or will have been on or by the first
Utilisation Date, unconditionally and irrevocably prepaid or repaid and
cancelled in full.

(g)
Evidence that the fees, costs and expenses then due from the Borrower pursuant
to Clause 11 (Fees) and Clause 16 (Costs and expenses) have been paid or will be
paid by the first Utilisation Date.



109
 




--------------------------------------------------------------------------------

 





(h)
A copy of any other document, authorisation, opinion or assurance reasonably
requested by the Agent.



110
 




--------------------------------------------------------------------------------

 





SCHEDULE 5    
UTILISATION REQUEST
From:    Bunge Finance Europe B.V. as Borrower
To:    ABN AMRO Bank N.V. as Agent
Dated:
Dear Sirs
We refer to the revolving facility agreement (the "Agreement") dated 12 December
2017 as amended and restated from time to time and made between, Bunge Finance
Europe B.V., as Borrower, the Arrangers named therein, the Agent and certain
Lenders named therein.
1.
This is a Utilisation Request. Terms defined in the Agreement have the same
meaning in this Utilisation Request unless given a different meaning in this
Utilisation Request.

2.
We wish to borrow a Loan on the following terms:

Proposed Utilisation Date:
[•] (or, if that is not a Business Day, the next Business Day)
Amount:
[•] or, if less, the Available Facility
Interest Period:
[•]

3.
We confirm that each condition specified in Clause 4.2 (Further conditions
precedent) is satisfied on the date of this Utilisation Request.

4.
[This Loan is to be made in [whole]/[part] for the purpose of refinancing
[identify maturing Loan]. / [The proceeds of this Loan should be credited to
[account]].

5.
This Utilisation Request is irrevocable.

Yours faithfully
…………………………………
authorised signatory for
Bunge Finance Europe B.V.
WARNING: PLEASE SEEK DUTCH LEGAL ADVICE (I) UNTIL THE INTERPRETATION OF THE TERM
“PUBLIC” (AS REFERRED TO IN ARTICLE 4.1(1) OF THE CRR) HAS BEEN PUBLISHED BY THE
COMPETENT AUTHORITY, IF THE SHARE OF A LENDER IN ANY UTILISATION REQUESTED BY A
DUTCH BORROWER IS LESS THAN EUR 100,000 (OR THE FOREIGN CURRENCY EQUIVALENT
THEREOF) AND (II) AS SOON AS THE INTERPRETATION OF THE TERM “PUBLIC” HAS BEEN
PUBLISHED BY THE COMPETENT AUTHORITY, IF THE LENDER IS CONSIDERED TO BE A PART
OF THE PUBLIC ON THE BASIS OF SUCH INTERPRETATION.


111
 




--------------------------------------------------------------------------------

 





SCHEDULE 6    
FORM OF TRANSFER CERTIFICATE
To:    ABN AMRO Bank N.V.as Agent
From:
[The Existing Lender] (the "Existing Lender") and [The New Lender] (the "New
Lender")

Dated:    
We refer to the revolving facility agreement (the "Agreement") dated 12 December
2017 as amended and restated from time to time between Bunge Finance Europe
B.V., as Borrower, the Arrangers named therein, the Agent and certain Lenders
named therein.
1.
This is a Transfer Certificate. Terms defined in the Agreement have the same
meaning in this Transfer Certificate unless given a different meaning in this
Transfer Certificate.

2.
We refer to Clause 24.5 (Procedure for transfer):

(a)
The Existing Lender and the New Lender agree to the Existing Lender transferring
to the New Lender by novation all or part of the Existing Lender's Commitment,
rights and obligations referred to in the Schedule in accordance with
Clause 24.5 (Procedure for transfer).

(b)
The proposed Transfer Date is [•].

(c)
The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of Clause 31.2 (Addresses) are set out in the
Schedule.

3.
The New Lender expressly acknowledges the limitations on the Existing Lender's
obligations set out in paragraph (c) of Clause 24.4 (Limitation of
responsibility of Existing Lenders).

4.
This Transfer Certificate may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Transfer Certificate.

5.
This Transfer Certificate and any non-contractual obligations arising out of or
in connection with it are governed by English law.



112
 




--------------------------------------------------------------------------------

 





THE SCHEDULE
Commitment/rights and obligations to be transferred
[insert relevant details]
[Facility Office address, fax number and attention details for notices and
account details for payments,]
[Existing Lender]
[New Lender]
By:
By
This Transfer Certificate is accepted by the Agent and the Transfer Date is
confirmed as [•].
ABN AMRO BANK N.V.
 



By:
WARNING: PLEASE SEEK DUTCH LEGAL ADVICE (I) UNTIL THE INTERPRETATION OF THE TERM
“PUBLIC” (AS REFERRED TO IN ARTICLE 4.1(1) OF THE CRR) HAS BEEN PUBLISHED BY THE
COMPETENT AUTHORITY, IF THE SHARE OF A LENDER IN ANY UTILISATION REQUESTED BY A
DUTCH BORROWER IS LESS THAN EUR 100,000 (OR THE FOREIGN CURRENCY EQUIVALENT
THEREOF) AND (II) AS SOON AS THE INTERPRETATION OF THE TERM “PUBLIC” HAS BEEN
PUBLISHED BY THE COMPETENT AUTHORITY, IF THE LENDER IS CONSIDERED TO BE A PART
OF THE PUBLIC ON THE BASIS OF SUCH INTERPRETATION.


113
 




--------------------------------------------------------------------------------

 





SCHEDULE 7    
TIMETABLES
 
Loans in dollars
Delivery of a duly completed Utilisation Request (Clause 5.1 (Delivery of a
Utilisation Request)
U-3
4:00 p.m. Amsterdam time
Agent notifies the Lenders of the Loan in accordance with Clause 5.4 (Lenders'
participation)
U-3
6:00 p.m. Amsterdam time
LIBOR
Quotation Day as of 11:00 a.m. London time

"U" = date of utilisation
"U - X" = X Business Days prior to date of utilisation


114
 




--------------------------------------------------------------------------------

 





SCHEDULE 8    
FORM OF ACCORDION INCREASE CERTIFICATE
To:    ABN AMRO Bank N.V. as Agent
From:
Bunge Finance Europe B.V. as Borrower, [•] (the "Accordion Lenders") and [•]
(the "New Accordion Lenders")

Dated:    
We refer to the revolving facility agreement (the "Agreement") dated 12 December
2017 as amended and restated from time to time between Bunge Finance Europe
B.V., as Borrower, the Arrangers named therein, the Agent and certain Lenders
named therein.
1.
This is an Accordion Increase Certificate. Terms defined in the Agreement have
the same meaning in this Accordion Increase Certificate unless given a different
meaning in this Accordion Increase Certificate.

2.
We refer to Clause 2.2 (Accordion Increase) of the Agreement:

(a)
Each Additional Commitment Lender agrees to provide the Additional Commitment as
set out in the Schedule opposite its name and in accordance with paragraphs (g)
and (h) of Clause 2.2 (Accordion Increase).

(b)
The proposed Accordion Increase Date is [•]1.

(c)
The Facility Office and address, fax number and attention details for notices of
each New Accordion Lender for the purposes of Clause 31.2 (Addresses) are set
out in the Schedule.

3.
This Accordion Increase Certificate may be executed in any number of
counterparts and this has the same effect as if the signatures on the
counterparts were on a single copy of this Accordion Increase Certificate.

4.
This Accordion Increase Certificate and any non-contractual obligations arising
out of or in connection with it are governed by English law.



1This date must be the last day of the Interest Period for each currently
outstanding Loan.














115
 




--------------------------------------------------------------------------------

 





THE SCHEDULE
Commitments
Accordion Lender/New Accordion Lender
Additional Commitment
Total Commitment
[•]
[•]
[•]

[Insert Facility Office address, fax number and attention details for notices
and account details for payments, for New Accordion Lenders]
[Accordion Lenders]
[New Accordion Lenders]
By:
By:
By:
By:
By:
By:
 
 
Bunge Finance Europe B.V. as Borrower
 
By:
 
This Accordion Increase Certificate is accepted by the Agent and the Accordion
Increase Date is confirmed as [•].
ABN AMRO BANK N.V.
 



By:




116
 




--------------------------------------------------------------------------------

 





SCHEDULE 9    
FORM OF SUSTAINABILITY CERTIFICATE
To:
ABN AMRO Bank N.V as Agent

From:        Bunge Finance Europe B.V.
Date:
We refer to the revolving facility agreement (the "Agreement") dated 12 December
2017 as amended and restated from time to time between Bunge Finance Europe
B.V., as Borrower, the Arrangers named therein, the Agent and certain Lenders
named therein.
1.
We refer to the Agreement. This is a Sustainability Certificate. Terms defined
in the Agreement have the same meaning in this Sustainability Certificate.

2.
In relation to the Borrower's Sustainability Performance Target scores for the
calendar year ending 31 December [·], it is hereby certified:

Sustainability Performance Target 1 : Global GHG emissions (Scope 1 & 2)
intensity
Score: [·] Tons CO2e per Ton of Production
[Target achieved / Penalty incurred] in accordance with the Sustainability
Benchmark.
Sustainability Performance Target 2: Soy Traceability to direct sourcing farm in
Environmentally Significant Regions
Score: [·] %
[Target achieved / Penalty incurred] in accordance with the Sustainability
Benchmark.
Sustainability Performance Target 3: Zero deforestation Certified Soybean
Score: [·] kTon
[Target achieved / Penalty incurred] in accordance with the Sustainability
Benchmark.
Stretch target [achieved / not achieved].
Sustainability Performance Target 4: Palm Oil traceability to plantation (TTP)
Score: [·] %
[Target achieved / Penalty incurred] in accordance with the Sustainability
Benchmark.
Sustainability Performance Target 5: Palm Oil volume sourced from suppliers with
NDPE commitment
Score: [·] %
[Target achieved / Penalty incurred] in accordance with the Sustainability
Benchmark.


117
 




--------------------------------------------------------------------------------

 





3.
The associated verifications in respect of the scores for each of the
Sustainability Performance Targets are appended to this Sustainability
Certificate.

4.
Based on the above scores, a [Sustainability Discount / Sustainability Premium]
of [·]% shall be applied to the Applicable Margin, such that the Applicable
Margin shall be [·]% commencing on the first day of the Interest Period
immediately following the date of this Sustainability Certificate and ending on
the Sustainability Certificate Due Date of the following year.



Signed


    
authorised signatory for
BUNGE FINANCE EUROPE B.V.




[Relevant verifications to be appended]




118
 




--------------------------------------------------------------------------------

 





SIGNATURES


[Not restated]










119
 




--------------------------------------------------------------------------------

 





EXHIBIT
Form of Parent Guarantee




120
 


